Exhibit 10.2

 

EXECUTION COPY

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of October 1, 2007

 

by and among

 

CORPORATE OFFICE PROPERTIES, L.P.,

as Borrower

 

CORPORATE OFFICE PROPERTIES TRUST,

as Parent,

 

KEYBANC CAPITAL MARKETS

 

and

 

WACHOVIA CAPITAL MARKETS, LLC

as Co-Lead Arrangers,

 

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent,

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Syndication Agent,

 

Each of

BANK OF AMERICA, N.A.,

MANUFACTURERS AND TRADERS TRUST COMPANY,

 

and

 

CITIZENS BANK OF PENNSYLVANIA,

as a Documentation Agent,

 

and

 

THE FINANCIAL INSTITUTIONS INITIALLY SIGNATORY HERETO

AND THEIR ASSIGNEES PURSUANT TO SECTION 12.5.,

as Lenders

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

Article I. Definitions

1

 

 

Section 1.1. Definitions

1

Section 1.2. General; References to Times

24

Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries

25

 

 

Article II. Credit Facility

25

 

 

Section 2.1. Revolving Loans

25

Section 2.2. Swingline Loans

26

Section 2.3. Letters of Credit

28

Section 2.4. Rates and Payment of Interest on Loans

34

Section 2.5. Number of Interest Periods

35

Section 2.6. Repayment of Loans

35

Section 2.7. Prepayments

35

Section 2.8. Continuation

36

Section 2.9. Conversion

36

Section 2.10. Notes

37

Section 2.11. Voluntary Reductions of the Commitment

37

Section 2.12. Extension of Termination Date

37

Section 2.13. Expiration or Maturity Date of Letters of Credit Past Termination
Date

38

Section 2.14. Amount Limitations

38

Section 2.15. Increase of Commitments

38

 

 

Article III. Payments, Fees and Other General Provisions

39

 

 

Section 3.1. Payments

39

Section 3.2. Pro Rata Treatment

39

Section 3.3. Sharing of Payments, Etc

40

Section 3.4. Several Obligations

41

Section 3.5. Minimum Amounts

41

Section 3.6. Fees

41

Section 3.7. Computations

43

Section 3.8. Usury

43

Section 3.9. Agreement Regarding Interest and Charges

43

Section 3.10. Statements of Account

43

Section 3.11. Defaulting Lenders

44

Section 3.12. Taxes

45

 

 

Article IV. Yield Protection, Etc

46

 

 

Section 4.1. Additional Costs; Capital Adequacy

46

Section 4.2. Suspension of LIBOR Loans

48

Section 4.3. Illegality

48

Section 4.4. Compensation

48

Section 4.5. Treatment of Affected Loans

49

Section 4.6. Change of Lending Office

50

 

i

--------------------------------------------------------------------------------


 

 

Section 4.7. Assumptions Concerning Funding of LIBOR Loans

50

 

 

Article V. Conditions Precedent

50

 

 

Section 5.1. Initial Conditions Precedent

50

Section 5.2. Conditions Precedent to All Loans and Letters of Credit

52

Section 5.3. Conditions as Covenants

53

 

 

Article VI. Representations and Warranties

53

 

 

Section 6.1. Representations and Warranties

53

Section 6.2. Survival of Representations and Warranties, Etc

59

 

 

Article VII. Affirmative Covenants

60

 

 

Section 7.1. Preservation of Existence and Similar Matters

60

Section 7.2. Compliance with Applicable Law and Material Contracts

60

Section 7.3. Maintenance of Property

60

Section 7.4. Conduct of Business

60

Section 7.5. Insurance

61

Section 7.6. Payment of Taxes and Claims

61

Section 7.7. Visits and Inspections

61

Section 7.8. Use of Proceeds; Letters of Credit

61

Section 7.9. Environmental Matters

62

Section 7.10. Books and Records

62

Section 7.11. Further Assurances

62

Section 7.12. Guarantors

62

Section 7.13. REIT Status

63

Section 7.14. Exchange Listing

63

 

 

Article VIII. Information

63

 

 

Section 8.1. Quarterly Financial Statements

63

Section 8.2. Year-End Statements

64

Section 8.3. Compliance Certificate

64

Section 8.4. Other Information

64

 

 

Article IX. Negative Covenants

66

 

 

Section 9.1. Financial Covenants

67

Section 9.2. Restricted Payments

67

Section 9.3. Indebtedness

67

Section 9.4. Liens; Negative Pledges; Other Matters

68

Section 9.5. Merger, Consolidation, Sales of Assets and Other Arrangements

68

Section 9.6. Fiscal Year

69

Section 9.7. Modifications to Material Contracts

69

Section 9.8. Modifications of Organizational Documents

69

Section 9.9. Transactions with Affiliates

70

Section 9.10. ERISA Exemptions

70

Section 9.11. Foreign Assets Control

70

 

ii

--------------------------------------------------------------------------------


 

Article X. Default

70

 

 

Section 10.1. Events of Default

70

Section 10.2. Remedies Upon Event of Default

74

Section 10.3. Remedies Upon Default

75

Section 10.4. Allocation of Proceeds

75

Section 10.5. Collateral Account

76

Section 10.6. Performance by Agent

76

Section 10.7. Rights Cumulative

77

 

 

Article XI. The Agent

77

 

 

Section 11.1. Authorization and Action

77

Section 11.2. Agent’s Reliance, Etc

78

Section 11.3. Notice of Defaults

78

Section 11.4. KeyBank as Lender

79

Section 11.5. Approvals of Lenders

79

Section 11.6. Lender Credit Decision, Etc

79

Section 11.7. Indemnification of Agent

80

Section 11.8. Successor Agent

81

Section 11.9. Titled Agents

82

 

 

Article XII. Miscellaneous

82

 

 

Section 12.1. Notices

82

Section 12.2. Expenses

83

Section 12.3. Setoff

84

Section 12.4. Litigation; Jurisdiction; Other Matters; Waivers

84

Section 12.5. Successors and Assigns

85

Section 12.6. Amendments

88

Section 12.7. Nonliability of Agent and Lenders

90

Section 12.8. Confidentiality

90

Section 12.9. Indemnification

91

Section 12.10. Termination; Survival

93

Section 12.11. Severability of Provisions

93

Section 12.12. GOVERNING LAW

94

Section 12.13. Counterparts

94

Section 12.14. Obligations with Respect to Loan Parties

94

Section 12.15. Limitation of Liability

94

Section 12.16. Entire Agreement

94

Section 12.17. Construction

94

Section 12.18. Patriot Act

95

Section 12.19. No Novation

95

 

SCHEDULE I

Commitments

SCHEDULE 1.1(A)

List of Loan Parties

SCHEDULE 6.1.(b)

Ownership Structure

 

iii

--------------------------------------------------------------------------------


 

SCHEDULE 6.1.(f)

Title to Properties; Liens

SCHEDULE 6.1.(g)

Indebtedness and Guaranties

SCHEDULE 6.1.(h)

Material Contracts

SCHEDULE 6.1.(i)

Litigation

SCHEDULE 6.1.(y)

Unencumbered Assets

 

EXHIBIT A

Form of Assignment and Acceptance Agreement

EXHIBIT B

Form of Notice of Borrowing

EXHIBIT C

Form of Notice of Continuation

EXHIBIT D

Form of Notice of Conversion

EXHIBIT E

Form of Notice of Swingline Borrowing

EXHIBIT F

Form of Swingline Note

EXHIBIT G

Form of Revolving Note

EXHIBIT H

Form of Opinion of Counsel

EXHIBIT I

Form of Compliance Certificate

EXHIBIT J

Form of Guaranty

EXHIBIT K

Patriot Act and OFAC Form

 

iv

--------------------------------------------------------------------------------


 

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
October 1, 2007 by and among CORPORATE OFFICE PROPERTIES, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
CORPORATE OFFICE PROPERTIES TRUST, a real estate investment trust formed under
the laws of the State of Maryland (the “Parent”), each of the financial
institutions initially a signatory hereto together with their assignees pursuant
to Section 12.5., each of KEYBANC CAPITAL MARKETS and WACHOVIA CAPITAL MARKETS,
LLC, as a Co-Lead Arranger (each a “Co-Lead Arranger”), KEYBANK NATIONAL
ASSOCIATION, as Agent, WACHOVIA BANK, NATIONAL ASSOCIATION, as Syndication Agent
(the “Syndication Agent”), and each of BANK OF AMERICA, N.A., MANUFACTURERS AND
TRADERS TRUST COMPANY, and CITIZENS BANK OF PENNSYLVANIA, as a Documentation
Agent (each a “Documentation Agent”).

 

WHEREAS, certain of the Lenders and other financial institutions have made
available to the Borrower a $500,000,000 revolving credit facility on the terms
and conditions contained in that certain Amended and Restated Credit Agreement
dated as of June 24, 2005 (as amended and in effect immediately prior to the
date hereof, the “Existing Credit Agreement”) by and among the Borrower, such
Lenders, certain other financial institutions, Wachovia Bank, National
Association, as Agent and the other parties thereto; and

 

WHEREAS, the Agent and the Lenders desire to amend and restate the terms of the
Existing Credit Agreement to make available to the Borrower a revolving credit
facility in the initial amount of $600,000,000, which will include a $50,000,000
letter of credit subfacility and a $50,000,000 swingline subfacility, all on the
terms and conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
that the Existing Credit Agreement is hereby amended and restated in its
entirety as follows:


 


ARTICLE I.  DEFINITIONS


SECTION 1.1.  DEFINITIONS.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Additional Costs” has the meaning given that term in Section 4.1.

 

“Adjusted EBITDA” means, for any given period, (a) EBITDA for such period minus
(b) Capital Reserves for such period.

 

“Adjusted LIBOR” means, with respect to each Interest Period for any LIBOR Loan,
the rate obtained by dividing (a) LIBOR for such Interest Period by (b) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be

 

1

--------------------------------------------------------------------------------


 

maintained with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”) as specified in Regulation D of the Board of
Governors of the Federal Reserve System (or against any other category of
liabilities which includes deposits by reference to which the interest rate on
LIBOR Loans is determined or any applicable category of extensions of credit or
other assets which includes loans by an office of any Lender outside of the
United States of America to residents of the United States of America). Any
change in such maximum rate shall result in a change in Adjusted LIBOR on the
date on which such change in such maximum rate becomes effective.

 

“Adjusted Net Operating Income” means, with respect to a Property for any given
period, Net Operating Income of such Property for such period minus Capital
Reserves for such period.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent to the Lenders from time to time.

 

“Affiliate” means any Person (other than the Agent or any Lender): (a) directly
or indirectly controlling, controlled by, or under common control with, the
Parent; (b) directly or indirectly owning or holding five percent (5.0%) or more
of any Equity Interest in the Parent; or (c) five percent (5.0%) or more of
whose voting stock or other Equity Interest is directly or indirectly owned or
held by the Parent.  For purposes of this definition, “control” (including with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”) means the possession directly or indirectly of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities or by contract or otherwise. 
The Affiliates of a Person shall include any officer or director of such
Person.  In no event shall the Agent or any Lender be deemed to be an Affiliate
of the Borrower or the Parent.

 

“Agent” means KeyBank National Association, as contractual representative for
the Lenders under the terms of this Agreement, and any of its successors.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of all governmental bodies and all orders and
decrees of all courts, tribunals and arbitrators.

 

“Applicable Margin” means:

 

(a)                                  at any time prior to the Investment Grade
Rating Date, the percentage set forth below corresponding to the ratio of Total
Indebtedness to Total Asset Value as determined in accordance with Section 9.1
in effect at such time:

 

2

--------------------------------------------------------------------------------


 

Level

 

Total Indebtedness to
 Total Asset Value

 

Applicable Margin for
 LIBOR Loans

 

Applicable Margin for 
Base Rate Loans

 

1

 

Less than 0.40 to 1.00

 

0.75

%

0.00

%

2

 

Greater than or equal to 0.40 to 1.00
and less than 0.45 to 1.00

 

0.80

%

0.00

%

3

 

Greater than or equal to 0.45 to 1.00
and less than 0.50 to 1.00

 

0.85

%

0.00

%

4

 

Greater than or equal to 0.50 to 1.00
and less than 0.55 to 1.00

 

0.95

%

0.00

%

5

 

Greater than or equal to 0.55 to 1.00
and less than 0.60%

 

1.10

%

0.00

%

6

 

Greater than or equal to 0.60 to 1.00
and less than 0.65%

 

1.25

%

0.10

%

 

 

The Applicable Margin shall be determined by the Agent from time to time, based
on the ratio of Total Indebtedness to Total Asset Value as set forth in the
Compliance Certificate most recently delivered by the Borrower pursuant to
Section 8.3.  Any adjustment to the Applicable Margin shall be effective (a) in
the case of a Compliance Certificate delivered in connection with quarterly
financial statements of the Parent delivered pursuant to Section 8.1., as of the
date 55 days following the end of the last day of the applicable fiscal quarter
covered by such Compliance Certificate, (b) in the case of a Compliance
Certificate delivered in connection with annual financial statements of the
Parent delivered pursuant to Section 8.2., as of the date 100 days following the
end of the last day of the applicable fiscal year covered by such Compliance
Certificate, and (c) in the case of any other Compliance Certificate, as of the
date 5 Business Days following the Agent’s request for such Compliance
Certificate.  If the Borrower fails to deliver a Compliance Certificate pursuant
to Section 8.3., the Applicable Margin shall equal the percentages corresponding
to Level 6 until the date of the delivery of the required Compliance
Certificate.  Notwithstanding the foregoing, for the period from the Effective
Date through but excluding the date on which the Agent first determines the
Applicable Margin as set forth above, the Applicable Margin shall equal the
percentages corresponding to Level 3.  The provisions of this definition are
subject to Section 2.4.(c); and

 

(b)           on and at all times after the Investment Grade Rating Date, the
percentage per annum determined, at any time, based on the range into which the
Parent’s Credit Rating then falls, in accordance with the levels in the table
set forth below (each a “Level”).  Any change in the Parent’s Credit Rating
which would cause it to move to a different Level in such table shall effect a
change in the Applicable Margin on the Business Day on which such change
occurs.  During any period for which the Parent has received a Credit Rating
from only one Rating Agency, then the Applicable Margin shall be determined
based on such Credit Rating.  During any period that the Parent has received
only two Credit Ratings and such ratings are not equivalent, the Applicable
Margin shall be determined by the higher of such two Credit Ratings.  During any
period after the Investment Grade Rating Date for which the Parent does not have
a Credit Rating from either Credit Agency, or during any other period after the
Investment Grade Rating Date not otherwise covered in this clause (b), the
Applicable Margin shall be determined based on Level 5.

 

3

--------------------------------------------------------------------------------


 

Level

 

Parent’s Credit Rating
 (S&P/Moody’s or equivalent)

 

Applicable Margin for
 LIBOR Loans

 

Applicable Margin for 
Base Rate Loans

 

1

 

A-or A3

 

0.35

%

0.0

%

2

 

BBB+/Baa1

 

0.40

%

0.0

%

3

 

BBB/Baa2

 

0.50

%

0.0

%

4

 

BBB-/Baa3

 

0.675

%

0.0

%

5

 

Lower than BBB-/Baa3

 

1.00

%

0.10

%

 

 

“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement among a Lender, an Eligible Assignee and the Agent, substantially in
the form of Exhibit A.

 

“Base Rate” means the per annum rate of interest equal to the greater of (a) the
Prime Rate or (b) the Federal Funds Rate plus one-half of one percent (0.5%). 
Any change in the Base Rate resulting from a change in the Prime Rate or the
Federal Funds Rate shall become effective as of 12:01 a.m. on the Business Day
on which each such change occurs.  The Base Rate is a reference rate used by the
Lender acting as the Agent in determining interest rates on certain loans and is
not intended to be the lowest rate of interest charged by the Lender acting as
the Agent or any other Lender on any extension of credit to any debtor.

 

“Base Rate Loan” means a Revolving Loan bearing interest at a rate based on the
Base Rate.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

 

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in Cleveland, Ohio are authorized or required to close and (b) with
reference to a LIBOR Loan, any such day that is also a day on which dealings in
Dollar deposits are carried out in the London interbank market.

 

“Capital Reserves” means, for any period an amount with respect to any developed
Property, an amount equal to (a) $0.25 per square foot multiplied by (b) a
fraction, the numerator of which is the number of days in such period and the
denominator of which is 365.  If the term Capital Reserves is used without
reference to a specific Property, then the amount shall be determined on an
aggregate basis with respect to all developed Property of the Parent and its
Subsidiaries and a proportionate share of all developed Property of all
Unconsolidated Affiliates.  For purposes of this definition, once improvements
related to the development of a Property have been completed for one year or
such Property has achieved an Occupancy Rate of 85%, it shall be considered a
developed Property.

 

“Capitalization Rate” means 7.00%.

 

“Capitalized Lease Obligation” means an obligation under a lease that is
required to be capitalized for financial reporting purposes in accordance with
GAAP.  The amount of a

 

4

--------------------------------------------------------------------------------


 

Capitalized Lease Obligation is the capitalized amount of such obligation as
would be required to be reflected on a balance sheet prepared in accordance with
GAAP as of the applicable date.

 

“Cash Equivalents” means:  (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired, issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, which have net assets of at least $500,000,000
and at least 85% of whose assets consist of securities and other obligations of
the type described in clauses (a) through (d) above.

 

“Co-Lead Arranger” means each of KeyBanc Capital Markets and Wachovia Capital
Markets, LLC, together with its successors and permitted assigns.

 

“Collateral Account” means a special deposit account or securities account
maintained by, or on behalf of, the Agent and under its sole dominion and
control.

 

“Commitment” means, as to each Lender (other than the Swingline Lender), such
Lender’s obligation (a) to make Revolving Loans pursuant to Section 2.1., (b) to
issue (in the case of the Agent) or participate in (in the case of the Lenders)
Letters of Credit pursuant to Section 2.3.(a) and 2.3.(i), respectively (but in
the case of the Lender acting as the Agent excluding the aggregate amount of
participations in the Letters of Credit held by other Lenders) and (c) to
participate in Swingline Loans pursuant to Section 2.2.(e), in each case, in an
amount up to, but not exceeding, the amount set forth for such Lender on
Schedule I as such Lender’s “Commitment Amount” or as set forth in the
applicable Assignment and Acceptance Agreement, as the same may be reduced from
time to time pursuant to Section 2.11. or as may be increased from time to time
pursuant to Section 2.15 or as appropriate to reflect any assignments to or by
such Lender effected in accordance with Section 12.5.

 

“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders; provided, however, that if at the time
of determination the Commitments have terminated or been reduced to zero, the
“Commitment Percentage” of each

 

5

--------------------------------------------------------------------------------


 

Lender shall be the Commitment Percentage of such Lender in effect immediately
prior to such termination or reduction.

 

“Compliance Certificate” has the meaning given that term in Section 8.3.

 

“Construction-in-Process” means cash expenditures for land and improvements
(including indirect costs internally allocated and development costs) determined
in accordance with GAAP for all Properties that are under development or will
commence development within twelve months from any date of determination.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.8.

 

“Controlled Property” means an Eligible Unencumbered Property that is not a
Wholly-Owned Property and where the Parent or the Borrower directly or
indirectly owns at least 80% of the Equity Interests of the Subsidiary or
Unconsolidated Affiliate that owns or leases such Property.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a
Revolving Loan of one Type into a Loan of another Type pursuant to Section 2.9.

 

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Loan and (c) the issuance of a Letter of
Credit.

 

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

 

“Debt Service” means, for any period, the sum of (a) Interest Expense for such
period, and (b) all regularly scheduled principal payments made with respect to
Indebtedness of the Parent and its Subsidiaries during such period, other than
any balloon, bullet, early repayment or similar principal payment which, in each
case, repays such Indebtedness in full.  Debt Service shall include a
proportionate share of items (a) and (b) of all Unconsolidated Affiliates.

 

“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 

“Defaulting Lender” has the meaning set forth in Section 3.11.

 

“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing),

 

6

--------------------------------------------------------------------------------


 

whether or not any such transaction is governed by or subject to any master
agreement.  Not in limitation of the foregoing, the term “Derivatives Contract”
includes any and all transactions of any kind, and the related confirmations,
which are subject to the terms and conditions of, or governed by, any form of
master agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement, including any such obligations or liabilities under any
such master agreement.

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Agent or any Lender).

 

“Development Property” means a Property which is under development or which (as
determined in good faith by the Borrower) will commence development within
twelve months of the date of determination.  A Development Property shall cease
to constitute a Development Property (a) on the one year anniversary date of
project completion or (b) on the first day of the first full fiscal quarter
after the project achieves an Occupancy Rate of 85%.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“EBITDA” means, with respect to a Person for any period:  (a) net income (or
loss) of such Person for such period determined on a consolidated basis
(excluding any income or losses from minority interests in the case of the
Parent), in accordance with GAAP, exclusive of the following (but only to the
extent included in determination of such net income (loss)): (i) depreciation
and amortization expense; (ii) Interest Expense; (iii) income tax expense;
(iv) extraordinary or non-recurring gains and losses; plus (b) such Person’s pro
rata share of EBITDA of its Unconsolidated Affiliates.  EBITDA shall be adjusted
to remove any impact from straight line rent leveling adjustments required under
GAAP and amortization of deferred market rent into income pursuant to Statement
of Financial Accounting Standards number 141.  Notwithstanding the foregoing,
gains and losses from land sales associated with Development Properties shall be
included in EBITDA.

 

“Effective Date” means the later of:  (a) the Agreement Date; and (b) the date
on which all of the conditions precedent set forth in Section 5.1. shall have
been fulfilled or waived in writing by the Requisite Lenders.

 

“Eligible Assignee” means any Person who is, at the time of determination: (i) 
a Lender or an affiliate of a Lender; (ii) a commercial bank, trust, trust
company, insurance company, investment bank or pension fund organized under the
laws of the United States of America, or any state thereof, and having total
assets in excess of $5,000,000,000; (iii) a savings and loan association or
savings bank organized under the laws of the United States of America, or any

 

7

--------------------------------------------------------------------------------


 

state thereof, and having a tangible net worth of at least $500,000,000; or
(iv) a commercial bank organized under the laws of any other country which is a
member of the Organization for Economic Cooperation and Development, or a
political subdivision of any such country, and having total assets in excess of
$10,000,000,000, provided that such bank is acting through a branch or agency
located in the United States of America.  If such Person is not currently a
Lender or an affiliate of a Lender, such Person’s (or its parent’s) senior
unsecured long term indebtedness must be rated BBB or higher by S&P, Baa2 or
higher by Moody’s, or the equivalent or higher of either such rating by another
rating agency reasonably acceptable to the Agent.

 

“Eligible Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension
options) of thirty (30) years or more from the Agreement Date; (b) the right of
the lessee to mortgage and encumber its interest in the leased property without
the consent of the lessor; (c) the obligation of the lessor to give the holder
of any mortgage Lien on such leased property written notice of any defaults on
the part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) reasonable transferability of the
lessee’s interest under such lease, including ability to sublease; and (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease.

 

“Eligible Unencumbered Property” means a Property which satisfies all of the
following requirements:  (a) such Property is located in the United States of
America; (b) neither such Property, nor any interest of the Parent, the Borrower
or any Subsidiary thereof therein, is subject to any Lien (other than Permitted
Liens described in clauses (a) through (f) of the definition thereof) or any
Negative Pledge; (c) if such Property is owned by a Subsidiary or an
Unconsolidated Affiliate, none of the Borrower’s or the Parent’s direct or
indirect ownership interest in such Subsidiary or Unconsolidated Affiliate is
subject to any Lien (other than Permitted Liens described in clauses (a) through
(f) of the definition thereof) or any Negative Pledge; (d) if such Property is
owned by a Subsidiary, the Parent or the Borrower directly, or indirectly
through a Subsidiary, has the right to take the following actions without the
need to obtain the consent of any Person:  (A) to create Liens on such Property
as security for Indebtedness of the Parent, the Borrower or such Subsidiary, as
applicable and (B) to sell, transfer or otherwise dispose of such Property;
(e) such Property is owned in fee simple, or leased under an Eligible Ground
Lease, by the Parent, the Borrower, a Subsidiary or an Unconsolidated Affiliate
and (f) such Property is free of all structural defects or major architectural
deficiencies, title defects, environmental conditions or other adverse matters
except for defects, deficiencies, conditions or other matters individually or
collectively which are not material to the profitable operation of such
Property.

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National

 

8

--------------------------------------------------------------------------------


 

Environmental Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the
Environmental Protection Agency and any applicable rule of common law and any
judicial interpretation thereof relating primarily to the environment or
Hazardous Materials.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.

 

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
and shall in any event include the issuance of any Equity Interest upon the
conversion or exchange of any security constituting Indebtedness that is
convertible or exchangeable, or is being converted or exchanged, for Equity
Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

“ERISA Group” means the Parent, the Borrower, any Subsidiary and all members of
a controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any
Subsidiary, are treated as a single employer under Section 414 of the Internal
Revenue Code.

 

“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Excluded Subsidiary” means any Subsidiary which holds title to assets which are
or are to become collateral for any Secured Indebtedness of such Subsidiary.

 

“Existing Credit Agreement” has the meaning given that term in the first WHEREAS
clause of this Agreement.

 

“Facility Fee” means the per annum percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof on and at all times after the Investment
Rating Date:

 

Level

 

Borrower’s Credit Rating
 (S&P/Moody’s)

 

Facility Fee

 

1

 

A-/A3

 

0.10

%

2

 

BBB+/Baa1

 

0.15

%

3

 

BBB/Baa2

 

0.15

%

4

 

BBB-/Baa3

 

0.20

%

5

 

Lower than BBB-/Baa3

 

0.25

%

 

 

9

--------------------------------------------------------------------------------


 

“Fair Market Value” means, with respect to (a) a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange by any widely recognized reporting method customarily
relied upon by financial institutions and (b) with respect to any other
property, the price which could be negotiated in an arm’s-length free market
transaction, for cash, between a willing seller and a willing buyer, neither of
which is under pressure or compulsion to complete the transaction.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the Agent by
federal funds dealers selected by the Agent on such day on such transaction as
determined by the Agent.

 

“Fees” means the fees and commissions provided for or referred to in
Section 3.6. and any other fees payable by the Borrower hereunder or under any
other Loan Document.

 

“Fixed Charges” means, for any period, the sum of (a) Debt Service and (b) all
Preferred Dividends paid during such period.  Fixed Charges shall include a
proportionate share of items (a) and (b) with respect to all Unconsolidated
Affiliates.

 

“Funds From Operations” means, for a given period, income of the Parent and its
Subsidiaries available for common shareholders before depreciation and
amortization of real estate assets and before extraordinary items less gains and
losses on sale of real estate determined on a consolidated basis in accordance
with GAAP applied on a consistent basis for such period.  Adjustments for
Unconsolidated Affiliates will be calculated to reflect the Borrower’s pro rata
share of funds from operations on the same basis.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau,

 

10

--------------------------------------------------------------------------------


 

commission, board, department or other entity (including, without limitation,
the Federal Deposit Insurance Corporation, the Comptroller of the Currency or
the Federal Reserve Board, any central bank or any comparable authority) or any
arbitrator with authority to bind a party at law.

 

“Guarantor” means any Person that is a party to the Guaranty as a “Guarantor”
and in any event shall include the Parent and each Material Subsidiary.

 

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes:  (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit (including Letters
of Credit), or (v) the supplying of funds to or investing in a Person on account
of all or any part of such Person’s obligation under a Guaranty of any
obligation or indemnifying or holding harmless, in any way, such Person against
any part or all of such obligation.  As the context requires, “Guaranty” shall
also mean the Amended and Restated Guaranty to which the Guarantors are parties
substantially in the form of Exhibit J.

 

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP” toxicity
or “EP toxicity”; (b) oil, petroleum or petroleum derived substances, natural
gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials; (d) asbestos in any form; (e) toxic
mold; and (f) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication):  (a) all obligations of
such Person in respect of money borrowed; (b) all obligations of such Person,
whether or not for money borrowed (i) represented by notes payable, or drafts
accepted, in each case representing extensions of credit, (ii) evidenced by
bonds, debentures, notes or similar instruments, or (iii) constituting purchase
money indebtedness, conditional sales contracts, title retention debt
instruments or other similar instruments, upon which interest charges are
customarily paid or that are issued or assumed as full or partial payment for
property or services rendered; (c) Capitalized Lease Obligations of

 

11

--------------------------------------------------------------------------------


 

such Person; (d) all reimbursement obligations of such Person under any letters
of credit or acceptances (whether or not the same have been presented for
payment); (e) all Off-Balance Sheet Obligations of such Person; (f) all
obligations of such Person in respect of any purchase obligation, repurchase
obligation, takeout commitment or forward equity commitment, in each case
evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied by the issuance of Equity Interests); (g) net
obligations under any Derivatives Contract not entered into as a hedge against
existing Indebtedness, in an amount equal to the Derivatives Termination Value
thereof; (h) all Indebtedness of other Persons which such Person has Guaranteed
or is otherwise recourse to such Person (except for guaranties of customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, involuntary bankruptcy and other similar exceptions to
recourse liability); (i) all Indebtedness of another Person secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation; and (j) such Person’s pro rata
share of the Indebtedness of any Unconsolidated Affiliate of such Person. 
Indebtedness of any Person shall include Indebtedness of any partnership or
joint venture in which such Person is a general partner or joint venturer to the
extent of such Person’s pro rata share of the ownership of such partnership or
joint venture (except if such Indebtedness, or portion thereof, is recourse to
such Person, in which case the greater of such Person’s pro rata portion of such
Indebtedness or the amount of the recourse portion of the Indebtedness, shall be
included as Indebtedness of such Person).  All Loans and Letter of Credit
Liabilities shall constitute Indebtedness of the Borrower.

 

“Intangible Assets” of any Person means at any date the amount of (i) all
write-ups (other than write-ups resulting from write-ups of assets of a going
concern business made within twelve months after the acquisition of such
business) in the book value of any asset owned by such Person and (ii) all
unamortized debt discount and expense, unamortized deferred charges, capitalized
start-up costs, goodwill, patents, licenses, trademarks, trade names,
copyrights, organization or developmental expenses, covenants not to compete and
other intangible items.

 

“Intellectual Property” has the meaning given that term in Section 6.1.(t).

 

“Interest Expense” means, for any period of determination, the Parent’s total
interest expense for such period determined in accordance with GAAP on a
consolidated basis plus the Parent’s pro rata share of Interest Expense from
Unconsolidated Affiliates of the Parent, without duplication for the most recent
period.  Interest Expense shall exclude capitalized interest related to
Indebtedness incurred to finance Development Properties.

 

“Interest Period” means with respect to any LIBOR Loan, each period commencing
on the date such LIBOR Loan is made or the last day of the next preceding
Interest Period for such Loan and ending 7 days, or 1, 2, 3 or 6 months
thereafter, as the Borrower may select in a Notice of Borrowing, Notice of
Continuation or Notice of Conversion, as the case may be, except that each
Interest Period (other than an Interest Period of 7-days’ duration) that
commences on the last Business Day of a calendar month shall end on the last
Business Day of the appropriate subsequent calendar month.  Notwithstanding the
foregoing:  (i) if any Interest Period would otherwise end after the Termination
Date, such Interest Period shall end on the Termination

 

12

--------------------------------------------------------------------------------


 

Date; and (ii) each Interest Period that would otherwise end on a day which is
not a Business Day shall end on the immediately following Business Day (or, if
such immediately following Business Day falls in the next calendar month, on the
immediately preceding Business Day).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment” means, (x) with respect to any Person, any acquisition or
investment (whether or not of a controlling interest) by such Person, by means
of any of the following:  (a) the purchase or other acquisition of any Equity
Interest in another Person, (b) a loan, advance or extension of credit to,
capital contribution to, Guaranty of Indebtedness of, or purchase or other
acquisition of any Indebtedness of, another Person, including any partnership or
joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute the business or a division or operating unit of
another Person and (y) with respect to any Property or other asset, the
acquisition thereof.  Any binding commitment to make an Investment in any other
Person, as well as any option of another Person to require an Investment in such
Person, shall constitute an Investment.  Except as expressly provided otherwise,
for purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Investment Grade Rating” means a Credit Rating of BBB-/Baa3 (or equivalent) or
higher from either Rating Agency.

 

“Investment Grade Rating Date” means the date on which the Parent first obtains
an Investment Grade Rating.

 

“KeyBank” means KeyBank National Association, together with its successors and
assigns.

 

“L/C Commitment Amount” equals $50,000,000.

 

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns, and as
the context requires, includes the Swingline Lender.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire, or such
other office of such Lender of which such Lender may notify the Agent in writing
from time to time.

 

“Letter of Credit” has the meaning given that term in Section 2.3.(a).

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document

 

13

--------------------------------------------------------------------------------


 

governing or providing for (a) the rights and obligations of the parties
concerned or at risk with respect to such Letter of Credit or (b) any collateral
security for any of such obligations.

 

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit.  For purposes of this Agreement, a
Lender (other than the Lender acting as the Agent) shall be deemed to hold a
Letter of Credit Liability in an amount equal to its participation interest in
the related Letter of Credit under Section 2.3.(i), and the Lender acting as the
Agent shall be deemed to hold a Letter of Credit Liability in an amount equal to
its retained interest in the related Letter of Credit after giving effect to the
acquisition by the Lenders other than the Lender acting as the Agent of their
participation interests under such Section.

 

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

 

“LIBOR” means, for any LIBOR Loan for any Interest Period therefor, the rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on
Reuters Screen LIBOR01 Page (or any successor page) as the London interbank
offered rate for deposits in Dollars at approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period.  If for any reason such rate is not
available, the term “LIBOR” shall mean, for any LIBOR Loan for any Interest
Period therefor, the applicable British Bankers’ Association LIBOR rate for
deposits in Dollars as reported by any generally recognized financial
information service as of 11:00 a.m. (London time) two Business Days prior to
the first day of such Interest Period, and having a maturity equal to such
Interest Period.  If for any reason none of the foregoing rates is available to
the Agent, LIBOR shall be, for any Interest Period, the rate determined by the
Agent to be the rate at which KeyBank or one of its affiliate banks offers to
place deposits in Dollars with first class banks in the London interbank market
at approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, in the approximate amount of the relevant LIBOR
Loan and having a maturity equal to such Interest Period.

 

“LIBOR Loan” means a Revolving Loan bearing interest at a rate based on LIBOR.

 

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the Uniform Commercial Code or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not

 

14

--------------------------------------------------------------------------------


 

constituting a Capitalized Lease Obligation pursuant to Section 9-505 (or a
successor provision) of the Uniform Commercial Code or its equivalent as in
effect in an applicable jurisdiction or (ii) in connection with a sale or other
disposition of accounts or other assets not prohibited by this Agreement in a
transaction not otherwise constituting or giving rise to a Lien; and (d) any
agreement by such Person to grant, give or otherwise convey any of the
foregoing.

 

“Loan” means a Revolving Loan or a Swingline Loan.

 

“Loan Document” means this Agreement, each Note, each Letter of Credit Document,
the Guaranty and each other document or instrument now or hereafter executed and
delivered by a Loan Party in connection with, pursuant to or relating to this
Agreement.

 

“Loan Party” means each of the Borrower and each other Person who guarantees all
or a portion of the Obligations and/or who pledges any collateral security to
secure all or a portion of the Obligations.  Schedule 1.1.(A) sets forth the
Loan Parties in addition to the Borrower as of the Agreement Date.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), results of operations
or business prospects of the Parent and its Subsidiaries taken as a whole,
(b) the ability of the Borrower or any other Loan Party to perform its
obligations under any Loan Document to which it is a party, (c) the validity or
enforceability of any of the Loan Documents, (d) the rights and remedies of the
Lenders and the Agent under any of the Loan Documents or (e) the timely payment
of the principal of or interest on the Loans or other amounts payable in
connection therewith or the timely payment of all Reimbursement Obligations.

 

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Parent, the Borrower, any
Subsidiary or any other Loan Party is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect.

 

“Material Subsidiary” means any Subsidiary owning or leasing Properties which
contribute more than $75,000,000 to Unencumbered Asset Value.

 

“Moody’s” means Moody’s Investors Service, Inc., and its successors.

 

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person or another Person.

 

“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Borrower, a Guarantor or one of their respective Subsidiaries is the holder and
retains the rights of collection of all payments thereunder.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or

 

15

--------------------------------------------------------------------------------


 

accruing an obligation to make contributions or has within the preceding five
plan years made contributions, including for these purposes any Person which
ceased to be a member of the ERISA Group during such five year period.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.

 

“Net Operating Income” means, with respect to any Property for any period, the
sum of the following (without duplication): (a) rents and other revenues
received in the ordinary course from such Property (excluding pre-paid rents and
revenues and security deposits except to the extent applied in satisfaction of
tenants’ obligations for rent) minus (b) all expenses paid or accrued related to
the ownership, operation or maintenance of such Property, including but not
limited to taxes, assessments and the like, insurance, utilities, payroll costs,
maintenance, repair and landscaping expenses, marketing expenses, and general
and administrative expenses (including an appropriate allocation for legal,
accounting, advertising, marketing and other expenses incurred in connection
with such Property, but specifically excluding general overhead expenses of the
Parent or any Subsidiary and any property management fees) minus (c) the greater
of (i) the actual property management fee paid during such period and (ii) an
imputed management fee in the amount of 3.0% of the gross revenues for such
Property for such period. Net Operating Income of any Person shall include such
Person’s pro rata share of Net Operating Income of its Unconsolidated
Affiliates. Net Operating Income shall be adjusted to remove any impact from
straight line rent leveling adjustments required under GAAP and amortization of
deferred market rent into income pursuant to Statement of Financial Accounting
Standards number 141. For purposes of determining Unencumbered Asset Value and
Total Asset Value, as applicable, with respect to any Property, if the Borrower
enters into a definitive lease with a lessee with respect such Property for
which such lessee has not yet occupied such Property and has not yet made any
rent payments to the Borrower, for the period not to exceed six (6) months from
the date of entering into such lease, “Net Operating Income” shall be deemed to
include the stated base rent scheduled to be paid by such lessee minus operating
expenses projected to be incurred by the Borrower during such period with
respect to such Property (“Imputed Rent”), as reasonably determined by the
Borrower in good faith; provided, however, the Imputed Rent shall only be
calculated with respect to not more than four (4) Properties at any one time.

 

“Net Proceeds” means, with respect to any Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
received by such Person in respect of such Equity Issuance net of investment
banking fees, legal fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred by such
Person in connection with such Equity Issuance.

 

16

--------------------------------------------------------------------------------


 

“Non-Controlled Property” means an Eligible Unencumbered Property that is not a
Wholly-Owned Property and where the Parent or the Borrower directly or
indirectly owns less that 80% of the Equity Interests of the Subsidiary or
Unconsolidated Affiliate that owns or leases such Property.

 

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money (other than construction completion guarantees with respect to
Development Properties) in respect of which recourse for payment is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness; provided such contractual limitation to specific
assets may include customary exceptions for fraud, misapplication of funds,
environmental indemnities, voluntary bankruptcy, involuntary bankruptcy and
other similar exceptions to recourse liability.

 

“Note” means a Revolving Note or a Swingline Note.

 

“Notice of Borrowing” means a notice in the form of Exhibit B to be delivered to
the Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans.

 

“Notice of Continuation” means a notice in the form of Exhibit C to be delivered
to the Agent pursuant to Section 2.8. evidencing the Borrower’s request for the
Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice in the form of Exhibit D to be delivered
to the Agent pursuant to Section 2.9. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

“Notice of Swingline Borrowing” means a notice in the form of Exhibit E to be
delivered to the Agent pursuant to Section 2.2. evidencing the Borrower’s
request for a Swingline Loan.

 

“Obligations” means, individually and collectively:  (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Agent or any Lender of
every kind, nature and description, under or in respect of this Agreement or any
of the other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note.

 

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property occupied by tenants that are not Affiliates paying rent at market rates
pursuant to binding leases as to which no monetary default has occurred and is
continuing to (b) the aggregate net rentable square footage of such Property;
provided, however, for purposes of the immediately preceding clause (a): (i) if
such tenant has executed a lease for space in such Property and the Borrower or
such tenant’s agents

 

17

--------------------------------------------------------------------------------


 

are in the process of preparing such space for physical occupancy, then such
space shall be considered occupied and (ii) net rentable square footage occupied
by the Parent or any Affiliate paying rent at market rates pursuant to binding
leases as to which no monetary default has occurred and is continuing
(“Affiliate Rented Space”) may be included in such calculation; provided, no
more than 30,000 square feet of Affiliate Rented Space shall be used in the
calculation of Occupancy Rates of the Properties; provided, further, to the
extent Affiliate Rented Space exceeds 30,000 square feet in the aggregate with
respect to all Properties, such excess shall be allocated pro rata among each
Property with respect to which Affiliate Rented Space was included in the
calculation of the Occupancy Rate for such Property to reduce the Affiliate
Rented Space used in such calculation.

 

“OFAC” means U.S. Department of the Treasury’s Office of Foreign Assets Control
and any successor Governmental Authority.

 

“OFAC Review Process” means that certain review process established by Agent to
determine if any potential transferee of any interests in, or any assignee of
any portion of, a Commitment or Loan assigned by a Lender is a party with whom
the Agent and any Lender are restricted from doing business under (i) the
regulations of OFAC, including any Sanctioned Person, or (ii) any other statute,
executive order or other governmental action or list (including the
September 24, 2001 Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism.

 

“Off-Balance Sheet Obligations” means liabilities and obligations of the Parent,
the Borrower, any Subsidiary or any other Person in respect of “off-balance
sheet arrangements” (as defined in the SEC Off-Balance Sheet Rules) which the
Parent would be required to disclose in the “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” section of the
Parent’s report on Form 10-Q or Form 10-K (or their equivalents) which the
Parent is required to file with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor). As used in this definition, the
term “SEC Off-Balance Sheet Rules” means the Disclosure in Management’s
Discussion and Analysis About Off-Balance Sheet Arrangements, Securities Act
Release No. 33-8182, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified at 17 CFR pts.
228, 229 and 249).

 

“Parent” has the meaning set forth in the introductory paragraph hereof and
shall include the Parent’s successors and permitted assigns.

 

“Participant” has the meaning given that term in Section 12.5.(i).

 

“Patriot Act Customer Identification Process” means that certain customer
identification and review process established by the Agent pursuant to the
requirements of 31 U.S.C. §5318(1) and 31 C.F.R. §103.121 to verify the identity
of all permitted transferees of interests in the Borrower and any assignees of a
portion of a Commitment or Loan assigned by a Lender.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

18

--------------------------------------------------------------------------------


 

“Permitted Liens” means, as to any Person:  (a) Liens securing taxes,
assessments and other charges or levies imposed by any Governmental Authority
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
pursuant to any Environmental Laws) or the claims of materialmen, mechanics,
carriers, warehousemen or landlords for labor, materials, supplies or rentals
incurred in the ordinary course of business, which are not at the time required
to be paid or discharged under Section 7.6.; (b) Liens consisting of deposits or
pledges made, in the ordinary course of business, in connection with, or to
secure payment of, obligations under workers’ compensation, unemployment
insurance or similar Applicable Laws; (c) Liens consisting of encumbrances in
the nature of zoning restrictions, easements, and rights or restrictions of
record on the use of real property, which do not materially detract from the
value of such property or impair the use thereof in the business of such Person;
(d) the rights of tenants under leases or subleases not interfering with the
ordinary conduct of business of such Person; (e) Liens in favor of the Agent for
the benefit of the Lenders; (f) Liens in favor of the Borrower or a Guarantor
securing obligations owing by a Subsidiary to the Borrower or a Guarantor, which
obligations have been subordinated to the obligations owing by the Borrower and
the Guarantors under the Loan Documents on terms satisfactory to the Agent; and
(g) Liens in existence as of the Agreement Date and set forth in Part II of
Schedule 6.1.(f).

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

 

“Post-Default Rate” means, in respect of any principal of any Loan or any other
Obligation that is not paid when due (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin for Base Rate Loans plus two percent (2%).

 

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Securities issued by
the Parent or a Subsidiary. Preferred Dividends shall not include dividends or
distributions paid or payable (a) solely in Equity Interests payable to holders
of such class of Equity Interests; (b) to the Parent or a Subsidiary; or
(c) constituting or resulting in the redemption of Preferred Securities, other
than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.

 

“Preferred Securities” means, with respect to any Person, Equity Interests in
such Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation or both.

 

19

--------------------------------------------------------------------------------


 

“Prime Rate” means the rate of interest per annum announced publicly by the
Lender then acting as the Agent as its prime rate from time to time. The Prime
Rate is not necessarily the best or the lowest rate of interest offered by the
Lender acting as the Agent or any other Lender.

 

“Principal Office” means the office of the Agent located at 127 Public Square,
Cleveland, Ohio 44114, or such other office of the Agent as the Agent may
designate from time to time.

 

“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Parent, the Borrower, any Subsidiary or any
Unconsolidated Affiliate of the Parent.

 

“Rating Agency” means S&P or Moody’s.

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy.

 

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Agent for any drawing honored by the
Agent under a Letter of Credit.

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

 

“Requisite Lenders” means, as of any date, Lenders having at least 66-2/3% of
the aggregate amount of the Commitments (not held by Defaulting Lenders who are
not entitled to vote), or, if the Commitments have been terminated or reduced to
zero, Lenders holding at least 66-2/3% of the principal amount of the aggregate
outstanding Loans and Letter of Credit Liabilities (not held by Defaulting
Lenders who are not entitled to vote). Commitments, Revolving Loans and Letter
of Credit Liabilities held by Defaulting Lenders shall be disregarded when
determining the Requisite Lenders.

 

“Responsible Officer” means with respect to the Parent or any Subsidiary, the
chief executive officer, the chief operating officer, the chief financial
officer, or president of the Parent or such Subsidiary.

 

“Restricted Payment” means:  (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent or any Subsidiary now
or hereafter outstanding, except a dividend payable solely in Equity Interests
of identical class to the holders of that class;

 

20

--------------------------------------------------------------------------------


 

(b) any redemption, conversion, exchange, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
Equity Interest of the Parent or any Subsidiary now or hereafter outstanding;
and (c) any payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire any Equity Interests of
the Parent or any Subsidiary now or hereafter outstanding.

 

“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).

 

“Revolving Note” has the meaning given that term in Section 2.10.(a).

 

“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a Person resident in,
in each case, a country that is subject to a sanctions program identified on the
list maintained by the OFAC and published from time to time, as such program may
be applicable to such agency, organization or Person.

 

“Sanctioned Person” means a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by the OFAC as published from time to
time.

 

“Secured Indebtedness” means, with respect to a Person as of any given date, the
aggregate principal amount of all Indebtedness of such Person outstanding at
such date and that is secured in any manner by any Lien, and in the case of the
Parent or the Borrower, shall include (without duplication) the Parent’s or the
Borrower’s, respectively, pro rata share of the Secured Indebtedness of its
Unconsolidated Affiliates.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

 

“Stabilized Property” means, any Property that is not a Development Property.

 

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

 

21

--------------------------------------------------------------------------------


 

“Subsidiary” means, for any Person, any corporation, partnership or other entity
of which at least a majority of the securities or other ownership interests
having by the terms thereof ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions of such
corporation, partnership or other entity (without regard to the occurrence of
any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person, and shall include all Persons the accounts
of which are consolidated with those of such Person pursuant to GAAP.

 

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.2. in an amount up to, but not exceeding,
$50,000,000, as such amount may be reduced from time to time in accordance with
the terms hereof.

 

“Swingline Lender” means KeyBank.

 

“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.2.(a).

 

“Swingline Note” means the promissory note of the Borrower payable to the order
of the Swingline Lender in a principal amount equal to the amount of the
Swingline Commitment as originally in effect and otherwise duly completed,
substantially in the form of Exhibit F.

 

“Tangible Net Worth” means, as of any date of determination, the stockholders’
equity of the Parent and its Subsidiaries determined on a consolidated basis
plus (a) accumulated depreciation and amortization minus the following (to the
extent reflected in determining stockholders’ equity of the Parent and its
Subsidiaries); (b) the amount of any write-up in the book value of any assets
contained in any balance sheet resulting from revaluation thereof or any
write-up in excess of the cost of such assets acquired; and (c) all amounts
appearing on the assets side of any such balance sheet for assets which would be
classified as intangible assets under GAAP excluding such intangibles booked in
connection with real estate acquisitions with above or below market rents, all
determined on a consolidated basis.

 

“Taxes” has the meaning given that term in Section 3.12.

 

“Termination Date” means September 30, 2011, or such later date to which the
Termination Date may be extended pursuant to Section 2.12.

 

“Titled Agents” means each of the Co-Lead Arrangers, each of the Documentation
Agents, the Syndication Agent and their respective successors and permitted
assigns.

 

“Total Asset Value” means the sum of all of the following of the Parent and its
Subsidiaries on a consolidated basis, without duplication, determined in
accordance with GAAP applied on a consistent basis: (a) cash and cash
equivalents, plus (b) with respect to each Stabilized Property owned by the
Parent, the Borrower or any Subsidiary of the Borrower or the Parent, (i)(A) Net
Operating Income attributable to such Stabilized Property for the fiscal quarter
most recently ended multiplied by 4, divided by (ii) the Capitalization Rate,
plus (c) the GAAP

 

22

--------------------------------------------------------------------------------


 

book value of all Properties owned or leased entirely by the Parent, the
Borrower or a Wholly Owned Subsidiary and the pro-rata share of the Parent or
the Borrower, as applicable, of the GAAP book value of all other Properties
owned or leased by any Subsidiary that is not a Wholly Owned Subsidiary, in each
case, acquired during the two consecutive fiscal quarters most recently ended,
plus (d) the GAAP book value of all Development Properties (including
Construction-in-Process), plus (e) the GAAP book value of Unimproved Land,
Mortgage Receivables and other promissory notes. The Parent’s pro rata share of
assets held by Unconsolidated Affiliates will be included in Total Asset Value
calculations consistent with the above described treatment for wholly owned
assets. For purposes of determining Total Asset Value, Net Operating Income from
(A) Properties acquired during the two consecutive fiscal quarters most recently
ended, (B) Properties disposed of by the Parent, its Subsidiaries and
Unconsolidated Affiliates during the immediately preceding fiscal quarter and
(C) Properties with negative Net Operating Incomes shall be excluded from
clause (b) above.

 

“Total Indebtedness” means all Indebtedness of the Parent and its Subsidiaries
determined on a consolidated basis.

 

“Type” with respect to any Revolving Loan, refers to whether such Loan is a
LIBOR Loan or Base Rate Loan.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

 

“Unencumbered Adjusted NOI” means, for any period of determination, Adjusted Net
Operating Income from Wholly Owned Properties and the pro-rata share of Adjusted
Net Operating Income from Controlled Properties and Non-Controlled Properties as
adjusted for any non-recurring items during the reporting period; provided,
however, “Unencumbered Adjusted NOI” shall not be less than zero.

 

“Unencumbered Asset Value” means, without duplication, (a) (i) the Unencumbered
NOI (excluding Net Operating Income attributable to Development Properties,
Properties with negative Net Operating Incomes, Properties acquired during the
two consecutive fiscal quarters most recently ending and Properties disposed of
during the fiscal quarter most recently ending) for the fiscal quarter most
recently ending times four divided by (ii) the Capitalization Rate, plus (b) the
GAAP book value of all Wholly Owned Properties and the pro-rata share of the
Parent or the Borrower, as applicable, of the GAAP book value of Controlled
Properties and Non-Controlled Properties, in each case, acquired during the two
consecutive fiscal quarters most recently ended, plus (c) the GAAP book value of
all Development Properties (including the Construction-in-Process) and
Unimproved Land, in each case that constitute Eligible Unencumbered Properties.
For purposes of this definition, (x) to the extent the Unencumbered Asset Value
attributable to Development Properties and Unimproved Land would exceed 35% of
the Unencumbered Asset Value, such excess shall be excluded, (y) to the extent
the Unencumbered Asset Value attributable to Unimproved Land would exceed 15% of
the

 

23

--------------------------------------------------------------------------------


 

Unencumbered Asset Value, such excess shall be excluded and (z) to the extent
the Unencumbered Asset Value attributable to Non-Controlled Properties would
exceed 15% of the Unencumbered Asset Value, such excess shall be excluded.

 

“Unencumbered NOI” means, for any period of determination, Net Operating Income
from Wholly Owned Properties and the pro-rata share of Net Operating Income from
Controlled Properties and Non-Controlled Properties which have been owned for
the entire previous fiscal quarter as adjusted for any non-recurring items
during the reporting period; provided, however, “Unencumbered NOI” shall not be
less than zero.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.

 

“Unimproved Land” means land with respect to which no development (other than
improvements that are not material and are temporary in nature) has occurred and
for which no development is planned in the 12 months following the date of
determination.

 

“Unsecured Indebtedness” means Indebtedness which is not Secured Indebtedness.

 

“Unsecured Interest Expense” means, for any period of determination, Interest
Expense for such period attributable to Unsecured Indebtedness of the Parent and
its Subsidiaries.

 

“Wholly Owned Property” means an Eligible Unencumbered Property which is owned
or leased by the Parent, the Borrower or a Wholly Owned Subsidiary.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the equity securities or other ownership interests (other than, in the
case of a corporation, directors’ qualifying shares) are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person.

 


SECTION 1.2.   GENERAL; REFERENCES TO TIMES.


 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP; provided that, if at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Requisite Lenders shall so request, the Agent, the Lenders and the Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Requisite Lenders); provided further that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the

 

24

--------------------------------------------------------------------------------


 

Parent shall provide to the Agent and the Lenders financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP. References in this
Agreement to “Sections”, “Articles”, “Exhibits” and “Schedules” are to sections,
articles, exhibits and schedules herein and hereto unless otherwise indicated.
References in this Agreement to any document, instrument or agreement (a) shall
include all exhibits, schedules and other attachments thereto, (b) shall include
all documents, instruments or agreements issued or executed in replacement
thereof, to the extent permitted hereby and (c) shall mean such document,
instrument or agreement, or replacement or predecessor thereto, as amended,
supplemented, restated or otherwise modified as of the date of this Agreement
and from time to time thereafter to the extent not prohibited hereby and in
effect at any given time. Wherever from the context it appears appropriate, each
term stated in either the singular or plural shall include the singular and
plural, and pronouns stated in the masculine, feminine or neuter gender shall
include the masculine, the feminine and the neuter. Unless explicitly set forth
to the contrary, a reference to “Subsidiary” means a Subsidiary of the Parent or
a Subsidiary of such Subsidiary, a reference to an “Affiliate” means a reference
to an Affiliate of the Parent and a reference to an “Unconsolidated Affiliate”
means a reference to an Unconsolidated Affiliate of the Parent. Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement. Unless otherwise indicated, all references to time are references to
Cleveland, Ohio time.

 


SECTION 1.3.   FINANCIAL ATTRIBUTES OF NON-WHOLLY OWNED SUBSIDIARIES.


 

When determining the Parent’s or the Borrower’s compliance with any financial
covenant contained in any of the Loan Documents, only the Parent’s or the
Borrower’s, respectively, pro rata share of the financial attributes of a
Subsidiary that is not a Wholly Owned Subsidiary (other than the Borrower) shall
be included.

 


ARTICLE II. CREDIT FACILITY


 


SECTION 2.1.   REVOLVING LOANS.


 

(a)           Generally. Subject to the terms and conditions hereof, during the
period from the Effective Date to but excluding the Termination Date, each
Lender severally and not jointly agrees to make Revolving Loans to the Borrower
in an aggregate principal amount at any one time outstanding up to, but not
exceeding, the amount of such Lender’s Commitment. Subject to the terms and
conditions of this Agreement, during the period from the Effective Date to but
excluding the Termination Date, the Borrower may borrow, repay and reborrow
Revolving Loans hereunder.

 

(b)           Requesting Revolving Loans. The Borrower shall give the Agent
notice pursuant to a Notice of Borrowing or telephonic notice of each borrowing
of Revolving Loans. Each Notice of Borrowing shall be delivered to the Agent
before 11:00 a.m. (i) in the case of LIBOR Loans, on the date three Business
Days prior to the proposed date of such borrowing and (ii) in the case of Base
Rate Loans, on the date one Business Day prior to the proposed date of such
borrowing. Any such telephonic notice shall include all information to be
specified in a written

 

25

--------------------------------------------------------------------------------


 

Notice of Borrowing and shall be promptly confirmed in writing by the Borrower
pursuant to a Notice of Borrowing sent to the Agent by telecopy on the same day
of the giving of such telephonic notice. The Agent will transmit by telecopy the
information contained in such Notice of Borrowing to each Lender promptly upon
receipt by the Agent. Each Notice of Borrowing or telephonic notice of each
borrowing shall be irrevocable once given and binding on the Borrower.

 

(c)           Disbursements of Revolving Loan Proceeds. No later than 1:00 p.m.
on the date specified in the Notice of Borrowing, each Lender will make
available for the account of its applicable Lending Office to the Agent at the
Principal Office, in immediately available funds, the proceeds of the Revolving
Loan to be made by such Lender. With respect to Revolving Loans to be made after
the Effective Date, unless the Agent shall have been notified by any Lender
prior to the specified date of borrowing that such Lender does not intend to
make available to the Agent the Revolving Loan to be made by such Lender on such
date, the Agent may assume that such Lender will make the proceeds of such
Revolving Loan available to the Agent on the date of the requested borrowing as
set forth in the Notice of Borrowing and the Agent may (but shall not be
obligated to), in reliance upon such assumption, make available to the Borrower
the amount of such Revolving Loan to be provided by such Lender. Subject to
satisfaction of the applicable conditions set forth in Article V. for such
borrowing, the Agent will make the proceeds of such borrowing available to the
Borrower no later than 2:00 p.m. on the date and at the account specified by the
Borrower in such Notice of Borrowing.

 

(d)           Repayment of Loans Outstanding under Existing Credit Agreement.
The Borrower and the Lenders agree that on the Effective Date all Loans (as
defined in the Existing Credit Agreement) outstanding under the Existing Credit
Agreement shall be repaid with the proceeds of the initial Loans to be made by
the Lenders hereunder.

 


SECTION 2.2.   SWINGLINE LOANS.


 

(a)           Swingline Loans. Subject to the terms and conditions hereof,
during the period from the Effective Date to but excluding the Termination Date,
the Swingline Lender agrees to make Swingline Loans to the Borrower in an
aggregate principal amount at any one time outstanding up to, but not exceeding,
the amount of the Swingline Commitment. If at any time the aggregate principal
amount of the Swingline Loans outstanding at such time exceeds the Swingline
Commitment in effect at such time, the Borrower shall immediately pay the Agent
for the account of the Swingline Lender the amount of such excess. Subject to
the terms and conditions of this Agreement, the Borrower may borrow, repay and
reborrow Swingline Loans hereunder.

 

(b)           Procedure for Borrowing Swingline Loans. The Borrower shall give
the Agent and the Swingline Lender notice pursuant to a Notice of Swingline
Borrowing or telephonic notice of each borrowing of a Swingline Loan. Each
Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than 3:00 p.m. on the proposed date of such borrowing. Any such notice
given telephonically shall include all information to be specified in a written
Notice of Swingline Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Swingline Borrowing sent to the Swingline
Lender by telecopy on the same day of the giving of such telephonic notice. On
the date of the requested Swingline

 

26

--------------------------------------------------------------------------------


 

Loan and subject to satisfaction of the applicable conditions set forth in
Article V. for such borrowing, the Swingline Lender will make the proceeds of
such Swingline Loan available to the Borrower in Dollars, in immediately
available funds, at the account specified by the Borrower in the Notice of
Swingline Borrowing not later than 4:00 p.m. on such date.

 

(c)           Interest. Swingline Loans shall bear interest at a per annum rate
equal to the Base Rate plus the Applicable Margin for Base Rate Loans. Interest
payable on Swingline Loans is solely for the account of the Swingline Lender.
All accrued and unpaid interest on Swingline Loans shall be payable on the dates
and in the manner provided in Section 2.4. with respect to interest on Base Rate
Loans (except as the Swingline Lender and the Borrower may otherwise agree in
writing in connection with any particular Swingline Loan).

 

(d)           Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the
minimum amount of $1,000,000 and integral multiples of $500,000 or such other
minimum amounts agreed to by the Swingline Lender and the Borrower. Any
voluntary prepayment of a Swingline Loan must be in integral multiples of
$100,000 or the aggregate principal amount of all outstanding Swingline Loans
(or such other minimum amounts upon which the Swingline Lender and the Borrower
may agree) and in connection with any such prepayment, the Borrower must give
the Swingline Lender prior written notice thereof no later than 10:00 a.m. on
the date of such prepayment. The Swingline Loans shall, in addition to this
Agreement, be evidenced by the Swingline Note.

 

(e)           Repayment and Participations of Swingline Loans. The Borrower
agrees to repay each Swingline Loan within one Business Day of demand therefor
by the Swingline Lender and in any event, within 5 Business Days after the date
such Swingline Loan was made. Notwithstanding the foregoing, the Borrower shall
repay the entire outstanding principal amount of, and all accrued but unpaid
interest on, the Swingline Loans on the Termination Date (or such earlier date
as the Swingline Lender and the Borrower may agree in writing). In lieu of
demanding repayment of any outstanding Swingline Loan from the Borrower and if
the Borrower has not already submitted a timely Notice of Borrowing for the
purpose of repaying such Swingline Loan, the Swingline Lender may, on behalf of
the Borrower (which hereby irrevocably directs the Swingline Lender to act on
its behalf for such purpose), request a borrowing of Base Rate Loans from the
Lenders in an amount equal to the principal balance of such Swingline Loan. The
amount limitations of Section 3.5.(a) shall not apply to any borrowing of Base
Rate Loans made pursuant to this subsection. The Swingline Lender shall give
notice to the Agent of any such borrowing of Base Rate Loans not later than
12:00 noon on the proposed date of such borrowing and the Agent shall give
prompt notice of such borrowing to the Lenders. No later than 2:00 p.m. on such
date, each Lender will make available to the Agent at the Principal Office for
the account of Swingline Lender in immediately available funds, the proceeds of
the Base Rate Loan to be made by such Lender and, to the extent of such Base
Rate Loan, such Lender’s participation in the Swingline Loan so repaid shall be
deemed to be funded by the Base Rate Loan. The Agent shall pay the proceeds of
such Base Rate Loans to the Swingline Lender, which shall apply such proceeds to
repay such Swingline Loan. At the time each Swingline Loan is made, each Lender
shall automatically (and without any further notice or action) be deemed to have
purchased from the Swingline Lender, without recourse or warranty, an undivided
interest and participation to the extent of such Lender’s Commitment Percentage
in

 

27

--------------------------------------------------------------------------------


 

such Swingline Loan. If the Lenders are prohibited from making Loans required to
be made under this subsection for any reason, including without limitation, the
occurrence of any Default or Event of Default described in Section 10.1.(f) or
10.1.(g), upon notice from the Agent or the Swingline Lender, each Lender
severally agrees to pay to the Agent for the account of the Swingline Lender in
respect of such participation the amount of such Lender’s Commitment Percentage
of each outstanding Swingline Loan. If such amount is not in fact made available
to the Agent by any Lender, the Swingline Lender shall be entitled to recover
such amount on demand from such Lender, together with accrued interest thereon
for each day from the date of demand thereof, at the Federal Funds Rate. If such
Lender does not pay such amount forthwith upon demand therefor by the Agent or
the Swingline Lender, and until such time as such Lender makes the required
payment, the Swingline Lender shall be deemed to continue to have outstanding
Swingline Loans in the amount of such unpaid participation obligation for all
purposes of the Loan Documents (other than those provisions requiring the other
Lenders to purchase a participation therein). Further, such Lender shall be
deemed to have assigned any and all payments made of principal and interest on
its Loans, and any other amounts due to it hereunder, to the Swingline Lender to
fund Swingline Loans in the amount of the participation in Swingline Loans that
such Lender failed to purchase pursuant to this Section until such amount has
been purchased (as a result of such assignment or otherwise). A Lender’s
obligation to make payments in respect of a participation in a Swingline Loan
shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, (i) any claim of setoff,
counterclaim, recoupment, defense or other right which such Lender or any other
Person may have or claim against the Agent, the Swingline Lender or any other
Person whatsoever, (ii) the occurrence or continuation of a Default or Event of
Default (including, without limitation, any of the Defaults or Events of Default
described in Sections 10.1.(f) or 10.1.(g)) or the termination of any Lender’s
Revolving Commitment, (iii) the existence (or alleged existence) of an event or
condition which has had or could have a Material Adverse Effect, (iv) any breach
of any Loan Document by the Agent, any Lender or the Borrower or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

 


SECTION 2.3.   LETTERS OF CREDIT.


 

(a)           Letters of Credit. Subject to the terms and conditions of this
Agreement, the Agent, on behalf of the Lenders, agrees to issue for the account
of the Borrower during the period from and including the Effective Date to, but
excluding, the date 30 days prior to the Termination Date one or more letters of
credit (each a “Letter of Credit”) up to a maximum aggregate Stated Amount at
any one time outstanding not to exceed the L/C Commitment Amount.

 

(b)           Terms of Letters of Credit. At the time of issuance, the amount,
form, terms and conditions of each Letter of Credit, and of any drafts or
acceptances thereunder, shall be subject to approval by the Agent and the
Borrower. Notwithstanding the foregoing, in no event may the expiration date of
any Letter of Credit extend beyond the earlier of (i) the date one year from its
date of issuance or (ii) the Termination Date; provided, however, a Letter of
Credit may contain a provision providing for the automatic extension of the
expiration date in the absence of a notice of non-renewal from the Agent but in
no event shall any such provision permit the extension of the expiration date of
such Letter of Credit beyond the Termination Date.

 

28

--------------------------------------------------------------------------------


 

(c)           Requests for Issuance of Letters of Credit. The Borrower shall
give the Agent written notice (or telephonic notice promptly confirmed in
writing) at least 5 Business Days prior to the requested date of issuance of a
Letter of Credit, such notice to describe in reasonable detail the proposed
terms of such Letter of Credit and the nature of the transactions or obligations
proposed to be supported by such Letter of Credit, and in any event shall set
forth with respect to such Letter of Credit the proposed (i) Stated Amount,
(ii) the beneficiary, and (iii) the expiration date. The Borrower shall also
execute and deliver such customary letter of credit application forms as
requested from time to time by the Agent. Provided the Borrower has given the
notice prescribed by the first sentence of this subsection and subject to the
other terms and conditions of this Agreement, including the satisfaction of any
applicable conditions precedent set forth in Article V., the Agent shall issue
the requested Letter of Credit on the requested date of issuance for the benefit
of the stipulated beneficiary. Upon the written request of the Borrower, the
Agent shall deliver to the Borrower a copy of each issued Letter of Credit
within a reasonable time after the date of issuance thereof. To the extent any
term of a Letter of Credit Document is inconsistent with a term of any Loan
Document, the term of such Loan Document shall control.

 

(d)           Reimbursement Obligations. Upon receipt by the Agent from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, the Agent shall promptly notify the Borrower of the amount to be paid by
the Agent as a result of such demand and the date on which payment is to be made
by the Agent to such beneficiary in respect of such demand; provided, however,
the Agent’s failure to give, or delay in giving, such notice shall not discharge
the Borrower in any respect from the applicable Reimbursement Obligation. The
Borrower hereby unconditionally and irrevocably agrees to pay and reimburse the
Agent for the amount of each demand for payment under such Letter of Credit on
or prior to the date on which payment is to be made by the Agent to the
beneficiary thereunder, without presentment, demand, protest or other
formalities of any kind (other than notice as provided in this subsection). Upon
receipt by the Agent of any payment in respect of any Reimbursement Obligation,
the Agent shall promptly pay to each Lender that has acquired a participation
therein under the second sentence of Section 2.3.(i) such Lender’s Commitment
Percentage of such payment.

 

(e)           Manner of Reimbursement. Upon its receipt of a notice referred to
in the immediately preceding subsection (d), the Borrower shall advise the Agent
whether or not the Borrower intends to borrow hereunder to finance its
obligation to reimburse the Agent for the amount of the related demand for
payment and, if it does, the Borrower shall submit a timely request for such
borrowing as provided in the applicable provisions of this Agreement. If the
Borrower fails to so advise the Agent, or if the Borrower fails to reimburse the
Agent for a demand for payment under a Letter of Credit by the date of such
payment, then (i) if the applicable conditions contained in Article V. would
permit the making of Revolving Loans, the Borrower shall be deemed to have
requested a borrowing of Revolving Loans (which shall be Base Rate Loans) in an
amount equal to the unpaid Reimbursement Obligation and the Agent shall give
each Lender prompt notice of the amount of the Revolving Loan to be made
available to the Agent not later than 1:00 p.m. and (ii) if such conditions
would not permit the making of Revolving Loans, the provisions of
subsection (j) of this Section shall apply. The limitations of
Section 3.5.(a) shall not apply to any borrowing of Base Rate Loans under this
subsection.

 

29

--------------------------------------------------------------------------------


 

(f)            Effect of Letters of Credit on Commitments. Upon the issuance by
the Agent of any Letter of Credit and until such Letter of Credit shall have
expired or been terminated, the Commitment of each Lender shall be deemed to be
utilized for all purposes of this Agreement in an amount equal to the product of
(i) such Lender’s Commitment Percentage and (ii) the sum of (A) the Stated
Amount of such Letter of Credit plus (B) any related Reimbursement Obligations
then outstanding.

 

(g)           Agent’s Duties Regarding Letters of Credit; Unconditional Nature
of Reimbursement Obligations. In examining documents presented in connection
with drawings under Letters of Credit and making payments under such Letters of
Credit against such documents, the Agent shall only be required to use the same
standard of care as it uses in connection with examining documents presented in
connection with drawings under letters of credit in which it has not sold
participations and making payments under such letters of credit. The Borrower
assumes all risks of the acts and omissions of, or misuse of the Letters of
Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, neither the Agent nor any of
the Lenders shall be responsible for (i) the form, validity, sufficiency,
accuracy, genuineness or legal effects of any document submitted by any party in
connection with the application for and issuance of or any drawing honored under
any Letter of Credit even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit, or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of any
Letter of Credit to comply fully with conditions required in order to draw upon
such Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telex, telecopy or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any Letter of Credit, or of
the proceeds thereof; (vii) the misapplication by the beneficiary of any Letter
of Credit, or the proceeds of any drawing under any Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Agent or
the Lenders. None of the above shall affect, impair or prevent the vesting of
any of the Agent’s or any Lender’s rights or powers hereunder. Any action taken
or omitted to be taken by the Agent under or in connection with any Letter of
Credit, if taken or omitted in the absence of gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final,
non-appealable judgment), shall not create against the Agent or any Lender any
liability to the Borrower or any Lender. In this regard, the obligation of the
Borrower to reimburse the Agent for any drawing made under any Letter of Credit
shall be absolute, unconditional and irrevocable and shall be paid strictly in
accordance with the terms of this Agreement and any other applicable Letter of
Credit Document under all circumstances whatsoever, including without
limitation, the following circumstances: (A) any lack of validity or
enforceability of any Letter of Credit Document or any term or provisions
therein; (B) any amendment or waiver of or any consent to departure from all or
any of the Letter of Credit Documents; (C) the existence of any claim, setoff,
defense or other right which the Borrower may have at any time against the
Agent, any Lender, any beneficiary of a Letter of Credit or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or in the Letter of Credit Documents or any unrelated transaction; (D) any
breach of contract or dispute between the Borrower, the

 

30

--------------------------------------------------------------------------------


 

Agent, any Lender or any other Person; (E) any demand, statement or any other
document presented under a Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein or made in
connection therewith being untrue or inaccurate in any respect whatsoever;
(F) any non-application or misapplication by the beneficiary of a Letter of
Credit of the proceeds of any drawing under such Letter of Credit; (G) payment
by the Agent under any Letter of Credit against presentation of a draft or
certificate which does not strictly comply with the terms of such Letter of
Credit; and (H) any other act, omission to act, delay or circumstance whatsoever
that might, but for the provisions of this Section, constitute a legal or
equitable defense to or discharge of the Borrower’s Reimbursement Obligations.
Notwithstanding anything to the contrary contained in this Section or
Section 12.9., but not in limitation of the Borrower’s unconditional obligation
to reimburse the Agent for any drawing made under a Letter of Credit as provided
in this Section, the Borrower shall have no obligation to indemnify the Agent or
any Lender in respect of any liability incurred by the Agent or a Lender arising
solely out of the gross negligence or willful misconduct of the Agent or a
Lender in respect of a Letter of Credit as determined by a court of competent
jurisdiction in a final, non-appealable judgment. Except as otherwise provided
in this Section, nothing in this Section shall affect any rights the Borrower
may have with respect to the gross negligence or willful misconduct of the Agent
or any Lender with respect to any Letter of Credit.

 

(h)           Amendments, Etc. The issuance by the Agent of any amendment,
supplement or other modification to any Letter of Credit shall be subject to the
same conditions applicable under this Agreement to the issuance of new Letters
of Credit (including, without limitation, that the request therefor be made
through the Agent), and no such amendment, supplement or other modification
shall be issued unless either (i) the respective Letter of Credit affected
thereby would have complied with such conditions had it originally been issued
hereunder in such amended, supplemented or modified form or (ii) the Requisite
Lenders (or all of the Lenders if required by Section 13.6.) shall have
consented thereto. In connection with any such amendment, supplement or other
modification, the Borrower shall pay the Fees, if any, payable under the last
sentence of Section 3.6.(b).

 

(i)            Lenders’ Participation in Letters of Credit. Immediately upon the
issuance by the Agent of any Letter of Credit each Lender shall be deemed to
have irrevocably and unconditionally purchased and received from the Agent,
without recourse or warranty, an undivided interest and participation to the
extent of such Lender’s Commitment Percentage of the liability of the Agent with
respect to such Letter of Credit, and each Lender thereby shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and shall be unconditionally obligated to the Agent to pay and discharge when
due, such Lender’s Commitment Percentage of the Agent’s liability under such
Letter of Credit. In addition, upon the making of each payment by a Lender to
the Agent in respect of any Letter of Credit pursuant to the immediately
following subsection (j), such Lender shall, automatically and without any
further action on the part of the Agent or such Lender, acquire (i) a
participation in an amount equal to such payment in the Reimbursement Obligation
owing to the Agent by the Borrower in respect of such Letter of Credit and
(ii) a participation in a percentage equal to such Lender’s Commitment
Percentage in any interest or other amounts payable by the Borrower in respect
of such Reimbursement Obligation (other than the Fees payable to the Agent
pursuant to the third and last sentences of Section 3.6.(b)).

 

31

--------------------------------------------------------------------------------


 

(j)            Payment Obligation of Lenders. Each Lender severally agrees to
pay to the Agent on demand in immediately available funds in Dollars the amount
of such Lender’s Commitment Percentage of each drawing paid by the Agent under
each Letter of Credit to the extent such amount is not reimbursed by the
Borrower pursuant to Section 2.3.(d); provided, however, that in respect of any
drawing under any Letter of Credit, the maximum amount that any Lender shall be
required to fund, whether as a Revolving Loan or as a participation, shall not
exceed such Lender’s Commitment Percentage of such drawing. If the notice
referenced in the second sentence of Section 2.3.(e) is received by a Lender not
later than 11:00 a.m., then such Lender shall make such payment available to the
Agent not later than 2:00 p.m. on the date of demand therefor; otherwise, such
payment shall be made available to the Agent not later than 1:00 p.m. on the
next succeeding Business Day. Each such Lender’s obligation to make such
payments to the Agent under this subsection, and the Agent’s right to receive
the same, shall be absolute, irrevocable and unconditional and shall not be
affected in any way by any circumstance whatsoever, including without
limitation, (i) the failure of any other Lender to make its payment under this
subsection, (ii) the financial condition of the Borrower or any other Loan
Party, (iii) the existence of any Default or Event of Default, including any
Event of Default described in Section 10.1.(f) or 10.1.(g) or (iv) the
termination of the Commitments. Each such payment to the Agent shall be made
without any offset, abatement, withholding or deduction whatsoever.

 

(k)           Information to Lenders. Upon the request of any Lender from time
to time, the Agent shall deliver to such Lender information reasonably requested
by such Lender with respect to each Letter of Credit then outstanding. Other
than as set forth in this subsection, the Agent shall have no duty to notify the
Lenders regarding the issuance or other matters regarding Letters of Credit
issued hereunder. The failure of the Agent to perform its requirements under
this subsection shall not relieve any Lender from its obligations under
Section 2.3.(j).

 

(l)            Letter of Credit Outstanding under Existing Credit Agreement.

 

(i)            The Borrower, the Parent, the Agent and the Lenders agree that
letter of credit no. SM216034 (the “Existing Letter of Credit”) dated October 5,
2005 for the benefit of Citigroup Global Markets Realty having a current Stated
Amount of $599,998 and issued by Wachovia Bank, National Association
(“Wachovia”) under the Existing Credit Agreement, shall be deemed to be a
“Letter of Credit” issued and outstanding under this Agreement subject to the
terms of this Section 2.3.(l). Accordingly, (x) except as provided otherwise in
this Section 2.3.(l) or as the context requires otherwise, references to the
“Agent” relating to the Existing Letter of Credit shall be deemed to be
references to Wachovia, (y) each Lender confirms its purchase of a participation
in the Existing Letter of Credit as provided in Section 2.3.(i) and (z) each
Lender confirms its obligation to indemnify Wachovia for Indemnifiable Amounts
relating to the Existing Letter of Credit pursuant and subject to the terms of
Section 11.7.

 

(ii)           Notwithstanding Section 2.3.(d), upon receipt by Wachovia from
the beneficiary of the Existing Letter of Credit of any demand for payment under
such Letter of Credit, Wachovia shall promptly notify the Agent (who shall in
turn promptly notify the Borrower) of the amount to be paid by Wachovia as a
result of such demand and the

 

32

--------------------------------------------------------------------------------


 

date on which payment is to be made by Wachovia to such beneficiary in respect
of such demand; provided, however, the failure of Wachovia or the Agent to give,
or delay in giving, such notice shall not discharge the Borrower in any respect
from the applicable Reimbursement Obligation.

 

(iii)          Notwithstanding Section 2.3.(e), upon the Borrower’s receipt of a
notice referred to in the immediately preceding clause (ii), the Borrower shall
advise the Agent and Wachovia whether or not the Borrower intends to borrow
hereunder to finance its obligation to reimburse Wachovia for the amount of the
related demand for payment and, if it does, the Borrower shall submit a timely
request for such borrowing as provided in the applicable provisions of this
Agreement. If the Borrower fails to so advise the Agent and Wachovia, or if the
Borrower fails to reimburse Wachovia for a demand for payment under the Existing
Letter of Credit by the date of such payment (in which case, Wachovia shall give
prompt notice of such failure to the Agent), then (x) if the applicable
conditions contained in Article V. would permit the making of Revolving Loans,
the Borrower shall be deemed to have requested a borrowing of Revolving Loans
(which shall be Base Rate Loans) in an amount equal to the unpaid Reimbursement
Obligation, and the Agent shall give each Lender prompt notice of the amount of
the Revolving Loan to be made available to the Agent for the account of Wachovia
not later than 1:00 p.m. (which the Agent shall pay to Wachovia not later than
2:00 p.m.) and (y) if such conditions would not permit the making of Revolving
Loans, the provisions of Section 2.3.(j) shall apply. The limitations of
Section 3.5.(a) shall not apply to any borrowing of Base Rate Loans under this
clause.

 

(iv)          Notwithstanding Section 2.3.(j), each Lender severally agrees to
pay to the Agent for the account of Wachovia on demand by the Agent at
Wachovia’s direction in immediately available funds in Dollars the amount of
such Lender’s Commitment Percentage of each drawing paid by Wachovia under the
Existing Letter of Credit to the extent such amount is not reimbursed by the
Borrower pursuant to the immediately preceding clause (iii); provided, however,
that in respect of any drawing under the Existing Letter of Credit, the maximum
amount that any Lender shall be required to fund, whether as a Revolving Loan or
as a participation, shall not exceed such Lender’s Commitment Percentage of such
drawing. If the notice referenced in the second sentence of the immediately
preceding clause (iii) is received by a Lender not later than 11:00 a.m., then
such Lender shall make such payment available to the Agent for the account of
Wachovia not later than 2:00 p.m. on the date of demand therefor; otherwise,
such payment shall be made available to the Agent for the Account of Wachovia
not later than 1:00 p.m. on the next succeeding Business Day. Each such Lender’s
obligation to make such payments to the Agent under this clause, and Wachovia’s
right to receive the same, shall be absolute, irrevocable and unconditional and
shall not be affected in any way by any circumstance whatsoever, including
without limitation, (A) the failure of any other Lender to make its payment
under this clause, (B) the financial condition of the Borrower or any other Loan
Party, (C) the existence of any Default or Event of Default, including any Event
of Default described in Section 10.1.(f) or 10.1.(g) or (D) the termination of
the Commitments. Each such payment to the Agent shall be made without any
offset, abatement, withholding or deduction whatsoever.

 

33

--------------------------------------------------------------------------------


 

(v)           Without the prior written consent of the Requisite Lenders, the
Borrower and Wachovia agree not to amend the terms of the Existing Letter of
Credit if such amendment would (x) increase the Stated Amount or (y) extend the
expiration date of the Existing Letter of Credit to a date beyond the
Termination Date (including any amendment to the expiry date resulting from the
operation of an automatic extension provision of the Existing Letter of Credit)
unless Wachovia shall agree at such time that the Existing Letter of Credit
shall no longer be deemed to be a “Letter of Credit” issued and outstanding
under this Agreement.

 

(vi)          Any fees payable under the third and last sentences of
Section 3.6.(c) in respect of the Existing Letter of Credit shall be for the
account of Wachovia.

 

(vii)         Any payments to be made by the Borrower under Section 2.13. in
respect of the Existing Letter of Credit shall be made to the Agent, and not
Wachovia, for deposit into the Collateral Account. Notwithstanding
Section 10.5.(c), if a drawing pursuant to the Existing Letter of Credit occurs
on or prior to the expiration date of the Existing Letter of Credit, the
Borrower and the Lenders authorize the Agent to use the monies deposited in the
Collateral Account to make payment to Wachovia with respect to such drawing.

 


SECTION 2.4. RATES AND PAYMENT OF INTEREST ON LOANS.


 

(a)           Rates. The Borrower promises to pay to the Agent for the account
of each Lender interest on the unpaid principal amount of each Loan made by such
Lender for the period from and including the date of the making of such Loan to
but excluding the date such Loan shall be paid in full, at the following per
annum rates:

 

(i)            during such periods as such Loan is a Base Rate Loan, at the Base
Rate (as in effect from time to time) plus the Applicable Margin for Base Rate
Loans; and

 

(ii)           during such periods as such Loan is a LIBOR Loan, at Adjusted
LIBOR for such Loan for the Interest Period therefor plus the Applicable Margin
for LIBOR Loans.

 

Notwithstanding the foregoing, during the continuance of an Event of Default,
the Borrower shall pay to the Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of any Loan made by
such Lender, on all Reimbursement Obligations and on any other amount payable by
the Borrower hereunder or under the Notes held by such Lender to or for the
account of such Lender (including without limitation, accrued but unpaid
interest to the extent permitted under Applicable Law).

 

(b)           Payment of Interest. Accrued and unpaid interest on each Loan
shall be payable (i) in the case of a Base Rate Loan, monthly in arrears on the
first day of each calendar month, (ii) in the case of a LIBOR Loan, in arrears
on the last day of each Interest Period therefor, and, if such Interest Period
is longer than three months, at three-month intervals following the first day of
such Interest Period, and (iii) in the case of any Loan, in arrears upon the
payment,

 

34

--------------------------------------------------------------------------------


 

prepayment or Continuation thereof or the Conversion of such Loan to a Loan of
another Type (but only on the principal amount so paid, prepaid, Continued or
Converted). Interest payable at the Post-Default Rate shall be payable from time
to time on demand. Promptly after the determination of any interest rate
provided for herein or any change therein, the Agent shall give notice thereof
to the Lenders to which such interest is payable and to the Borrower. All
determinations by the Agent of an interest rate hereunder shall be conclusive
and binding on the Lenders and the Borrower for all purposes, absent manifest
error.

 

(c)           Inaccurate Financial Statements or Compliance Certificates. If any
financial statement or Compliance Certificate delivered pursuant to Section 8.3.
is shown to be inaccurate as a result of any fraudulent act or omission of a
Loan Party or its agents or representatives acting on behalf of such Loan Party
(regardless of whether this Agreement is in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period prior to the Investment
Grade Rating Date (an “Applicable Period”) than the Applicable Margin applied
for such Applicable Period, then (i) the Borrower shall immediately deliver to
the Agent a correct Compliance Certificate for such Applicable Period and
(ii) the Borrower shall immediately pay to the Agent for the account of the
Lenders the additional accrued additional interest owing calculated based on
such higher Applicable Margin for such Applicable Period, which payment shall be
promptly applied by the Agent in accordance with Section 3.2. This subsection
shall not in any way limit the rights of the Agent and Lenders (x) with respect
to the last sentence of the immediately preceding subsection (a) or (y) under
Article X.

 


SECTION 2.5. NUMBER OF INTEREST PERIODS.


 

There may be no more than 8 different Interest Periods for LIBOR Loans
outstanding at the same time (for which purpose Interest Periods described in
the definition of the term “Interest Period” shall be deemed to be different
Interest Periods even if they are coterminous).

 


SECTION 2.6. REPAYMENT OF LOANS.


 

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Revolving Loans on the Termination Date.

 


SECTION 2.7. PREPAYMENTS.


 

(a)           Optional. Subject to Section 4.4., the Borrower may prepay any
Loan at any time without premium or penalty. The Borrower shall give the Agent
at least one Business Day’s prior written notice of the prepayment of any
Revolving Loan.

 

(b)           Mandatory. If at any time the aggregate principal amount of all
outstanding Revolving Loans, together with the aggregate amount of all Letter of
Credit Liabilities and the aggregate principal amount of all outstanding
Swingline Loans, exceeds the aggregate amount of the Commitments in effect at
such time, the Borrower shall immediately pay to the Agent for the accounts of
the Lenders the amount of such excess.

 

35

--------------------------------------------------------------------------------


 

All payments under this subsection (b) shall be applied to pay all amounts of
principal outstanding on the Loans and any Reimbursement Obligations pro rata in
accordance with Section 3.2. and if any Letters of Credit are outstanding at
such time the remainder, if any, shall be deposited into the Collateral Account
for application to any Reimbursement Obligations. If the Borrower is required to
pay any outstanding LIBOR Loans by reason of this Section prior to the end of
the applicable Interest Period therefor, the Borrower shall pay all amounts due
under Section 4.4.

 


SECTION 2.8. CONTINUATION.


 

So long as no Event of Default shall exist, the Borrower may on any Business
Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan or any
portion thereof as a LIBOR Loan by selecting a new Interest Period for such
LIBOR Loan. Each new Interest Period selected under this Section shall commence
on the last day of the immediately preceding Interest Period. Each selection of
a new Interest Period shall be made by the Borrower giving to the Agent a Notice
of Continuation not later than 11:00 a.m. on the third Business Day prior to the
date of any such Continuation. Such notice by the Borrower of a Continuation
shall be by telephone or telecopy, confirmed immediately in writing if by
telephone, in the form of a Notice of Continuation, specifying (a) the proposed
date of such Continuation, (b) the LIBOR Loans and portions thereof subject to
such Continuation and (c) the duration of the selected Interest Period, all of
which shall be specified in such manner as is necessary to comply with all
limitations on Loans outstanding hereunder. Each Notice of Continuation shall be
irrevocable by and binding on the Borrower once given. Promptly after receipt of
a Notice of Continuation, the Agent shall notify each Lender by telecopy, or
other similar form of transmission, of the proposed Continuation. If the
Borrower shall fail to select in a timely manner a new Interest Period for any
LIBOR Loan in accordance with this Section, or if an Event of Default shall
exist, such Loan will automatically, on the last day of the current Interest
Period therefor, Convert into a Base Rate Loan notwithstanding the first
sentence of Section 2.9. or the Borrower’s failure to comply with any of the
terms of such Section.

 


SECTION 2.9. CONVERSION.


 

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Agent, Convert all or a portion of a Loan of one Type into a
Loan of another Type; provided, however, a Base Rate Loan may not be Converted
to a LIBOR Loan if an Event of Default shall exist. Any Conversion of a LIBOR
Loan into a Base Rate Loan shall be made on, and only on, the last day of an
Interest Period for such LIBOR Loan and, upon Conversion of a Base Rate Loan
into a LIBOR Loan, the Borrower shall pay accrued interest to the date of
Conversion on the principal amount so Converted. Each such Notice of Conversion
shall be given not later than 11:00 a.m. on the Business Day prior to the date
of any proposed Conversion into Base Rate Loans and on the third Business Day
prior to the date of any proposed Conversion into LIBOR Loans. Promptly after
receipt of a Notice of Conversion, the Agent shall notify each Lender by
telecopy, or other similar form of transmission, of the proposed Conversion.
Subject to the restrictions specified above, each Notice of Conversion shall be
by telephone (confirmed immediately in writing) or telecopy in the form of a
Notice of Conversion specifying (a) the requested date of such Conversion,
(b) the Type of Loan to be Converted, (c) the portion of such Type of Loan to be
Converted, (d) the Type of Loan such Loan is to be Converted into and (e) if

 

36

--------------------------------------------------------------------------------


 

such Conversion is into a LIBOR Loan, the requested duration of the Interest
Period of such Loan. Each Notice of Conversion shall be irrevocable by and
binding on the Borrower once given.

 


SECTION 2.10. NOTES.


 

(a)           Revolving Note. The Revolving Loans made by each Lender shall, in
addition to this Agreement, also be evidenced by a promissory note of the
Borrower substantially in the form of Exhibit G (each a “Revolving Note”),
payable to the order of such Lender in a principal amount equal to the amount of
its Commitment as originally in effect and otherwise duly completed.

 

(b)           Records. The date, amount, interest rate, Type and duration of
Interest Periods (if applicable) of each Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender on its books and such entries shall be binding on the
Borrower, absent manifest error; provided, however, that the failure of a Lender
to make any such record shall not affect the obligations of the Borrower under
any of the Loan Documents.

 

(c)           Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the
Borrower of (i) written notice from a Lender that a Note of such Lender has been
lost, stolen, destroyed or mutilated, and (ii) (A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

 


SECTION 2.11. VOLUNTARY REDUCTIONS OF THE COMMITMENT.


 

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Commitments (for which purpose use of the Commitments shall be
deemed to include the aggregate amount of Letter of Credit Liabilities and the
aggregate principal amount of all outstanding Swingline Loans) at any time and
from time to time without penalty or premium upon not less than 5 Business Days
prior written notice to the Agent of each such termination or reduction, which
notice shall specify the effective date thereof and the amount of any such
reduction and shall be irrevocable once given and effective only upon receipt by
the Agent; provided, however, if the Borrower seeks to reduce the aggregate
amount of the Commitments below $250,000,000, then the Commitments shall all
automatically and permanently be reduced to zero. The Agent will promptly
transmit such notice to each Lender. The Commitments, once terminated or reduced
may not be increased or reinstated.

 


SECTION 2.12. EXTENSION OF TERMINATION DATE.


 

The Borrower shall have the right, exercisable one time, to extend the
Termination Date by one year. The Borrower may exercise such right only by
executing and delivering to the Agent at least 90 days but not more than 180
days prior to the current Termination Date, a written request for such extension
(an “Extension Request”). The Agent shall forward to each

 

37

--------------------------------------------------------------------------------


 

Lender a copy of the Extension Request delivered to the Agent promptly upon
receipt thereof. Subject to satisfaction of the following conditions, the
Termination Date shall be extended for one year: (a) immediately prior to such
extension and immediately after giving effect thereto, (i) no Default or Event
of Default shall exist and (ii) the representations and warranties made or
deemed made by the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party, shall be true and correct on and as of the date of
such extension with the same force and effect as if made on and as of such date
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and accurate on and as of such earlier date) and (b) the
Borrower shall have paid the Fees payable under Section 3.6.(d).

 


SECTION 2.13. EXPIRATION OR MATURITY DATE OF LETTERS OF CREDIT PAST TERMINATION
DATE.


 

If on the date the Commitments are terminated or reduced to zero (whether
voluntarily, by reason of the occurrence of an Event of Default or otherwise),
there are any Letters of Credit outstanding hereunder, the Borrower shall, on
such date, pay to the Agent an amount of money equal to the Stated Amount of
such Letter(s) of Credit for deposit into the Collateral Account.

 


SECTION 2.14. AMOUNT LIMITATIONS.


 

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, the Agent shall not be required to
issue a Letter of Credit and no reduction of the Commitments pursuant to
Section 2.11. shall take effect, if immediately after the making of such Loan,
the issuance of such Letter of Credit or such reduction in the Commitments, the
aggregate principal amount of all outstanding Revolving Loans, together with the
aggregate principal amount of all outstanding Swingline Loans and the aggregate
amount of all Letter of Credit Liabilities, would exceed the aggregate amount of
the Commitments at such time.

 


SECTION 2.15. INCREASE OF COMMITMENTS.


 

With the prior consent of the Agent, such consent not to be unreasonably
withheld, conditioned or delayed, the Borrower shall have the right at any time
and from time to time to request increases in the aggregate amount of the
Commitments (provided that after giving effect to any increases in the
Commitments pursuant to this Section, the aggregate amount of the Commitments
may not exceed $800,000,000) by providing written notice to the Agent, which
notice shall be irrevocable once given and shall be forwarded by the Agent to
each Lender; provided, however, the Borrower shall not have the right to make
more than 4 requests for increases in the aggregate amount of the Commitments
during the term of this Agreement. Each such increase in the Commitments must be
in an aggregate minimum amount of $25,000,000 and integral multiples of
$5,000,000 in excess thereof. No Lender shall be required to increase its
Commitment and any new Lender becoming a party to this Agreement in connection
with any such requested increase must be an Eligible Assignee. If a new Lender
becomes a party to this Agreement, or if any existing Lender agrees to increase
its Commitment, such Lender shall on the date it becomes a Lender hereunder (or
increases its Commitment, in the case of an existing Lender) (and as a condition
thereto) purchase from the other Lenders its Commitment Percentage (or in the
case of an existing Lender, increase the amount of its Commitment Percentage),
in

 

38

--------------------------------------------------------------------------------


 

each case, as determined after giving effect to the increase of Commitments, of
any outstanding Revolving Loans, by making available to the Agent for the
account of such other Lenders at the Principal Office, in same day funds, an
amount equal to the sum of (A) the portion of the outstanding principal amount
of such Revolving Loans to be purchased by such Lender plus (B) the aggregate
amount of payments previously made by the other Lenders under
Section 2.3.(j) which have not been repaid plus (C) interest accrued and unpaid
to and as of such date on such portion of the outstanding principal amount of
such Revolving Loans. The Borrower shall pay to the Lenders amounts payable, if
any, to such Lenders under Section 4.4. as a result of the prepayment of any
such Revolving Loans. No increase of the Commitments may be effected under this
Section if (x) a Default or Event of Default shall be in existence on the
effective date of such increase or (y) any representation or warranty made or
deemed made by the Borrower or any other Loan Party in any Loan Document to
which any such Loan Party is a party is not (or would not be) true or correct on
the effective date of such increase and after giving effect thereto (except for
representations or warranties which expressly relate solely to an earlier date).
In connection with any increase in the aggregate amount of the Commitments
pursuant to this subsection, (a) any Lender becoming a party hereto shall
execute such documents and agreements as the Agent may reasonably request and
(b) the Borrower shall make appropriate arrangements so that each new Lender,
and any existing Lender increasing its Commitment, receives a new or replacement
Note, as appropriate, in the amount of such Lender’s Commitment within 5
Business Days of the effectiveness of the applicable increase in the aggregate
amount of Commitments.

 


ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS


 


SECTION 3.1. PAYMENTS.


 

Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Agent at its Principal
Office, not later than 2:00 p.m. on the date on which such payment shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day). Subject to Section 10.4.,
the Borrower may, at the time of making each payment under this Agreement or any
Note, specify to the Agent the amounts payable by the Borrower hereunder to
which such payment is to be applied. Each payment received by the Agent for the
account of a Lender under this Agreement or any Note shall be paid to such
Lender at the applicable Lending Office of such Lender no later than 4:00 p.m.
on the date of receipt. If the Agent fails to pay such amount to a Lender as
provided in the previous sentence, the Agent shall pay interest on such amount
until paid at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If the due date of any payment under this Agreement or any other Loan
Document would otherwise fall on a day which is not a Business Day such date
shall be extended to the next succeeding Business Day and interest shall be
payable for the period of such extension.

 


SECTION 3.2. PRO RATA TREATMENT.


 

Except to the extent otherwise provided herein:  (a) each borrowing from the
Lenders under Section 2.1.(a), 2.2.(e) and 2.3.(e) shall be made from the
Lenders, each payment of the

 

39

--------------------------------------------------------------------------------


 

Fees under Section 3.6.(a), Section 3.6.(b), the first sentence of
Section 3.6.(c), and Section 3.6.(d) shall be made for the account of the
Lenders, and each termination or reduction of the amount of the Commitments
under Section 2.11. shall be applied to the respective Commitments of the
Lenders, pro rata according to the amounts of their respective Commitments;
(b) each payment or prepayment of principal of Revolving Loans by the Borrower
shall be made for the account of the Lenders pro rata in accordance with the
respective unpaid principal amounts of the Revolving Loans held by them,
provided that if immediately prior to giving effect to any such payment in
respect of any Revolving Loans the outstanding principal amount of the Revolving
Loans shall not be held by the Lenders pro rata in accordance with their
respective Commitments in effect at the time such Loans were made, then such
payment shall be applied to the Revolving Loans in such manner as shall result,
as nearly as is practicable, in the outstanding principal amount of the
Revolving Loans being held by the Lenders pro rata in accordance with their
respective Commitments; (c) each payment of interest on Revolving Loans by the
Borrower shall be made for the account of the Lenders pro rata in accordance
with the amounts of interest on such Loans then due and payable to the
respective Lenders; (d) the making, Conversion and Continuation of Revolving
Loans of a particular Type (other than Conversions provided for by Section 4.5.)
shall be made pro rata among the Lenders according to the amounts of their
respective Commitments (in the case of making of Loans) or their respective
Loans (in the case of Conversions and Continuations of Loans) and the then
current Interest Period for each Lender’s portion of each Loan of such Type
shall be coterminous; (e) the Lenders’ participation in, and payment obligations
in respect of, Letters of Credit under Section 2.3., shall be pro rata in
accordance with their respective Commitments; and (f) the Lenders’ participation
in, and payment obligations in respect of, Swingline Loans under Section 2.2.,
shall be pro rata in accordance with their respective Commitments. All payments
of principal, interest, fees and other amounts in respect of the Swingline Loans
shall be for the account of the Swingline Lender only (except to the extent any
Lender shall have acquired and funded a participating interest in any such
Swingline Loan pursuant to Section 2.2.(e), in which case such payments shall be
pro rata in accordance with such participating interests).

 


SECTION 3.3. SHARING OF PAYMENTS, ETC.


 

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrower or a Loan Party through the exercise of
any right of set-off, banker’s lien or counterclaim or similar right or
otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrower to a Lender not in accordance with the terms of
this Agreement and such payment should be distributed to the Lenders pro rata in
accordance with Section 3.2. or Section 10.4., as applicable, such Lender shall
promptly purchase from the other Lenders participations in (or, if and to the
extent specified by such Lender, direct interests in) the Loans made by the
other Lenders or other Obligations owed to such other Lenders in such amounts,
and make such other adjustments from time to time as shall be equitable, to the
end that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may be incurred by such Lender in obtaining or
preserving such benefit) pro rata in accordance with Section 3.2. or
Section 10.4., as applicable. To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored. The
Borrower agrees that any Lender

 

40

--------------------------------------------------------------------------------


 

so purchasing a participation (or direct interest) in the Loans or other
Obligations owed to such other Lenders may exercise all rights of set-off,
banker’s lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender were a direct holder of Loans in the amount of such
participation. Nothing contained herein shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise, and retain the
benefits of exercising, any such right with respect to any other indebtedness or
obligation of the Borrower.

 


SECTION 3.4. SEVERAL OBLIGATIONS.


 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 


SECTION 3.5. MINIMUM AMOUNTS.


 

(a)           Borrowings and Conversions. Except as otherwise provided in
Sections 2.2.(e) and 2.3.(e), each borrowing of Base Rate Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess thereof. Each borrowing and each Conversion of LIBOR Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $1,000,000 in
excess of that amount.

 

(b)           Prepayments. Each voluntary prepayment of Revolving Loans shall be
in an aggregate minimum amount of $1,000,000 and integral multiples of $500,000
in excess thereof (or, if less, the aggregate principal amount of Revolving
Loans then outstanding).

 

(c)           Reductions of Commitments. Each reduction of the Commitments under
Section 2.11. shall be in an aggregate minimum amount of $10,000,000 and
integral multiples of $5,000,000 in excess thereof.

 

(d)           Letters of Credit. The initial Stated Amount of each Letter of
Credit shall be at least $100,000.

 


SECTION 3.6. FEES.


 

(a)           Unused Fee. During the period from the Effective Date to but
excluding the earlier to occur of (i) the Investment Grade Rating Date and
(ii) the Termination Date, the Borrower agrees to pay to the Agent for the
account of the Lenders an unused facility fee with respect to the average daily
difference between the (i) aggregate amount of the Commitments and (ii) the
aggregate principal amount of all outstanding Revolving Loans plus the aggregate
amount of all Letter of Credit Liabilities (the “Unused Amount”). Such fee shall
be computed by multiplying the Unused Amount with respect to such quarter by the
corresponding per annum rate set forth below:

 

41

--------------------------------------------------------------------------------


 

Unused Amount

 

Unused Fee

 

Greater than or equal to 50% of the aggregate amount of Commitments

 

0.20

%

Less than 50% of the aggregate amount of Commitments

 

0.125

%

 

Such fee shall be payable in arrears on the last day of each March, June,
September or December of each calendar year. Any such accrued and unpaid fee
shall also be payable on the earlier of (x) the Investment Grade Rating Date and
(y) the Termination Date or any earlier date of termination of the Commitments
or reduction of the Commitments to zero.

 

(b)           Facility Fees. The Borrower agrees to pay to the Agent for the
account of each Lender a facility fee equal to the average daily amount of the
Commitment of such Lender (whether or not utilized) times the Facility Fee for
the period from and including the Investment Grade Rating Date to but excluding
the date such Commitment is terminated or reduced to zero or the Termination
Date, such fee to be paid in arrears on (i) the last day of March, June,
September and December in each year, (ii) the date of each reduction in the
Commitments (but only on the amount of the reduction) and (iii) on the
Termination Date.

 

(c)           Letter of Credit Fees. The Borrower agrees to pay to the Agent for
the account of each Lender a letter of credit fee at a rate per annum equal to
the Applicable Margin for LIBOR Loans times the daily average Stated Amount of
each Letter of Credit for the period from and including the date of issuance of
such Letter of Credit (x) through and including the date such Letter of Credit
expires or is terminated or (y) to but excluding the date such Letter of Credit
is drawn in full. The fees provided for in the immediately preceding sentence
shall be nonrefundable and payable in arrears on (i) the last day of March,
June, September and December in each year, (ii) the Termination Date, (iii) the
date the Commitments are terminated or reduced to zero and (iv) thereafter from
time to time on demand of the Agent. In addition, the Borrower shall pay to the
Agent for its own account and not the account of any Lender, an issuance fee in
respect of each Letter of Credit equal to one-eighth of one percent (0.125%) per
annum on the initial Stated Amount of such Letter of Credit for the period from
and including the date of issuance of such Letter of Credit through and
including the date such Letter of Credit is to terminate. The fees provided for
in the immediately preceding sentence shall be nonrefundable and payable upon
issuance. The Borrower shall pay directly to the Agent from time to time on
demand all commissions, charges, costs and expenses in the amounts customarily
charged by the Agent from time to time in like circumstances with respect to the
issuance of each Letter of Credit, drawings, amendments and other transactions
relating thereto.

 

(d)           Extension Fee. If the Borrower exercises its right to extend the
Termination Date pursuant to Section 2.12., the Borrower agrees to pay to the
Agent for the account of each Lender a fee equal to one-eighth of one percent
(0.125%) of the amount of such Lender’s Commitment (whether or not utilized) at
the time of such extension. Such fee shall be due and payable in full on the
date the Agent receives the Extension Request pursuant to such Section.

 

(e)           Administrative and Other Fees. The Borrower agrees to pay the
administrative and other fees of the Agent as may be agreed to in writing by the
Borrower and the Agent from time to time.

 

42

--------------------------------------------------------------------------------



 


SECTION 3.7. COMPUTATIONS.


 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed; provided, however,
any accrued interest on any Base Rate Loan shall be computed on the basis of a
year of 365 or 366 days, as applicable, and the actual number of days elapsed.

 


SECTION 3.8. USURY.


 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.

 


SECTION 3.9. AGREEMENT REGARDING INTEREST AND CHARGES.


 

The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.4.(a)(i) and (ii) and in
Section 2.2.(c). Notwithstanding the foregoing, the parties hereto further agree
and stipulate that all agency fees, syndication fees, facility fees, closing
fees, letter of credit fees, underwriting fees, default charges, late charges,
funding or “breakage” charges, increased cost charges, attorneys’ fees and
reimbursement for costs and expenses paid by the Agent or any Lender to third
parties or for damages incurred by the Agent or any Lender, in each case in
connection with the transactions contemplated by this Agreement and the other
Loan Documents, are charges made to compensate the Agent or any such Lender for
underwriting or administrative services and costs or losses performed or
incurred, and to be performed or incurred, by the Agent and the Lenders in
connection with this Agreement and shall under no circumstances be deemed to be
charges for the use of money. All charges other than charges for the use of
money shall be fully earned and nonrefundable when due.

 


SECTION 3.10. STATEMENTS OF ACCOUNT.


 

The Agent will account to the Borrower monthly with a statement of Loans,
Letters of Credit, accrued interest and Fees, charges and payments made pursuant
to this Agreement and the other Loan Documents, and such account rendered by the
Agent shall be deemed conclusive upon Borrower to the extent the Borrower shall
fail to object to such account in writing within 5 Business Days of the receipt
thereof. The failure of the Agent to deliver such a statement of accounts shall
not relieve or discharge the Borrower from any of its obligations hereunder.

 

43

--------------------------------------------------------------------------------



 


SECTION 3.11. DEFAULTING LENDERS.


 

(a)           Generally. If for any reason any Lender (a “Defaulting Lender”)
shall fail or refuse to perform any of its obligations under this Agreement or
any other Loan Document to which it is a party within the time period specified
for performance of such obligation or, if no time period is specified, if such
failure or refusal continues for a period of two Business Days after notice from
the Agent, then, in addition to the rights and remedies that may be available to
the Agent or the Borrower under this Agreement or Applicable Law, such
Defaulting Lender’s right to participate in the administration of the Loans,
this Agreement and the other Loan Documents, including without limitation, any
right to vote in respect of, to consent to or to direct any action or inaction
of the Agent or to be taken into account in the calculation of the Requisite
Lenders, shall be suspended during the pendency of such failure or refusal. If a
Lender is a Defaulting Lender because it has failed to make timely payment to
the Agent of any amount required to be paid to the Agent hereunder (without
giving effect to any notice or cure periods), in addition to other rights and
remedies which the Agent or the Borrower may have under this Agreement or
otherwise, the Agent shall be entitled (i) to collect interest from such
Defaulting Lender on such delinquent payment for the period from the date on
which the payment was due until the date on which the payment is made at the
Federal Funds Rate, (ii) to withhold or setoff and to apply in satisfaction of
the defaulted payment and any related interest, any amounts otherwise payable to
such Defaulting Lender under this Agreement or any other Loan Document and
(iii) to bring an action or suit against such Defaulting Lender in a court of
competent jurisdiction to recover the defaulted amount and any related interest.
Any amounts received by the Agent in respect of a Defaulting Lender’s Loans
shall not be paid to such Defaulting Lender and shall be held uninvested by the
Agent and either applied against the purchase price of such Loans under the
following subsection (b) or paid to such Defaulting Lender upon the Defaulting
Lender’s curing of its default.

 

(b)           Purchase or Cancellation of Defaulting Lender’s Commitment. The
Borrower may request the Agent to notify the Lenders that a Lender has become a
Defaulting Lender. Any Lender who is not a Defaulting Lender shall have the
right, but not the obligation, in its sole discretion, to acquire all of a
Defaulting Lender’s Commitment. Any Lender desiring to exercise such right shall
give written notice thereof to the Agent and the Borrower no sooner than 2
Business Days and not later than 5 Business Days after such Defaulting Lender
became a Defaulting Lender. If more than one Lender exercises such right, each
such Lender shall have the right to acquire an amount of such Defaulting
Lender’s Commitment in proportion to its Commitments to the aggregate
Commitments of all Lenders exercising such right. If after such 5th Business
Day, the Lenders have not elected to purchase all of the Commitment of such
Defaulting Lender, then the Borrower may, by giving written notice thereof to
the Agent, such Defaulting Lender and the other Lenders, either (i) demand that
such Defaulting Lender assign its Commitment to an Eligible Assignee subject to
and in accordance with the provisions of Section 12.5. for the purchase price
provided for below or (ii) terminate the Commitment of such Defaulting Lender,
whereupon such Defaulting Lender shall no longer be a party hereto or have any
rights or obligations hereunder or under any of the other Loan Documents. No
party hereto shall have any obligation whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee. Upon any such purchase
or assignment, the Defaulting Lender’s interest in the Loans and its rights
hereunder (but not its liability in respect thereof or under the Loan Documents
or this Agreement to the extent the same relate to the period prior to the
effective

 

44

--------------------------------------------------------------------------------


 

date of the purchase) shall terminate on the date of purchase, and the
Defaulting Lender shall promptly execute all documents reasonably requested to
surrender and transfer such interest to the purchaser or assignee thereof,
including an appropriate Assignment and Acceptance Agreement and,
notwithstanding Section 12.5., shall pay to the Agent an assignment fee in the
amount of $3,500. The purchase price for the Commitment of a Defaulting Lender
shall be equal to the amount of the principal balance of the Loans outstanding
and owed by the Borrower to the Defaulting Lender. Prior to payment of such
purchase price to a Defaulting Lender, the Agent shall apply against such
purchase price any amounts retained by the Agent pursuant to the last sentence
of the immediately preceding subsection (a). The Defaulting Lender shall be
entitled to receive amounts owed to it by the Borrower under the Loan Documents
which accrued prior to the date of the default by the Defaulting Lender, to the
extent the same are received by the Agent from or on behalf of the Borrower.
There shall be no recourse against any Lender or the Agent for the payment of
such sums except to the extent of the receipt of payments from any other party
or in respect of the Loans.

 


SECTION 3.12. TAXES.


 

(a)           Taxes Generally. All payments by the Borrower of principal of, and
interest on, the Loans and all other Obligations shall be made free and clear of
and without deduction for any present or future excise, stamp or other taxes,
fees, duties, levies, imposts, charges, deductions, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes imposed on or measured by any Lender’s
assets, net income, receipts or branch profits, (iii) any taxes (other than
withholding taxes) with respect to the Agent or a Lender that would not be
imposed but for a connection between the Agent or such Lender and the
jurisdiction imposing such taxes (other than a connection arising solely by
virtue of the activities of the Agent or such Lender pursuant to or in respect
of this Agreement or any other Loan Document), and (iv) any taxes, fees, duties,
levies, imposts, charges, deductions, withholdings or other charges to the
extent imposed as a result of the failure of the Agent or a Lender, as
applicable, to provide and keep current (to the extent legally able) any
certificates, documents or other evidence required to qualify for an exemption
from, or reduced rate of, any such taxes fees, duties, levies, imposts, charges,
deductions, withholdings or other charges or required by the immediately
following subsection (c) to be furnished by the Agent or such Lender, as
applicable (such non-excluded items being collectively called “Taxes”). If any
withholding or deduction from any payment to be made by the Borrower hereunder
is required in respect of any Taxes pursuant to any Applicable Law, then the
Borrower will:

 

(i)            pay directly to the relevant Governmental Authority the full
amount required to be so withheld or deducted;

 

(ii)           promptly forward to the Agent an official receipt or other
documentation satisfactory to the Agent evidencing such payment to such
Governmental Authority; and

 

(iii)          pay to the Agent for its account or the account of the applicable
Lender, as the case may be, such additional amount or amounts as is necessary to
ensure that the net amount actually received by the Agent or such Lender will
equal the full amount that the Agent or such Lender would have received had no
such withholding or deduction been required.

 

45

--------------------------------------------------------------------------------


 

(b)           Tax Indemnification. If the Borrower fails to pay any Taxes when
due to the appropriate Governmental Authority or fails to remit to the Agent,
for its account or the account of the respective Lender, as the case may be, the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Agent and the Lenders for any incremental Taxes, interest or
penalties that may become payable by the Agent or any Lender as a result of any
such failure. For purposes of this Section, a distribution hereunder by the
Agent or any Lender to or for the account of any Lender shall be deemed a
payment by the Borrower.

 

(c)           Tax Forms. Prior to the date that any Lender or Participant
organized under the laws of a jurisdiction outside the United States of America
becomes a party hereto, such Person shall deliver to the Borrower and the Agent
such certificates, documents or other evidence, as required by the Internal
Revenue Code or Treasury Regulations issued pursuant thereto (including Internal
Revenue Service Forms W-8ECI and W-8BEN, as applicable, or appropriate successor
forms), properly completed, currently effective and duly executed by such Lender
or Participant establishing that payments to it hereunder and under the Notes
are (i) not subject to United States Federal backup withholding tax and (ii) not
subject to United States Federal withholding tax imposed under the Internal
Revenue Code. Each such Lender or Participant shall, to the extent it may
lawfully do so, (x) deliver further copies of such forms or other appropriate
certifications on or before the date that any such forms expire or become
obsolete and after the occurrence of any event requiring a change in the most
recent form delivered to the Borrower or the Agent and (y) obtain such
extensions of the time for filing, and renew such forms and certifications
thereof, as may be reasonably requested by the Borrower or the Agent. The
Borrower shall not be required to pay any amount pursuant to the last sentence
of subsection (a) above to any Lender or Participant that is organized under the
laws of a jurisdiction outside of the United States of America or the Agent, if
it is organized under the laws of a jurisdiction outside of the United States of
America, if such Lender, Participant or the Agent, as applicable, fails to
comply with the requirements of this subsection. If any such Lender or
Participant, to the extent it may lawfully do so, fails to deliver the above
forms or other documentation, then the Agent may withhold from any payments to
be made to such Lender under any of the Loan Documents such amounts as are
required by the Internal Revenue Code. If any Governmental Authority asserts
that the Agent did not properly withhold or backup withhold, as the case may be,
any tax or other amount from payments made to or for the account of any Lender,
such Lender shall indemnify the Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Agent under this Section, and costs and expenses (including all reasonable fees
and disbursements of any law firm or other external counsel and the allocated
cost of internal legal services and all disbursements of internal counsel) of
the Agent. The obligation of the Lenders under this Section shall survive the
termination of the Commitments, repayment of all Obligations and the resignation
or replacement of the Agent.

 


ARTICLE IV. YIELD PROTECTION, ETC.


 


SECTION 4.1. ADDITIONAL COSTS; CAPITAL ADEQUACY.


 

(a)           Additional Costs. The Borrower shall promptly pay to the Agent for
the account of a Lender from time to time such amounts as such Lender may
determine to be necessary to compensate such Lender for any costs incurred by
such Lender that it determines are attributable

 

46

--------------------------------------------------------------------------------


 

to its making or maintaining of any LIBOR Loans or its obligation to make any
LIBOR Loans hereunder, any reduction in any amount receivable by such Lender
under this Agreement or any of the other Loan Documents in respect of any of
such Loans or such obligation or the maintenance by such Lender of capital in
respect of its Loans or its Commitment (such increases in costs and reductions
in amounts receivable being herein called “Additional Costs”), to the extent any
such Additional Costs result from any Regulatory Change that:  (i) changes the
basis of taxation of any amounts payable to such Lender under this Agreement or
any of the other Loan Documents in respect of any of such Loans or its
Commitment (other than taxes, fees, duties, levies, imposts, charges,
deductions, withholdings or other charges which are excluded from the definition
of Taxes pursuant to the first sentence of Section 3.12.(a)); or (ii) imposes or
modifies any reserve, special deposit or similar requirements (other than
Regulation D of the Board of Governors of the Federal Reserve System or other
reserve requirement to the extent utilized in the determination of Adjusted
LIBOR for such Loan) relating to any extensions of credit or other assets of, or
any deposits with or other liabilities of, such Lender, or any commitment of
such Lender (including, without limitation, the Commitment of such Lender
hereunder); or (iii) has or would have the effect of reducing the rate of return
on capital of such Lender to a level below that which such Lender could have
achieved but for such Regulatory Change (taking into consideration such Lender’s
policies with respect to capital adequacy).

 

(b)           Lender’s Suspension of LIBOR Loans. Without limiting the effect of
the provisions of the immediately preceding subsection (a), if, by reason of any
Regulatory Change, any Lender either (i) incurs or would incur Additional Costs
based on or measured by the excess above a specified level of the amount of a
category of deposits or other liabilities of such Lender that includes deposits
by reference to which the interest rate on LIBOR Loans is determined as provided
in this Agreement or a category of extensions of credit or other assets of such
Lender that includes LIBOR Loans or (ii) becomes subject to restrictions on the
amount of such a category of liabilities or assets that it may hold, then, if
such Lender so elects by notice to the Borrower (with a copy to the Agent), the
obligation of such Lender to make or Continue, or to Convert any other Type of
Loans into, LIBOR Loans hereunder shall be suspended until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 4.5.
shall apply).

 

(c)           Additional Costs in Respect of Letters of Credit. Without limiting
the obligations of the Borrower under the preceding subsections of this
Section (but without duplication), if as a result of any Regulatory Change or
any risk-based capital guideline or other requirement heretofore or hereafter
issued by any Governmental Authority there shall be imposed, modified or deemed
applicable any tax, reserve, special deposit, capital adequacy or similar
requirement against or with respect to or measured by reference to Letters of
Credit and the result shall be to increase the cost to the Agent of issuing (or
any Lender of purchasing participations in) or maintaining its obligation
hereunder to issue (or purchase participations in) any Letter of Credit or
reduce any amount receivable by the Agent or any Lender hereunder in respect of
any Letter of Credit, then, upon demand by the Agent or such Lender, the
Borrower shall pay promptly, and in any event within 3 Business Days of demand,
to the Agent for its account or the account of such Lender, as applicable, from
time to time as specified by the Agent or a Lender, such additional amounts as
shall be sufficient to compensate the Agent or such Lender for such increased
costs or reductions in amount.

 

47

--------------------------------------------------------------------------------


 

(d)           Notification and Determination of Additional Costs. Each of the
Agent and each Lender agrees to notify the Borrower of any event occurring after
the Agreement Date entitling the Agent or such Lender to compensation under any
of the preceding subsections of this Section as promptly as practicable;
provided, however, the failure of the Agent or any Lender to give such notice
shall not release the Borrower from any of its obligations hereunder (and in the
case of a Lender, to the Agent). The Agent or such Lender agrees to furnish to
the Borrower (and in the case of a Lender, to the Agent) a certificate setting
forth the basis and amount of each request by the Agent or such Lender for
compensation under this Section. Absent manifest error, determinations by the
Agent or any Lender of the effect of any Regulatory Change shall be conclusive,
provided that such determinations are made on a reasonable basis and in good
faith.

 


SECTION 4.2. SUSPENSION OF LIBOR LOANS.


 

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of any LIBOR Rate for any Interest Period:

 

(a)           the Agent reasonably determines (which determination shall be
conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining Adjusted LIBOR for
such Interest Period, or

 

(b)           the Agent reasonably determines (which determination shall be
conclusive) that Adjusted LIBOR will not adequately and fairly reflect the cost
to the Lenders of making or maintaining LIBOR Loans for such Interest Period;

 

then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, make additional LIBOR Loans, Continue LIBOR Loans
or Convert Loans into LIBOR Loans and the Borrower shall, on the last day of
each current Interest Period for each outstanding LIBOR Loan, either repay such
Loan or Convert such Loan into a Base Rate Loan.

 


SECTION 4.3. ILLEGALITY.


 

Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy to the Agent) and such Lender’s obligation to make
or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall be
suspended until such time as such Lender may again make and maintain LIBOR Loans
(in which case the provisions of Section 4.5. shall be applicable).

 


SECTION 4.4. COMPENSATION.


 

The Borrower shall pay to the Agent for the account of each Lender, upon the
request of such Lender through the Agent, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate it for any
loss, cost or expense that such Lender reasonably determines is attributable to:

 

48

--------------------------------------------------------------------------------


 

(a)           any payment or prepayment (whether mandatory or optional) of a
LIBOR Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or

 

(b)           any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Article V. to be satisfied) to borrow a LIBOR Loan from such Lender on the
requested date for such borrowing, or to Convert a Base Rate Loan into a LIBOR
Loan or Continue a LIBOR Loan on the requested date of such Conversion or
Continuation.

 

Upon the Borrower’s request, any Lender requesting compensation under this
Section shall provide the Borrower with a statement setting forth the basis for
requesting such compensation and the method for determining the amount thereof.
Absent manifest error, determinations by any Lender in any such statement shall
be conclusive, provided that such determinations are made on a reasonable basis
and in good faith.

 


SECTION 4.5. TREATMENT OF AFFECTED LOANS.


 

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(b), 4.2. or 4.3., then such Lender’s LIBOR Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1.(b) or 4.3., on such earlier date as such Lender may
specify to the Borrower with a copy to the Agent) and, unless and until such
Lender gives notice as provided below that the circumstances specified in
Section 4.1. or 4.3. that gave rise to such Conversion no longer exist:

 

(a)           to the extent that such Lender’s LIBOR Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its Base Rate
Loans; and

 

(b)           all Loans that would otherwise be made or Continued by such Lender
as LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all
Base Rate Loans of such Lender that would otherwise be Converted into LIBOR
Loans shall remain as Base Rate Loans.

 

If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 4.1. or 4.3. that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Base Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding LIBOR Loans and by such Lender are held pro rata (as to
principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.

 

49

--------------------------------------------------------------------------------



 


SECTION 4.6. CHANGE OF LENDING OFFICE.


 

Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.12., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

 


SECTION 4.7. ASSUMPTIONS CONCERNING FUNDING OF LIBOR LOANS.


 

Calculation of all amounts payable to a Lender under this Article IV. shall be
made as though such Lender had actually funded  LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article IV.

 


ARTICLE V. CONDITIONS PRECEDENT


 


SECTION 5.1. INITIAL CONDITIONS PRECEDENT.


 

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the following conditions precedent:

 

(a)           The Agent shall have received each of the following, in form and
substance satisfactory to the Agent:

 

(i)            Counterparts of this Agreement executed by each of the parties
hereto;

 

(ii)           Revolving Notes executed by the Borrower, payable to each Lender
and complying with the applicable provisions of Section 2.10. and the Swingline
Note executed by the Borrower;

 

(iii)          The Guaranty executed by the Parent and any Material Subsidiary
existing as of the Effective Date;

 

(iv)          An opinion of the general counsel of the Parent and the other Loan
Parties, addressed to the Agent, the Lenders and the Swingline Lender,
addressing the matters set forth in Exhibit H;

 

(v)           An opinion of Alston & Bird, LLP, counsel to the Agent, addressed
to the Agent, the Lenders and the Swingline Lender, addressing the
enforceability of the Loan Documents and such matters as the Agent shall
reasonably request;

 

50

--------------------------------------------------------------------------------


 

(vi)          a certificate of incumbency signed by the Secretary or Assistant
Secretary of the Parent with respect to each of the officers of the Parent
authorized to execute and deliver on behalf of the Parent and the Borrower the
Loan Documents to which the Parent or the Borrower is a party and to execute and
deliver (or make by telephone in the case of Notices of Conversion or
Continuation) on behalf of the Borrower Notices of Borrowing, Notices of
Conversion, Notices of Continuation, Notices of Swingline Borrowing and requests
for Letters of Credit;

 

(vii)         a certified copy (certified by the Secretary or Assistant
Secretary of the Parent) of all necessary action taken by the Parent to
authorize the execution, delivery and performance of the Loan Documents to which
either the Parent or the Borrower is a party;

 

(viii)        the certificate or articles of incorporation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of the Parent, the Borrower and
each Guarantor, certified as of a recent date by the Secretary of State of the
State of formation of such Person;

 

(ix)           a Certificate of Good Standing or certificate of similar meaning
with respect to the Parent, the Borrower and each Guarantor (and in the case of
a limited partnership, the general partner of such Guarantor) issued as of a
recent date by the Secretary of State of the State of formation of each such
Person and certificates of qualification to transact business or other
comparable certificates issued by each Secretary of State (and any state
department of taxation, as applicable) of each state in which such Person is
required to be so qualified;

 

(x)            a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Guarantor
with respect to each of the officers of such Person authorized to execute and
deliver the Loan Documents to which such Person is a party;

 

(xi)           copies certified by the Secretary or Assistant Secretary (or
other individual performing similar functions) of the Parent, the Borrower and
each Guarantor of the by-laws of such Person, if a corporation, the operating
agreement, if a limited liability company, the partnership agreement, if a
limited or general partnership, or other comparable document in the case of any
other form of legal entity;

 

(xii)          copies certified by the Secretary or Assistant Secretary (or
other individual performing similar functions) of each Guarantor of all
corporate, partnership, member or other necessary action taken by each Guarantor
to authorize the execution, delivery and performance of the Loan Documents to
which it is a party;

 

(xiii)         the Fees then due and payable under Section 3.6., and any other
Fees payable to the Agent, the Titled Agents and the Lenders on or prior to the
Effective Date;

 

51

--------------------------------------------------------------------------------


 

(xiv)        a Compliance Certificate calculated as of June 30, 2007 giving pro
forma effect to the financing contemplated by this Agreement and the use of the
proceeds of the Loans to be funded on the Effective Date; and

 

(xv)         a statement from the administrative agent under the Existing Credit
Agreement providing information regarding the payment of all amounts outstanding
under the Existing Credit Agreement as of the Effective Date; and

 

(xvi)        such other documents, agreements and instruments as the Agent on
behalf of the Lenders may reasonably request; and

 

(b)           In the good faith judgment of the Agent and the Lenders:

 

(i)            There shall not have occurred or become known to the Agent or any
of the Lenders any event, condition, situation or status since the date of the
information contained in the financial and business projections, budgets, pro
forma data and forecasts concerning the Borrower and its Subsidiaries delivered
to the Agent and the Lenders prior to the Agreement Date that has had or could
reasonably be expected to result in a Material Adverse Effect;

 

(ii)           No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (1) result in a Material Adverse Effect or
(2) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;

 

(iii)          The Borrower and its Subsidiaries shall have received all
approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (1) any Applicable Law or (2) any agreement, document or
instrument to which the Borrower or any other Loan Party is a party or by which
any of them or their respective properties is bound, except for such approvals,
consents, waivers, filings and notices the receipt, making or giving of which
would not reasonably be likely to (A) have a Material Adverse Effect, or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party; and

 

(iv)          There shall not have occurred or exist any other material
disruption of financial or capital markets that could reasonably be expected to
materially and adversely affect the transactions contemplated by the Loan
Documents.

 


SECTION 5.2. CONDITIONS PRECEDENT TO ALL LOANS AND LETTERS OF CREDIT.


 

The obligations of the Lenders to make any Loans, of the Agent to issue Letters
of Credit, and of the Swingline Lender to make any Swingline Loan are all
subject to the further condition

 

52

--------------------------------------------------------------------------------


 

precedent that: (a) no Default or Event of Default shall exist as of the date of
the making of such Loan or date of issuance of such Letter of Credit or would
exist immediately after giving effect thereto; and (b) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party, shall be true and correct on and
as of the date of the making of such Loan or date of issuance of such Letter of
Credit with the same force and effect as if made on and as of such date except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and accurate on and as of such earlier date) and except for changes in
factual circumstances specifically and expressly permitted hereunder. Each
Credit Event shall constitute a certification by the Borrower to the effect set
forth in the preceding sentence (both as of the date of the giving of notice
relating to such Credit Event and, unless the Borrower otherwise notifies the
Agent prior to the date of such Credit Event, as of the date of the occurrence
of such Credit Event). In addition, if such Credit Event is the making of a Loan
or the issuance of a Letter of Credit, the Borrower shall be deemed to have
represented to the Agent and the Lenders at the time such Loan is made or Letter
of Credit issued that all conditions to the occurrence of such Credit Event
contained in Article V. have been satisfied.

 


SECTION 5.3. CONDITIONS AS COVENANTS.


 

If the Lenders make any Loans, or the Agent issues a Letter of Credit, prior to
the satisfaction of all conditions precedent set forth in Sections 5.1. and
5.2., the Borrower shall nevertheless cause such condition or conditions to be
satisfied within 5 Business Days after the date of the making of such Loans or
the issuance of such Letter of Credit. Unless set forth in writing to the
contrary, the making of its initial Loan by a Lender shall constitute a
certification by such Lender to the Agent and the other Lenders that the
Borrower has satisfied the conditions precedent for initial Loans set forth in
Sections 5.1. and 5.2.

 


ARTICLE VI. REPRESENTATIONS AND WARRANTIES


 


SECTION 6.1. REPRESENTATIONS AND WARRANTIES.


 

In order to induce the Agent and each Lender to enter into this Agreement and to
make Loans and issue Letters of Credit, the Parent and the Borrower represent
and warrant to the Agent and each Lender as follows:

 

(a)           Organization; Power; Qualification. Each of the Parent, its
Subsidiaries, the Borrower and the other Loan Parties is a corporation,
partnership or other legal entity, duly organized or formed, validly existing
and in good standing under the jurisdiction of its incorporation or formation,
has the power and authority to own or lease its respective properties and to
carry on its respective business as now being and hereafter proposed to be
conducted and is duly qualified and is in good standing as a foreign
corporation, partnership or other legal entity, and authorized to do business,
in each jurisdiction in which the character of its properties or the nature of
its business requires such qualification or authorization and where the failure
to be so qualified or authorized could reasonably be expected to have, in each
instance, a Material Adverse Effect.

 

53

--------------------------------------------------------------------------------


 

(b)           Ownership Structure. As of the Agreement Date, Part I of
Schedule 6.1.(b) is a complete and correct list of all Subsidiaries of the
Parent setting forth for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding any Equity Interests
in such Subsidiary, (iii) the nature of the Equity Interests held by each such
Person, (iv) the percentage of ownership of such Subsidiary represented by such
Equity Interests and (v) whether such Subsidiary is a Material Subsidiary.
Except as disclosed in such Schedule, as of the Agreement Date (i) each of the
Parent and its Subsidiaries owns, free and clear of all Liens (other than
Permitted Liens), and has the unencumbered right to vote, all outstanding Equity
Interests in each Person shown to be held by it on such Schedule, (ii) all of
the issued and outstanding capital stock of each such Person organized as a
corporation is validly issued, fully paid and nonassessable and (iii) there are
no outstanding subscriptions, options, warrants, commitments, preemptive rights
or agreements of any kind (including, without limitation, any stockholders’ or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional shares of capital stock
of any class, or partnership or other ownership interests of any type in, any
such Person. As of the Agreement Date Part II of Schedule 6.1.(b) correctly sets
forth all Unconsolidated Affiliates of the Parent, including the correct legal
name of such Person, the type of legal entity which each such Person is, and all
Equity Interests in such Person held directly or indirectly by the Parent.

 

(c)           Authorization of Agreement, Etc. The Borrower has the right and
power, and has taken all necessary action to authorize it, to borrow and obtain
other extensions of credit hereunder. The Parent, the Borrower and each other
Loan Party has the right and power, and has taken all necessary action to
authorize it, to execute, deliver and perform each of the Loan Documents to
which it is a party in accordance with their respective terms and to consummate
the transactions contemplated hereby and thereby. The Loan Documents to which
the Borrower or any other Loan Party is a party have been duly executed and
delivered by the duly authorized officers of such Person and each is a legal,
valid and binding obligation of such Person enforceable against such Person in
accordance with its respective terms except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations (other than the payment of principal) contained herein or
therein and as may be limited by equitable principles generally.

 

(d)           Compliance of Loan Documents with Laws, Etc. The execution,
delivery and performance of this Agreement, the Notes and the other Loan
Documents to which the Borrower or any other Loan Party is a party in accordance
with their respective terms and the borrowings and other extensions of credit
hereunder do not and will not, by the passage of time, the giving of notice, or
both:  (i) require any Governmental Approval or violate any Applicable Law
(including all Environmental Laws) relating to the Borrower or any other Loan
Party; (ii) conflict with, result in a breach of or constitute a default under
the organizational documents of the Borrower or any other Loan Party, or any
indenture, agreement or other instrument to which the Borrower or any other Loan
Party is a party or by which it or any of its respective properties may be
bound; or (iii) result in or require the creation or imposition of any Lien upon
or with respect to any property now owned or hereafter acquired by the Borrower
or any other Loan Party.

 

54

--------------------------------------------------------------------------------


 

(e)           Compliance with Law; Governmental Approvals. The Parent, the
Borrower, each Subsidiary and each other Loan Party is in compliance with each
Governmental Approval applicable to it and in compliance with all other
Applicable Laws (including without limitation, Environmental Laws) relating to
the Parent, the Borrower, a Subsidiary or such other Loan Party except for
noncompliances which, and Governmental Approvals the failure to possess which,
could not, individually or in the aggregate, reasonably be expected to cause a
Default or Event of Default or have a Material Adverse Effect.

 

(f)            Title to Properties; Liens. As of the Agreement Date, Part I of
Schedule 6.1.(f) sets forth all of the real property owned or leased by the
Parent, the Borrower, each other Loan Party and each other Subsidiary. Each such
Person has good, marketable and legal title to, or a valid leasehold interest
in, its respective assets. As of the Agreement Date, there are no Liens against
any assets of the Parent, the Borrower, any Subsidiary or any other Loan Party
except for Permitted Liens, including, without limitation, those Liens in
existence as of the Agreement Date and set forth in Part II of Schedule 6.1.(f).

 

(g)           Existing Indebtedness. Schedule 6.1.(g) is, as of August 30, 2007,
a complete and correct listing of all Indebtedness of the Parent and its
Subsidiaries, including without limitation, Guarantees of the Parent and its
Subsidiaries, and indicating whether such Indebtedness is Secured Indebtedness
or Unsecured Indebtedness. During the period from such date to the Agreement
Date, neither the Parent nor any Subsidiary has incurred any Indebtedness in
excess of $25,000,000 in aggregate principal amount. The Parent and its
Subsidiaries have performed and are in compliance with all of the terms of such
Indebtedness and all instruments and agreements relating thereto, and no default
or event of default, or event or condition which with the giving of notice, the
lapse of time, or both, would constitute such a default or event of default,
exists with respect to any such Indebtedness.

 

(h)           Material Contracts. Schedule 6.1.(h) is, as of the Agreement Date,
a true, correct and complete listing of all Material Contracts. Each of the
Parent, its Subsidiaries and the other Loan Parties that is a party to any
Material Contract has performed and is in compliance with all of the terms of
such Material Contract, and no default or event of default, or event or
condition which with the giving of notice, the lapse of time, or both, would
constitute such a default or event of default, exists with respect to any such
Material Contract.

 

(i)            Litigation. Except as set forth on Schedule 6.1.(i), there are no
actions, suits, investigations or proceedings pending (nor, to the knowledge of
the Parent or the Borrower, are there any actions, suits or proceedings
threatened, nor to the knowledge of the Parent or the Borrower is there any
basis therefor) against or in any other way relating adversely to or affecting
the Parent, the Borrower, any Subsidiary or any other Loan Party or any of its
respective property in any court or before any arbitrator of any kind or before
or by any other Governmental Authority which could reasonably be expected to
have a Material Adverse Effect. There are no strikes, slow downs, work
stoppages or walkouts or other labor disputes in progress or threatened relating
to the Parent, the Borrower, any Subsidiary or any other Loan Party which could
reasonably be expected to have a Material Adverse Effect.

 

55

--------------------------------------------------------------------------------


 

(j)            Taxes. All federal, state and other tax returns of the Parent,
the Borrower, any Subsidiary or any other Loan Party required by Applicable Law
to be filed have been duly filed, and all federal, state and other taxes,
assessments and other governmental charges or levies upon the Parent, the
Borrower, any Subsidiary and each other Loan Party and its respective
properties, income, profits and assets which are due and payable have been paid,
except any such nonpayment which is at the time permitted under Section 7.6. As
of the Agreement Date, none of the United States income tax returns of the
Parent, the Borrower, its Subsidiaries or any other Loan Party is under audit.
All charges, accruals and reserves on the books of the Parent, the Borrower and
each of its Subsidiaries and each other Loan Party in respect of any taxes or
other governmental charges are in accordance with GAAP.

 

(k)           Financial Statements. The Parent and the Borrower have furnished
to each Lender copies of (i) the audited consolidated balance sheet of the
Parent and its consolidated Subsidiaries for the fiscal year ending December 31,
2006, and the related audited consolidated statements of operations, cash flows
and shareholders’ equity for the fiscal year ending on such dates, with the
opinion thereon of PricewaterhouseCoopers LLP, and (ii) the unaudited
consolidated balance sheet of the Parent and its consolidated Subsidiaries for
the fiscal quarter ending June 30, 2007, and the related unaudited consolidated
statements of operations, cash flows and shareholders’ equity of the Parent and
its consolidated Subsidiaries for the fiscal quarter ending on such date. Such
financial statements (including in each case related schedules and notes) are
complete and correct and present fairly, in accordance with GAAP consistently
applied throughout the periods involved, the consolidated financial position of
the Parent and its consolidated Subsidiaries as at their respective dates and
the results of operations and the cash flow for such periods (subject, as to
interim statements, to changes resulting from normal year-end audit
adjustments). Neither the Parent nor any of its Subsidiaries has on the
Agreement Date any material contingent liabilities, liabilities, liabilities for
taxes, unusual or long-term commitments or unrealized or forward anticipated
losses from any unfavorable commitments, except as referred to or reflected or
provided for in said financial statements.

 

(l)            No Material Adverse Change. Since December 31, 2006, there has
been no material adverse change in the business, assets, liabilities, financial
condition, results of operations, business or prospects of the Parent and its
Subsidiaries taken as a whole. Each of the Parent, its Subsidiaries and the
other Loan Parties is Solvent.

 

(m)          ERISA. Each member of the ERISA Group is in compliance with its
obligations under the minimum funding standards of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance with the presently
applicable provisions of ERISA and the Internal Revenue Code with respect to
each Plan, except in each case for noncompliances which could not reasonably be
expected to have a Material Adverse Effect. As of the Agreement Date, no member
of the ERISA Group has (i) sought a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code in respect of any Plan, (ii) failed to
make any contribution or payment to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement, or made any amendment to any Plan or Benefit
Arrangement, which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security under ERISA or the Internal Revenue Code
or (iii) incurred any liability under Title IV of ERISA other than a liability
to the PBGC for premiums under Section 4007 of ERISA.

 

56

--------------------------------------------------------------------------------


 

(n)           Not Plan Assets; No Prohibited Transaction. None of the assets of
the Parent, the Borrower, any Subsidiary or any other Loan Party constitute
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. The execution, delivery and
performance of this Agreement and the other Loan Documents, and the borrowing
and repayment of amounts hereunder, do not and will not constitute “prohibited
transactions” under ERISA or the Internal Revenue Code.

 

(o)           Absence of Defaults. Neither the Parent, the Borrower, any
Subsidiary nor any other Loan Party is in default under its articles of
incorporation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived, which, in any such case:  (i) constitutes a Default or an Event of
Default; or (ii) constitutes, or which with the passage of time, the giving of
notice, a determination of materiality, the satisfaction of any condition, or
any combination of the foregoing, would constitute, a default or event of
default by the Parent, the Borrower, any Subsidiary or any other Loan Party
under any agreement (other than this Agreement) or judgment, decree or order to
which the Parent, the Borrower or any Subsidiary or other Loan Party is a party
or by which the Parent, the Borrower or any Subsidiary or other Loan Party or
any of their respective properties may be bound where such default or event of
default could, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect.

 

(p)           Environmental Laws. Each of the Parent, the Borrower, the
Subsidiaries and the other Loan Parties has obtained all Governmental Approvals
which are required under Environmental Laws and is in compliance with all terms
and conditions of such Governmental Approvals which the failure to obtain or to
comply with could reasonably be expected to have a Material Adverse Effect.
Except for any of the following matters that could not be reasonably expected to
have a Material Adverse Effect, (i) neither the Parent nor the Borrower is aware
of, and has not received notice of, any past, present, or future events,
conditions, circumstances, activities, practices, incidents, actions, or plans
which, with respect to the Parent or the Borrower, the Subsidiaries and each
other Loan Party, may interfere with or prevent compliance or continued
compliance with Environmental Laws, or may give rise to any common-law or legal
liability, or otherwise form the basis of any claim, action, demand, suit,
proceeding, hearing, study, or investigation, based on or related to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling or the emission, discharge, release or threatened release
into the environment, of any pollutant, contaminant, chemical, or industrial,
toxic, or other Hazardous Material; and (ii) there is no civil, criminal, or
administrative action, suit, demand, claim, hearing, notice, or demand letter,
notice of violation, investigation, or proceeding pending or, to the Parent’s
and the Borrower’s knowledge after due inquiry, threatened, against the Parent,
the Borrower, the Subsidiaries and each other Loan Party relating in any way to
Environmental Laws.

 

(q)           Investment Company; Etc. Neither the Parent nor the Borrower nor
any Subsidiary nor any other Loan Party is (i) an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended or (ii) subject to any other
Applicable Law which purports to regulate or restrict its

 

57

--------------------------------------------------------------------------------


 

ability to borrow money or to consummate the transactions contemplated by this
Agreement or to perform its obligations under any Loan Document to which it is a
party.

 

(r)            Margin Stock. Neither the Parent nor the Borrower nor any
Subsidiary nor any other Loan Party is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System.

 

(s)           Affiliate Transactions. Except as permitted by Section 9.9.,
neither the Parent nor the Borrower nor any Subsidiary nor any other Loan Party
is a party to or bound by any agreement or arrangement (whether oral or written)
to which any Affiliate of the Parent, the Borrower, any Subsidiary or any other
Loan Party is a party.

 

(t)            Intellectual Property. Each of the Parent, the Borrower, each
other Loan Party and each other Subsidiary owns or has the right to use, under
valid license agreements or otherwise, all material patents, licenses,
franchises, trademarks, trademark rights, trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”) necessary to the
conduct of its businesses as now conducted and as contemplated by the Loan
Documents, without known conflict with any patent, license, franchise,
trademark, trade secret, trade name, copyright, or other proprietary right of
any other Person. The Parent, the Borrower, each other Loan Party and each other
Subsidiary have taken all such steps as they deem reasonably necessary to
protect their respective rights under and with respect to such Intellectual
Property. No material claim has been asserted by any Person with respect to the
use of any Intellectual Property by the Parent, the Borrower, any other Loan
Party or any other Subsidiary, or challenging or questioning the validity or
effectiveness of any Intellectual Property. The use of such Intellectual
Property by the Parent, the Borrower, the Subsidiaries and the other Loan
Parties, does not infringe on the rights of any Person, subject to such claims
and infringements as do not, in the aggregate, give rise to any liabilities on
the part of the Parent, the Borrower, any other Loan Party or any other
Subsidiary that could reasonably be expected to have a Material Adverse Effect.

 

(u)           Business. As of the Agreement Date, the Parent and its
Subsidiaries are engaged in the business of owning, managing, leasing, acquiring
and developing real properties located in the United States of America, together
with other business activities incidental thereto.

 

(v)           Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Parent or any of its Subsidiaries
ancillary to the transactions contemplated hereby.

 

(w)          Accuracy and Completeness of Information. No written information,
report or other papers or data (excluding financial projections and other
forward looking statements) furnished to the Agent or any Lender by, on behalf
of, or at the direction of, the Parent, the Borrower, any Subsidiary or any
other Loan Party in connection with or relating in any way to this Agreement,
contained any untrue statement of a fact material to the creditworthiness of the

 

58

--------------------------------------------------------------------------------


 

Parent, the Borrower, any Subsidiary or any other Loan Party or omitted to state
a material fact necessary in order to make such statements contained therein, in
light of the circumstances under which they were made, not misleading. All
financial statements furnished to the Agent or any Lender by, on behalf of, or
at the direction of, the Parent, the Borrower, any Subsidiary or any other Loan
Party in connection with or relating in any way to this Agreement, present
fairly, in accordance with GAAP consistently applied throughout the periods
involved, the financial position of the Persons involved as at the date thereof
and the results of operations for such periods. All financial projections and
other forward looking statements prepared by or on behalf of the Parent, the
Borrower, any Subsidiary or any other Loan Party that have been or may hereafter
be made available to the Agent or any Lender were or will be prepared in good
faith based on reasonable assumptions. As of the Effective Date, no fact is
known to the Parent or the Borrower which has had, or may in the future have (so
far as the Parent or the Borrower can reasonably foresee), a Material Adverse
Effect which has not been set forth in the financial statements referred to in
Section 6.1.(k) or in such information, reports or other papers or data or
otherwise disclosed in writing to the Agent and the Lenders.

 

(x)            REIT Status. The Parent qualifies as a REIT and is in compliance
with all requirements and conditions imposed under the Internal Revenue Code to
allow the Parent to maintain its status as a REIT.

 

(y)           Properties. As of the Agreement Date, Schedule 6.1.(y) is a
correct and complete list of all Properties included in the calculation of
Unencumbered Asset Value. Each of the assets included by the Borrower in
calculations of Unencumbered Asset Value satisfies all of the requirements
contained in the definitions of “Wholly Owned Property”, “Controlled Property”
or “Non-Controlled Property”, as applicable, and “Eligible Unencumbered
Property”.

 

(z)            Foreign Assets Control. To the best of the Borrower’s knowledge
after due inquiry, the Borrower and each Guarantor are not Persons with whom the
Agent and the Lenders are restricted from doing business under the regulations
of OFAC (including, Sanctioned Persons) or under any statute, executive order
(including, the September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and is not engaged in any dealings or
transactions or otherwise be associated with such Persons.

 


SECTION 6.2. SURVIVAL OF REPRESENTATIONS AND WARRANTIES, ETC.


 

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Parent, the Borrower, any Subsidiary
or any other Loan Party to the Agent or any Lender pursuant to or in connection
with this Agreement or any of the other Loan Documents (including, but not
limited to, any such statement made in or in connection with any amendment
thereto or any statement contained in any certificate, financial statement or
other instrument delivered by or on behalf of the Parent or the Borrower prior
to the Agreement Date and delivered to the Agent or any Lender in connection
with the underwriting or closing of the transactions contemplated hereby) shall
constitute representations and warranties made by the Borrower and the Parent in
favor of the Agent or any of the Lenders under this Agreement. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, the date on which

 

59

--------------------------------------------------------------------------------


 

any extension of the Termination Date is effectuated pursuant to Section 2.12.
and the date of the occurrence of any Credit Event, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
accurate on and as of such earlier date) and except for changes in factual
circumstances not prohibited hereunder. All such representations and warranties
shall survive the effectiveness of this Agreement, the execution and delivery of
the Loan Documents and the making of the Loans and the issuance of the Letters
of Credit.

 


ARTICLE VII. AFFIRMATIVE COVENANTS


 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner provided for in Section 12.6., the Parent and the Borrower shall
comply with the following covenants:

 


SECTION 7.1. PRESERVATION OF EXISTENCE AND SIMILAR MATTERS.


 

Except as otherwise permitted under Section 9.5., the Parent and the Borrower
shall, and shall cause each Subsidiary and each other Loan Party to, preserve
and maintain its respective existence, rights, franchises, licenses and
privileges in the jurisdiction of its incorporation or formation and qualify and
remain qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect.

 


SECTION 7.2. COMPLIANCE WITH APPLICABLE LAW AND MATERIAL CONTRACTS.


 

The Parent and the Borrower shall, and shall cause each Subsidiary and each
other Loan Party to, comply with (a) all Applicable Laws, including the
obtaining of all Governmental Approvals, the failure with which to comply could
reasonably be expected to have a Material Adverse Effect, and (b) all terms and
conditions of all Material Contracts to which it is a party.

 


SECTION 7.3. MAINTENANCE OF PROPERTY.


 

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each Subsidiary and other Loan Party to,
(a) protect and preserve all of its material properties, including, but not
limited to, all Intellectual Property, and maintain in good repair, working
order and condition all tangible properties, ordinary wear and tear excepted,
and (b)  make or cause to be made all needed and appropriate repairs, renewals,
replacements and additions to such properties, so that the business carried on
in connection therewith may be properly and advantageously conducted at all
times.

 


SECTION 7.4. CONDUCT OF BUSINESS.


 

The Parent and the Borrower shall, and shall cause their Subsidiaries and the
other Loan Parties to carry on, their respective businesses as described in
Section 6.1.(u).

 

60

--------------------------------------------------------------------------------



 


SECTION 7.5. INSURANCE.


 

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each Subsidiary and other Loan Party to,
maintain insurance (on a replacement cost basis) with financially sound and
reputable insurance companies against such risks and in such amounts as is
customarily maintained by Persons engaged in similar businesses or as may be
required by Applicable Law, and from time to time deliver to the Agent upon its
request a detailed list, together with copies of all policies of the insurance
then in effect, stating the names of the insurance companies, the amounts and
rates of the insurance, the dates of the expiration thereof and the properties
and risks covered thereby.

 


SECTION 7.6. PAYMENT OF TAXES AND CLAIMS.


 

The Parent and the Borrower shall, and shall cause each Subsidiary and other
Loan Party to, pay and discharge when due (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, might become a Lien on any properties of such
Person; provided, however, that this Section shall not require the payment or
discharge of any such tax, assessment, charge, levy or claim which is being
contested in good faith by appropriate proceedings which operate to suspend the
collection thereof and for which adequate reserves have been established on the
books of the Parent, the Borrower, such Subsidiary or such other Loan Party, as
applicable, in accordance with GAAP.

 


SECTION 7.7. VISITS AND INSPECTIONS.


 

The Parent and the Borrower shall, and shall cause each Subsidiary and other
Loan Party to, permit representatives or agents of any Lender or the Agent, from
time to time after reasonable prior notice if no Event of Default shall be in
existence, as often as may be reasonably requested, but only during normal
business hours and at the expense of such Lender or the Agent (unless a Default
or Event of Default shall exist, in which case the exercise by the Agent or such
Lender of its rights under this Section shall be at the expense of the
Borrower), as the case may be, to: (a) visit and inspect all properties of the
Parent, the Borrower or such Subsidiary or other Loan Party to the extent any
such right to visit or inspect is within the control of such Person; (b) inspect
and make extracts from their respective books and records, including but not
limited to management letters prepared by independent accountants; and
(c) discuss with its officers and employees, and its independent accountants,
its business, properties, condition (financial or otherwise), results of
operations and performance. If requested by the Agent, the Parent shall execute
an authorization letter addressed to its accountants authorizing the Agent or
any Lender to discuss the financial affairs of the Parent and any Subsidiary or
any other Loan Party with its accountants.

 


SECTION 7.8. USE OF PROCEEDS; LETTERS OF CREDIT.


 

The Borrower shall use the proceeds of the Loans and the Letters of Credit for
acquisitions, development and other general corporate purposes only. No part of
the proceeds of any Loan or Letter of Credit will be used (a) for the purpose of
buying or carrying “margin

 

61

--------------------------------------------------------------------------------


 

stock” within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System or to extend credit to others for the purpose of
purchasing or carrying any such margin stock or (b) to fund any operations in,
finance any investments or activities in, or make any payments to, a Sanctioned
Person or Sanctioned Entity.

 


SECTION 7.9. ENVIRONMENTAL MATTERS.


 

The Parent shall, and shall cause all of its Subsidiaries and the other Loan
Parties to, comply with all Environmental Laws the failure with which to comply
could reasonably be expected to have a Material Adverse Effect. If the Parent,
the Borrower, any Subsidiary or any other Loan Party shall (a) receive notice
that any violation of any Environmental Law may have been committed or is about
to be committed by such Person, (b) receive notice that any administrative or
judicial complaint or order has been filed or is about to be filed against the
Parent, the Borrower, any Subsidiary or any other Loan Party alleging violations
of any Environmental Law or requiring the Parent, the Borrower, any Subsidiary
or any other Loan Party to take any action in connection with the release of
Hazardous Materials or (c) receive any notice from a Governmental Authority or
private party alleging that the Parent, the Borrower, any Subsidiary or any
other Loan Party may be liable or responsible for costs associated with a
response to or cleanup of a release of Hazardous Materials or any damages caused
thereby, and such notices, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, the Borrower shall provide the Agent
with a copy of such notice promptly, and in any event within 10 Business Days,
after the receipt thereof by the Parent, the Borrower, any Subsidiary or any
other Loan Party. The Parent shall, and shall cause its Subsidiaries and the
other Loan Parties to, take promptly all actions necessary to prevent the
imposition of any Liens on any of their respective properties arising out of or
related to any Environmental Laws.

 


SECTION 7.10. BOOKS AND RECORDS.


 

The Parent shall, and shall cause each of its Subsidiaries and the other Loan
Parties to, maintain books and records pertaining to its respective business
operations in such detail, form and scope as is consistent with good business
practice and in accordance with GAAP.

 


SECTION 7.11. FURTHER ASSURANCES.


 

The Parent and the Borrower shall, at the Borrower’s cost and expense and upon
request of the Agent, execute and deliver or cause to be executed and delivered,
to the Agent such further instruments, documents and certificates, and do and
cause to be done such further acts that may be reasonably necessary or advisable
in the reasonable opinion of the Agent to carry out more effectively the
provisions and purposes of this Agreement and the other Loan Documents.

 


SECTION 7.12. GUARANTORS.


 

(a)           Inclusion of Eligible Unencumbered Properties Owned by Material
Subsidiaries. An Eligible Unencumbered Property owned or leased by any
Subsidiary that becomes a Material Subsidiary after the Effective Date shall be
included in determinations of Unencumbered Adjusted NOI and Unencumbered Asset
Value only if the Borrower delivers to the Agent an Accession Agreement executed
by such Material Subsidiary. In addition, within 30 days of the

 

62

--------------------------------------------------------------------------------


 

delivery of such Accession Agreement, the Borrower shall deliver the items that
would have been delivered under Sections 5.1.(iv), (v), (ix) through (xii) and
(xvi) with respect to such Material Subsidiary if such Material Subsidiary had
been a Guarantor on the Effective Date, and if the Borrower fails to deliver
such items by the date required, then such Eligible Unencumbered Property shall
be excluded in determinations of Unencumbered Adjusted NOI and Unencumbered
Asset Value until such items have been delivered.

 

(b)           Release of a Guarantor. The Borrower may request in writing that
the Agent release, and upon receipt of such request the Agent shall release, a
Guarantor (other than the Parent) from the Guaranty so long as: (i) such
Guarantor has ceased to be, or simultaneously with its release from the Guaranty
will cease to be, a Material Subsidiary; (ii) no Default or Event of Default
shall then be in existence or would occur as a result of such release; and
(iii) the Agent shall have received such written request at least 10 Business
Days (or such shorter period as may be acceptable to the Agent) prior to the
requested date of release. Delivery by the Borrower to the Agent of any such
request shall constitute a representation by the Borrower that the matters set
forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request.

 


SECTION 7.13. REIT STATUS.


 

The Parent shall at all times maintain its status as a REIT.

 


SECTION 7.14. EXCHANGE LISTING.


 

The Parent shall maintain at least one class of common shares of the Parent
having trading privileges on the New York Stock Exchange or the American Stock
Exchange or which is the subject of price quotations in the over-the-counter
market as reported by the National Association of Securities Dealers Automated
Quotation System.

 


ARTICLE VIII. INFORMATION


 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6., the Borrower and the Parent shall
furnish to each Lender (or to the Agent if so provided below) at its Lending
Office:

 


SECTION 8.1. QUARTERLY FINANCIAL STATEMENTS.


 

As soon as available and in any event within 10 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 55 days after the end of each of the first, second and third fiscal
quarters of the Parent), the unaudited consolidated balance sheet of the Parent
and its Subsidiaries as at the end of such period and the related unaudited
consolidated statements of income, shareholders’ equity and cash flows of the
Parent and its Subsidiaries for such period, setting forth in each case in
comparative form the figures as of the end of and for the corresponding periods
of the previous fiscal year, all of which shall be certified by the chief
financial officer or controller of the Parent, in his or her opinion, to present

 

63

--------------------------------------------------------------------------------


 

fairly, in accordance with GAAP and in all material respects, the consolidated
financial position of the Parent and its Subsidiaries as at the date thereof and
the results of operations for such period (subject to normal year-end audit
adjustments).

 


SECTION 8.2.        YEAR-END STATEMENTS.


 

As soon as available and in any event within 10 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 100 days after the end of each fiscal year of the Parent), the audited
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal year and the related audited consolidated statements of income,
shareholders’ equity and cash flows of the Parent and its Subsidiaries for such
fiscal year, setting forth in comparative form the figures as at the end of and
for the previous fiscal year, all of which shall be certified by (a) the chief
financial officer or controller of the Parent, in his or her opinion, to present
fairly, in accordance with GAAP, the consolidated financial position of the
Parent and its Subsidiaries as at the date thereof and the results of operations
for such period and (b) independent certified public accountants of recognized
national standing, whose certificate shall be unqualified.

 


SECTION 8.3.        COMPLIANCE CERTIFICATE.


 

At the time financial statements are furnished pursuant to Sections 8.1. and
8.2., and within 5 Business Days of the Agent’s request with respect to any
other fiscal period, a certificate substantially in the form of Exhibit I (a
“Compliance Certificate”) executed by the chief financial officer or treasurer
of each of the Parent and the Borrower: (a) setting forth in reasonable detail
as at the end of such quarterly accounting period, fiscal year, or other fiscal
period, as the case may be, the calculations required to establish whether or
not the Parent and the Borrower were in compliance with the covenants contained
in Sections 9.1. and (b) stating that, to the best of such Person’s knowledge,
information and belief after due inquiry, no Default or Event of Default exists,
or, if such is not the case, specifying such Default or Event of Default and its
nature, when it occurred, whether it is continuing and the steps being taken by
the Borrower with respect to such event, condition or failure.  Together with
each Compliance Certificate delivered in connection with quarterly or annual
financial statements, the Borrower and the Parent shall deliver a report, in
form and detail reasonably satisfactory to the Agent, setting forth a Statement
of Funds From Operations for the fiscal period then ending.

 


SECTION 8.4.        OTHER INFORMATION.


 

(a)                                  Management Reports.  Promptly upon receipt
thereof, copies of all management reports, if any, submitted to the Parent or
its respective Boards of Trustees by its independent public accountants;

 

(b)                                 Securities Filings.  Within 5 Business Days
of the filing thereof, copies of all registration statements (excluding the
exhibits thereto (unless requested by the Agent) and any registration statements
on Form S-8 or its equivalent), reports on Forms 10-K, 10-Q and 8-K (or their
equivalents) and all other periodic or current reports which the Parent, the
Borrower, any of their respective Subsidiaries or any other Loan Party shall
file with the Securities and Exchange

 

64

--------------------------------------------------------------------------------


 

Commission (or any Governmental Authority substituted therefor) or any national
securities exchange;

 

(c)                                  Shareholder Information.  Promptly upon the
mailing thereof to the shareholders of the Parent generally, copies of all
financial statements, reports and proxy statements so mailed and promptly upon
the issuance thereof copies of all press releases issued by the Parent, the
Borrower, any Subsidiary or any other Loan Party;

 

(d)                                 ERISA.  If and when any member of the ERISA
Group (i) gives or is required to give notice to the PBGC of any “reportable
event” (as defined in Section 4043 of ERISA) with respect to any Plan which
might constitute grounds for a termination of such Plan under Title IV of ERISA,
or knows that the plan administrator of any Plan has given or is required to
give notice of any such reportable event, a copy of the notice of such
reportable event given or required to be given to the PBGC; (ii) receives notice
of complete or partial withdrawal liability under Title IV of ERISA or notice
that any Multiemployer Plan is in reorganization, is insolvent or has been
terminated, a copy of such notice; (iii) receives notice from the PBGC under
Title IV of ERISA of an intent to terminate, impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Internal Revenue Code, a copy
of such application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security, a certificate of the chief financial officer of the Borrower or
the Parent, as applicable, setting forth details as to such occurrence and the
action, if any, which the Parent, the Borrower or applicable member of the ERISA
Group is required or proposes to take;

 

(e)                                  Litigation.  To the extent the Parent, the
Borrower or any Subsidiary is aware of the same, prompt notice of the
commencement of any proceeding or investigation by or before any Governmental
Authority and any action or proceeding in any court or other tribunal or before
any arbitrator against or in any other way relating adversely to, or adversely
affecting, the Parent, the Borrower or any Subsidiary or any of their respective
properties, assets or businesses which could reasonably be expected to have a
Material Adverse Effect, and prompt notice of the receipt of notice that any
United States income tax returns of the Parent, the Borrower or any Subsidiary
are being audited;

 

(f)                                    Modification of Organizational
Documents.  A copy of all amendments to the articles of incorporation, bylaws,
partnership agreement, operating agreement or other similar organizational
documents of the Parent, the Borrower or any other Loan Party adopted during any
fiscal quarter within 30 Business Days after the end of such fiscal quarter;

 

(g)                                 Change of Management or Financial
Condition.  Prompt notice of any change in the senior management of the Parent,
the Borrower, any Subsidiary or any other Loan Party and any change in the
business, assets, liabilities, financial condition, results of operations or

 

65

--------------------------------------------------------------------------------


 

business prospects of the Parent, the Borrower, any Subsidiary or any other Loan
Party which has had or could reasonably be expected to have a Material Adverse
Effect;

 

(h)                                 Default. Notice of the occurrence of any of
the following promptly upon a Responsible Officer of the Parent or the Borrower
obtaining knowledge thereof: (i) any Default or Event of Default or (ii) any
event which constitutes or which with the passage of time, the giving of notice,
or otherwise, would constitute a default or event of default by the Parent, the
Borrower, any Subsidiary or any other Loan Party under any Material Contract to
which any such Person is a party or by which any such Person or any of its
respective properties may be bound;

 

(i)                                     Notice of Violations of Law.  Prompt
notice if the Parent, the Borrower, any Subsidiary or any other Loan Party shall
receive any notification from any Governmental Authority alleging a violation of
any Applicable Law or any inquiry which, in either case, could reasonably be
expected to have a Material Adverse Effect;

 

(j)                                     Material Subsidiary.  Prompt notice of
any Person becoming a Material Subsidiary;

 

(k)                                  Material Asset Sales.  Prompt notice of the
sale, transfer or other disposition of, in one or a series of related
transactions, assets constituting 10% or more of the Total Asset Value to any
Person other than the Parent, the Borrower, any Subsidiary or any other Loan
Party;

 

(l)                                     Material Contracts.  Promptly upon
entering into any Material Contract after the Agreement Date, a copy to the
Agent of such Material Contract;

 

(m)                               Patriot Act Information, Etc.  From time to
time and promptly upon each request, (i) information identifying the Borrower as
a Lender may request in order to comply with the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) and (ii) any information that
the Agent reasonably deems necessary from time to time in order to ensure
compliance with all Applicable Laws concerning money laundering and similar
activities; and

 

(n)                                 Other Information.  From time to time and
promptly upon each request, such data, certificates, reports, statements,
opinions of counsel, documents or further information regarding the business,
assets, liabilities, financial condition, results of operations or business
prospects of the Parent, the Borrower or any of their respective Subsidiaries as
the Agent or any Lender may reasonably request.

 


ARTICLE IX. NEGATIVE COVENANTS


 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6., the Borrower and the Parent shall
comply with the following covenants:

 

66

--------------------------------------------------------------------------------



 


SECTION 9.1.        FINANCIAL COVENANTS.


 

Neither the Parent nor the Borrower shall permit:

 

(a)                                  Maximum Leverage Ratio.  The ratio of
(i) Total Indebtedness to (ii) Total Asset Value, to exceed 0.65 to 1.0 at any
time.

 

(b)                                 Minimum Fixed Charge Coverage Ratio.  The
ratio of (i) Adjusted EBITDA of the Parent and its Subsidiaries determined on a
consolidated basis for the fiscal quarter of the Parent most recently ending to
(ii) Fixed Charges for such period, to be less than 1.40 to 1.00 at any time.

 

(c)                                  Maximum Secured Indebtedness Ratio.  The
ratio of (i) Secured Indebtedness of the Parent and its Subsidiaries determined
on a consolidated basis to (ii) Total Asset Value, to be greater than 0.55 to
1.00 at any time.

 

(d)                                 Unencumbered Leverage Ratio.  The ratio of
(i) Unsecured Indebtedness of the Parent and its Subsidiaries to
(ii) Unencumbered Asset Value, to be greater than 0.65 to 1.00 at any time.

 

(e)                                  Minimum Unencumbered Interest Coverage
Ratio.  The ratio of (i) Unencumbered Adjusted NOI for the fiscal quarter of the
Parent most recently ending to (ii) Unsecured Interest Expense for such period,
to be less than 1.75 to 1.00 at any time.

 

(f)                                    Minimum Net Worth.  Tangible Net Worth at
any time to be less than (i) $820,000,000 plus (ii) 75% of the Net Proceeds of
all Equity Issuances effected by the Parent or any Subsidiary after the
Effective Date.

 


SECTION 9.2.        RESTRICTED PAYMENTS.


 

If a Default or Event of Default exists, the Parent shall not, and shall not
permit any of its Subsidiaries to, declare or make any Restricted Payment except
(a) to the Parent or any Subsidiary and (b) the Borrower may pay cash dividends
to the Parent and other holders of partnership interests in the Borrower on a
pro rata basis with respect to any fiscal year ending during the term of this
Agreement to the extent necessary for the Parent to distribute, and the Parent
may so distribute, cash dividends to its shareholders in an aggregate amount not
to exceed the minimum amount necessary for the Parent to remain in compliance
with Section 7.13.  If a Default or Event of Default specified in
Section 10.1.(f) or Section 10.1.(g) shall exist, or if as a result of the
occurrence of any other Event of Default any of the Obligations have been
accelerated pursuant to Section 10.2.(a), the Parent shall not, and shall not
permit any Subsidiary to, make any Restricted Payments to any Person other than
to the Parent or any Subsidiary.

 


SECTION 9.3.        INDEBTEDNESS.


 

The Parent and the Borrower shall not, and shall not permit any Subsidiary or
any other Loan Party to, incur, assume, or otherwise become obligated in respect
of any Indebtedness after the Agreement Date if immediately prior to the
assumption, incurring or becoming obligated in

 

67

--------------------------------------------------------------------------------


 

respect thereof, or immediately thereafter and after giving effect thereto, a
Default or Event of Default is or would be in existence, including without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 9.1.

 


SECTION 9.4.        LIENS; NEGATIVE PLEDGES; OTHER MATTERS.


 

(a)                                  The Parent and the Borrower shall not, and
shall not permit any Subsidiary or other Loan Party to, create, assume, or incur
any Lien (other than Permitted Liens) upon any of its properties, assets, income
or profits of any character whether now owned or hereafter acquired if
immediately prior to the creation, assumption or incurring of such Lien, or
immediately thereafter, a Default or Event of Default is or would be in
existence, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 9.1.

 

(b)                                 The Parent and the Borrower shall not, and
shall not permit any Subsidiary or other Loan Party to, create or otherwise
cause or suffer to exist or become effective any consensual encumbrance or
restriction of any kind on the ability of any Subsidiary (other than an Excluded
Subsidiary) to: (i) pay dividends or make any other distribution on any of such
Subsidiary’s capital stock or other equity interests owned by the Parent or any
Subsidiary; (ii) pay any Indebtedness owed to the Parent or any Subsidiary;
(iii) make loans or advances to the Parent or any Subsidiary; or (iv) transfer
any of its property or assets to the Parent or any Subsidiary.

 


SECTION 9.5.        MERGER, CONSOLIDATION, SALES OF ASSETS AND OTHER
ARRANGEMENTS.


 

The Parent and the Borrower shall not, and shall not permit any Subsidiary or
other Loan Party to: (i) enter into any transaction of merger or consolidation;
(ii) liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution); or (iii) convey, sell, lease, sublease, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, whether now owned or hereafter
acquired; provided, however, that:

 

(a)                                  any of the actions described in the
immediately preceding clauses (i) through (iii) may be taken with respect to any
Subsidiary or any other Loan Party (other than the Parent or the Borrower) so
long as immediately prior to the taking of such action, and immediately
thereafter and after giving effect thereto, no Default or Event of Default is or
would be in existence; notwithstanding the foregoing, any such Loan Party (other
than the Borrower) may enter into a transaction of merger pursuant to which such
Loan Party is not the survivor of such merger only if (i) the Borrower shall
have given the Agent and the Lenders at least 30 Business Days’ prior written
notice of such merger, such notice to include a certification to the effect that
immediately after and after giving effect to such action, no Default or Event of
Default is or would be in existence; (ii) within 5 Business Days of consummation
of such merger, the survivor entity (if not already a Guarantor) shall have
executed and delivered an assumption agreement in form and substance
satisfactory to the Agent pursuant to which such survivor entity shall expressly
assume all of the such Loan Party’s Obligations under the Loan Documents to
which it is a party; (iii) within 30 days of consummation of such merger, the
survivor entity delivers to the Agent the following: (A) items of the type
referred to in Sections 5.1.(a)(iv), (v), (ix) through (xii) and

 

68

--------------------------------------------------------------------------------


 

(xvi) with respect to the survivor entity as in effect after consummation of
such merger (if not previously delivered to the Agent and still in effect),
(B) copies of all documents entered into by such Loan Party or the survivor
entity to effectuate the consummation of such merger, including, but not limited
to, articles of merger and the plan of merger, (C) copies, certified by the
Secretary or Assistant Secretary (or other individual performing similar
functions) of such Loan Party or the survivor entity, of all corporate and
shareholder action authorizing such merger and (D) copies of any filings with
the Securities and Exchange Commission in connection with such merger; and
(iv) such Loan Party and the survivor entity each takes such other action and
delivers such other documents, instruments, opinions and agreements as the Agent
may reasonably request;

 

(b)                                 the Parent, the Borrower, the Subsidiaries
and the other Loan Parties may lease and sublease their respective assets, as
lessor or sublessor (as the case may be), in the ordinary course of their
business;

 

(c)                                  a Person may merge with and into the
Borrower or the Parent so long as (i) the Borrower or the Parent, as the case
may be, is the survivor of such merger, (ii) immediately prior to such merger,
and immediately thereafter and after giving effect thereto, no Default or Event
of Default is or would be in existence, (iii) the Borrower shall have given the
Agent and the Lenders at least 30 Business Days’ prior written notice of such
merger, such notice to include a certification as to the matters described in
the immediately preceding clause (ii) (except that in the case of the merger of
a Subsidiary with and into the Borrower or the Parent such notice may be given
no later 5 Business Days following the consummation of such merger); and

 

(d)                                 subject to the limitations and requirements
of Section 7.12., the Parent, the Borrower and each Subsidiary may sell,
transfer or dispose of assets among themselves.

 


SECTION 9.6.        FISCAL YEAR.


 

Neither the Parent nor the Borrower shall change its fiscal year from that in
effect as of the Agreement Date.

 


SECTION 9.7.        MODIFICATIONS TO MATERIAL CONTRACTS.


 

The Parent and the Borrower shall not, and shall not permit any Subsidiary or
other Loan Party to, enter into any amendment or modification to any Material
Contract which could reasonably be expected to have a Material Adverse Effect.

 


SECTION 9.8.        MODIFICATIONS OF ORGANIZATIONAL DOCUMENTS.


 

The Parent and the Borrower shall not, and shall not permit any Loan Party or
other Subsidiary to, amend, supplement, restate or otherwise modify its articles
or certificate of incorporation, by-laws, operating agreement, declaration of
trust, partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification could reasonably be
expected to have a Material Adverse Effect.

 

69

--------------------------------------------------------------------------------



 


SECTION 9.9.        TRANSACTIONS WITH AFFILIATES.


 

The Parent and the Borrower shall not, and shall not permit any Subsidiary or
any other Loan Party to, permit to exist or enter into, any transaction
(including the purchase, sale, lease or exchange of any property or the
rendering of any service) with any Affiliate, except transactions in the
ordinary course of and pursuant to the reasonable requirements of the business
of the Parent or any of its Subsidiaries and upon fair and reasonable terms
which are no less favorable to the Parent or such Subsidiary than would be
obtained in a comparable arm’s length transaction with a Person that is not an
Affiliate.

 


SECTION 9.10. ERISA EXEMPTIONS.


 

The Parent and the Borrower shall not, and shall not permit any Subsidiary to,
permit any of its respective assets to become or be deemed to be “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder.

 


SECTION 9.11. FOREIGN ASSETS CONTROL.


 

The Borrower and each Guarantor shall not be at any time a Person with whom the
Agent and the Lenders are restricted from doing business under the regulations
of OFAC (including, Sanctioned Persons) or under any statute, executive order
(including, the September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and shall not engage in any dealings or
transactions or otherwise be associated with such Persons.

 


ARTICLE X. DEFAULT


 


SECTION 10.1. EVENTS OF DEFAULT.


 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(a)                                  Default in Payment of Principal.  The
Borrower shall fail to pay when due (whether upon demand, at maturity, by reason
of acceleration or otherwise) the principal of any of the Loans, or any
Reimbursement Obligation.

 

(b)                                 Default in Payment of Interest and Other
Obligations.  The Borrower shall fail to pay when due any interest on any of the
Loans or any of the other payment Obligations owing by the Borrower under this
Agreement or any other Loan Document, or any other Loan Party shall fail to pay
when due any payment Obligation owing by such other Loan Party under any Loan
Document to which it is a party, and such failure shall continue for a period of
5 Business Days.

 

(c)                                  Default in Performance.  (i) The Parent or
the Borrower shall fail to perform or observe any term, covenant, condition or
agreement contained in Section 8.4.(h) or in Article IX. or (ii) the Borrower or
any other Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a

 

70

--------------------------------------------------------------------------------


 

party and not otherwise mentioned in this Section and in the case of this
clause (ii) only such failure shall continue for a period of 30 days after the
earlier of (x) the date upon which a Responsible Officer of the Borrower or such
Loan Party obtains knowledge of such failure or (y) the date upon which the
Borrower has received written notice of such failure from the Agent.

 

(d)                                 Misrepresentations.  Any written statement,
representation or warranty made or deemed made by or on behalf of the Parent,
the Borrower or any other Loan Party under this Agreement or under any other
Loan Document, or any amendment hereto or thereto, or in any other writing or
statement at any time furnished or made or deemed made by or on behalf of the
Borrower or any other Loan Party to the Agent or any Lender, shall at any time
prove to have been incorrect or misleading, in light of the circumstances in
which made or deemed made, in any material respect when furnished or made or
deemed made.

 

(e)                                  Indebtedness Cross-Default; Derivatives
Contracts.

 

(i)                                     The Parent, the Borrower or any
Subsidiary or any other Loan Party shall fail to pay when due and payable the
principal of, or interest on, any Indebtedness (other than the Loans) having an
aggregate outstanding principal amount of $50,000,000 or more (or $75,000,000 or
more in the case of Nonrecourse Indebtedness) (“Material Indebtedness”) and as a
result, the holder or holders of such Material Indebtedness, any trustee or
agent acting on behalf of such holder or holders or any other Person, is
permitted to accelerate the maturity of any such Material Indebtedness or
require any such Material Indebtedness to be prepaid or repurchased prior to its
stated maturity; or

 

(ii)                                  (x) the maturity of any Material
Indebtedness shall have been accelerated in accordance with the provisions of
any indenture, contract or instrument evidencing, providing for the creation of
or otherwise concerning such Material Indebtedness or (y) any Material
Indebtedness shall have been required to be prepaid or repurchased prior to the
stated maturity thereof; or

 

(iii)                               any other event shall have occurred and be
continuing with respect to any Material Indebtedness and as a result, the holder
or holders of Material Indebtedness, any trustee or agent acting on behalf of
such holder or holders or any other Person, is permitted to accelerate the
maturity of any such Material Indebtedness or require any such Material
Indebtedness to be prepaid or repurchased prior to its stated maturity; or

 

(iv)                              there occurs under any Derivatives Contract an
Early Termination Date (as defined in such Derivatives Contract) resulting from
(A) any event of default under such Derivatives Contract as to which any Loan
Party is the Defaulting Party (as defined in such Derivatives Contract) or
(B) any Termination Event (as so defined) under such Derivatives Contract as to
which any Loan Party is an Affected Party (as so defined) and, in either event,
the Derivatives Termination Value owed by any Loan Party as a result thereof is
$50,000,000 or more.

 

(f)                                    Voluntary Bankruptcy Proceeding.  The
Parent, the Borrower, any other Loan Party or any Material Subsidiary shall: 
(i) commence a voluntary case under the Bankruptcy

 

71

--------------------------------------------------------------------------------


 

Code of 1978, as amended, or other federal bankruptcy laws (as now or hereafter
in effect); (ii) file a petition seeking to take advantage of any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; (iii) consent
to, or fail to contest in a timely and appropriate manner, any petition filed
against it in an involuntary case under such bankruptcy laws or other Applicable
Laws or consent to any proceeding or action described in the immediately
following subsection; (iv) apply for or consent to, or fail to contest in a
timely and appropriate manner, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, or liquidator of itself or of a substantial
part of its property, domestic or foreign; (v) admit in writing its inability to
pay its debts as they become due; (vi) make a general assignment for the benefit
of creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

 

(g)                                 Involuntary Bankruptcy Proceeding.  A case
or other proceeding shall be commenced against the Parent, the Borrower, any
other Loan Party or any Material Subsidiary of the Parent or the Borrower in any
court of competent jurisdiction seeking:  (i) relief under the Bankruptcy Code
of 1978, as amended, or other federal bankruptcy laws (as now or hereafter in
effect) or under any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts; or (ii) the appointment of a trustee, receiver, custodian, liquidator
or the like of such Person, or of all or any substantial part of the assets,
domestic or foreign, of such Person, and such case or proceeding shall continue
undismissed or unstayed for a period of 60 consecutive calendar days, or an
order granting the remedy or other relief requested in such case or proceeding
against the Parent, the Borrower, such Subsidiary or such other Loan Party
(including, but not limited to, an order for relief under such Bankruptcy Code
or such other federal bankruptcy laws) shall be entered.

 

(h)                                 Litigation; Enforceability.  The Parent, the
Borrower, any Subsidiary or any other Loan Party shall disavow, revoke or
terminate (or attempt to terminate) any Loan Document to which it is a party or
shall otherwise challenge or contest in any action, suit or proceeding in any
court or before any Governmental Authority the validity or enforceability of
this Agreement, any Note or any other Loan Document or this Agreement, any Note,
the Guaranty or any other Loan Document shall cease to be in full force and
effect (except as a result of the express terms thereof).

 

(i)                                     Judgment.  A judgment or order for the
payment of money or for an injunction shall be entered against the Parent, the
Borrower, any Subsidiary or any other Loan Party, by any court or other tribunal
and (i) such judgment or order shall continue for a period of 30 days without
being paid, stayed or dismissed through appropriate appellate proceedings and
(ii) either (A) the amount of such judgment or order for which insurance has not
been acknowledged in writing by the applicable insurance carrier (or the amount
as to which the insurer has denied liability) exceeds, individually or together
with all other such outstanding judgments or orders $50,000,000 or (y) (B) in
the case of an injunction or other non-monetary judgment, such judgment could
reasonably be expected to have a Material Adverse Effect.

 

72

--------------------------------------------------------------------------------


 

(j)                                     Attachment.  A warrant, writ of
attachment, execution or similar process shall be issued against any property of
the Parent, the Borrower, any Subsidiary of the Parent or the Borrower or any
other Loan Party which exceeds, individually or together with all other such
warrants, writs, executions and processes, $50,000,000 in amount and such
warrant, writ, execution or process shall not be discharged, vacated, stayed or
bonded for a period of 30 days; provided, however, that if a bond has been
issued in favor of the claimant or other Person obtaining such warrant, writ,
execution or process, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance satisfactory to the Agent pursuant
to which the issuer of such bond subordinates its right of reimbursement,
contribution or subrogation to the Obligations and waives or subordinates any
Lien it may have on the assets of any Loan Party.

 

(k)                                  ERISA.  Any member of the ERISA Group shall
fail to pay when due an amount or amounts aggregating in excess of $20,000,000
which it shall have become liable to pay under Title IV of ERISA; or notice of
intent to terminate a Plan or Plans having aggregate Unfunded Liabilities in
excess of $20,000,000 shall be filed under Title IV of ERISA by any member of
the ERISA Group, any plan administrator or any combination of the foregoing; or
the PBGC shall institute proceedings under Title IV of ERISA to terminate, to
impose liability (other than for premiums under Section 4007 of ERISA) in
respect of, or to cause a trustee to be appointed to administer, any Plan or
Plans having aggregate Unfunded Liabilities in excess of $20,000,000; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any such Plan must be terminated; or there shall occur
a complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group to incur a current
payment obligation in excess of $20,000,000.

 

(l)                                     Loan Documents.  An Event of Default (as
defined therein) shall occur under any of the other Loan Documents.

 

(m)                               Change of Control/Change in Management.

 

(i)                                     Any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), is or becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person will be
deemed to have “beneficial ownership” of all securities that such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 25% of the total
voting power of the then outstanding voting stock of the Parent;

 

(ii)                                  During any period of 12 consecutive months
ending after the Agreement Date, individuals who at the beginning of any such
12-month period constituted the Board of Trustees of the Parent (together with
any new trustees whose election by such Board or whose nomination for election
by the shareholders of the Parent was approved by a vote of a majority of the
trustees then still in office who were either directors at the beginning of such
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the Board of Trustees of the
Parent then in office; or

 

73

--------------------------------------------------------------------------------


 

(iii)                               Parent, or any Wholly Owned Subsidiary of
the Parent, shall cease for any reason to be the general partner of the
Borrower.

 


SECTION 10.2. REMEDIES UPON EVENT OF DEFAULT.


 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a)                                  Acceleration; Termination of Facilities.

 

(i)                                     Automatic.  Upon the occurrence of an
Event of Default specified in Sections 10.1.(f) or 10.1.(g), (A)(i) the
principal of, and all accrued interest on, the Loans and the Notes at the time
outstanding, (ii) an amount equal to the Stated Amount of all Letters of Credit
outstanding as of the date of the occurrence of such Event of Default for
deposit into the Collateral Account pursuant to Section 10.5. and (iii) all of
the other Obligations of the Borrower, including, but not limited to, the other
amounts owed to the Lenders, the Swingline Lender and the Agent under this
Agreement, the Notes or any of the other Loan Documents shall become immediately
and automatically due and payable by the Borrower without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Borrower and (B) all of the Commitments, the obligation of the Lenders to make
Revolving Loans, the Swingline Commitment, the obligation of the Swingline
Lender to make Swingline Loans, and the obligation of the Agent to issue Letters
of Credit hereunder, shall all immediately and automatically terminate.

 

(ii)                                  Optional.  If any other Event of Default
shall exist, the Agent shall, at the direction of the Requisite Lenders: 
(A) declare (1) the principal of, and accrued interest on, the Loans and the
Notes at the time outstanding, (2) an amount equal to the Stated Amount of all
Letters of Credit outstanding as of the date of the occurrence of such other
Event of Default for deposit into the Collateral Account pursuant to
Section 10.5. and (3) all of the other Obligations, including, but not limited
to, the other amounts owed to the Lenders and the Agent under this Agreement,
the Notes or any of the other Loan Documents to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by the Borrower and (B) terminate the Commitments, the Swingline Commitment and
the obligation of the Lenders to make Loans hereunder and the obligation of the
Agent to issue Letters of Credit hereunder.

 

(b)                                 Loan Documents.  The Requisite Lenders may
direct the Agent to, and the Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.

 

(c)                                  Applicable Law.  The Requisite Lenders may
direct the Agent to, and the Agent if so directed shall, exercise all other
rights and remedies it may have under any Applicable Law.

 

(d)                                 Appointment of Receiver.  To the extent
permitted by Applicable Law, the Agent and the Lenders shall be entitled to the
appointment of a receiver for the assets and properties of

 

74

--------------------------------------------------------------------------------


 

the Parent, the Borrower and their respective Subsidiaries, without notice of
any kind whatsoever and without regard to the adequacy of any security for the
Obligations or the solvency of any party bound for its payment, to take
possession of all or any portion of the business operations of the Parent, the
Borrower and their respective Subsidiaries and to exercise such power as the
court shall confer upon such receiver.

 


SECTION 10.3. REMEDIES UPON DEFAULT.


 

Upon the occurrence of a Default specified in Sections 10.1.(f) or 10.1.(g), the
Commitments shall immediately and automatically terminate.

 


SECTION 10.4. ALLOCATION OF PROCEEDS.


 

If an Event of Default shall exist and maturity of any of the Obligations has
been accelerated, all payments received by the Agent under any of the Loan
Documents, in respect of any principal of or interest on the Obligations or any
other amounts payable by the Borrower hereunder or thereunder, shall be applied
in the following order and priority:

 

(a)                                  amounts due to the Agent in respect of fees
and expenses due under Section 12.2.;

 

(b)                                 amounts due to the Lenders in respect of
fees and expenses due under Section 12.2., pro rata in the amount then due each
Lender;

 

(c)                                  payments of interest on Swingline Loans;

 

(d)                                 payments of interest on all other Loans and
Reimbursement Obligations, to be applied for the ratable benefit of the Lenders;

 

(e)                                  payments of principal of Swingline Loans;

 

(f)                                    payments of principal of all other Loans,
Reimbursement Obligations and other Letter of Credit Liabilities, to be applied
for the ratable benefit of the Lenders; provided, however, to the extent that
any amounts available for distribution pursuant to this subsection are
attributable to the issued but undrawn amount of an outstanding Letters of
Credit, such amounts shall be paid to the Agent for deposit into the Collateral
Account;

 

(g)                                 amounts due the Agent and the Lenders
pursuant to Sections 11.7. and 12.9.;

 

(h)                                 payments of all other Obligations and other
amounts due and owing by the Borrower and the other Loan Parties under any of
the Loan Documents, if any, to be applied for the ratable benefit of the
Lenders; and

 

(i)                                     any amount remaining after application
as provided above, shall be paid to the Borrower or whomever else may be legally
entitled thereto.

 

75

--------------------------------------------------------------------------------



 


SECTION 10.5. COLLATERAL ACCOUNT.


 

(a)                                  As collateral security for the prompt
payment in full when due of all Letter of Credit Liabilities and the other
Obligations, the Borrower hereby pledges and grants to the Agent, for the
ratable benefit of the Agent and the Lenders as provided herein, a security
interest in all of its right, title and interest in and to the Collateral
Account and the balances from time to time in the Collateral Account (including
the investments and reinvestments therein provided for below).  The balances
from time to time in the Collateral Account shall not constitute payment of any
Letter of Credit Liabilities until applied by the Agent as provided herein. 
Anything in this Agreement to the contrary notwithstanding, funds held in the
Collateral Account shall be subject to withdrawal only as provided in this
Section.

 

(b)                                 Amounts on deposit in the Collateral Account
shall be invested and reinvested by the Agent in such Cash Equivalents as the
Agent shall determine in its sole discretion.  All such investments and
reinvestments shall be held in the name of and be under the sole dominion and
control of the Agent for the ratable benefit of the Lenders.  The Agent shall
exercise reasonable care in the custody and preservation of any funds held in
the Collateral Account and shall be deemed to have exercised such care if such
funds are accorded treatment substantially equivalent to that which the Agent
accords other funds deposited with the Agent, it being understood that the Agent
shall not have any responsibility for taking any necessary steps to preserve
rights against any parties with respect to any funds held in the Collateral
Account.

 

(c)                                  If a drawing pursuant to any Letter of
Credit occurs on or prior to the expiration date of such Letter of Credit, the
Borrower and the Lenders authorize the Agent to use the monies deposited in the
Collateral Account to make payment to the beneficiary with respect to such
drawing or the payee with respect to such presentment.

 

(d)                                 If an Event of Default exists, the Requisite
Lenders may, in their discretion, at any time and from time to time, instruct
the Agent to liquidate any such investments and reinvestments and apply proceeds
thereof to the Obligations in accordance with Section 10.4.

 

(e)                                  So long as no Default or Event of Default
exists, and to the extent amounts on deposit in the Collateral Account exceed
the aggregate amount of the Letter of Credit Liabilities, the Agent shall, from
time to time, at the request of the Borrower, deliver to the Borrower within
10 Business Days after the Agent’s receipt of such request from the Borrower,
against receipt but without any recourse, warranty or representation whatsoever,
such of the balances in the Collateral Account as exceed the aggregate amount of
Letter of Credit Liabilities at such time.

 

(f)                                    The Borrower shall pay to the Agent from
time to time such fees as the Agent normally charges for similar services in
connection with the Agent’s administration of the Collateral Account and
investments and reinvestments of funds therein.

 


SECTION 10.6. PERFORMANCE BY AGENT.


 

If the Parent or the Borrower shall fail to perform any covenant, duty or
agreement contained in any of the Loan Documents, and such failure has continued
after the expiration of

 

76

--------------------------------------------------------------------------------


 

any cure or grace period set forth herein, the Agent may, after notice to the
Parent or the Borrower, perform or attempt to perform such covenant, duty or
agreement on behalf of the Parent or the Borrower.  In such event, the Borrower
shall, at the request of the Agent, promptly pay any amount reasonably expended
by the Agent in such performance or attempted performance to the Agent, together
with interest thereon at the applicable Post-Default Rate from the date of such
expenditure until paid.  Notwithstanding the foregoing, neither the Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.

 


SECTION 10.7. RIGHTS CUMULATIVE.


 

The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. 
In exercising their respective rights and remedies the Agent and the Lenders may
be selective and no failure or delay by the Agent or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

 


ARTICLE XI. THE AGENT


 


SECTION 11.1. AUTHORIZATION AND ACTION.


 

Each Lender hereby appoints and authorizes the Agent to take such action as
contractual representative on such Lender’s behalf and to exercise such powers
under this Agreement and the other Loan Documents as are specifically delegated
to the Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto.  Not in limitation of the foregoing, each Lender
authorizes and directs the Agent to enter into the Loan Documents for the
benefit of the Lenders.  Each Lender hereby agrees that, except as otherwise set
forth herein, any action taken by the Requisite Lenders in accordance with the
provisions of this Agreement or the Loan Documents, and the exercise by the
Requisite Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders.  Nothing herein shall be construed to deem the
Agent a trustee or fiduciary for any Lender nor to impose on the Agent duties or
obligations other than those expressly provided for herein.  At the request of a
Lender, the Agent will forward to such Lender copies or, where appropriate,
originals of the documents delivered to the Agent pursuant to this Agreement or
the other Loan Documents.  The Agent will also furnish to any Lender, upon the
request of such Lender, a copy of any certificate or notice furnished to the
Agent by the Borrower, any Loan Party or any other Affiliate of the Borrower,
pursuant to this Agreement or any other Loan Document not already delivered to
such Lender pursuant to the terms of this Agreement or any such other Loan
Document.  As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of any of the
Obligations), the Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,

 

77

--------------------------------------------------------------------------------


 

notwithstanding anything in this Agreement to the contrary, the Agent shall not
be required to take any action which exposes the Agent to personal liability or
which is contrary to this Agreement or any other Loan Document or Applicable
Law.  Not in limitation of the foregoing, the Agent shall not exercise any right
or remedy it or the Lenders may have under any Loan Document upon the occurrence
of a Default or an Event of Default unless the Requisite Lenders have so
directed the Agent to exercise such right or remedy.

 


SECTION 11.2. AGENT’S RELIANCE, ETC.


 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement or any other Loan
Document, except for its or their own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment.  Without limiting the generality of the foregoing, the Agent: (a) may
treat the payee of any Note as the holder thereof until the Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to the Agent; (b) may consult with legal counsel (including
its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender or any other Person and shall not be
responsible to any Lender or any other Person for any statements, warranties or
representations made by any Person in or in connection with this Agreement or
any other Loan Document; (d) shall not have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of any of this Agreement or any other Loan Document or the satisfaction of any
conditions precedent under this Agreement or any Loan Document on the part of
the Borrower or other Persons or inspect the property, books or records of the
Borrower or any other Person; (e) shall not be responsible to any Lender for the
due execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document, any other instrument or
document furnished pursuant thereto or any collateral covered thereby or the
perfection or priority of any Lien in favor of the Agent on behalf of the
Lenders in any such collateral; and (f) shall incur no liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telephone
or telecopy) believed by it to be genuine and signed, sent or given by the
proper party or parties.

 


SECTION 11.3. NOTICE OF DEFAULTS.


 

The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received notice from a Lender,
the Parent or the Borrower referring to this Agreement, describing with
reasonable specificity such Default or Event of Default and stating that such
notice is a “notice of default.”  If any Lender (excluding the Lender which is
also serving as the Agent) becomes aware of any Default or Event of Default, it
shall promptly send to the Agent such a “notice of default.”  Further, if the
Agent receives such a “notice of default”, the Agent shall give prompt notice
thereof to the Lenders.

 

78

--------------------------------------------------------------------------------



 


SECTION 11.4. KEYBANK AS LENDER.


 

KeyBank, as a Lender, shall have the same rights and powers under this Agreement
and any other Loan Document as any other Lender and may exercise the same as
though it were not the Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include KeyBank in each case in its individual
capacity.  KeyBank and its affiliates may each accept deposits from, maintain
deposits or credit balances for, invest in, lend money to, act as trustee under
indentures of, serve as financial advisor to, and generally engage in any kind
of business with, the Parent, the Borrower, any other Loan Party or any other
affiliate thereof as if it were any other bank and without any duty to account
therefor to the other Lenders.  Further, the Agent and any affiliate may accept
fees and other consideration from the Parent or the Borrower for services in
connection with this Agreement and otherwise without having to account for the
same to the other Lenders.  The Lenders acknowledge that, pursuant to such
activities, KeyBank or its affiliates may receive information regarding the
Parent, the Borrower, other Loan Parties, other Subsidiaries and other
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Agent shall be
under no obligation to provide such information to them.

 


SECTION 11.5. APPROVALS OF LENDERS.


 

All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and a summary of all oral information provided to the Agent by the
Parent and the Borrower in respect of the matter or issue to be resolved, and
(d) shall include the Agent’s recommended course of action or determination in
respect thereof.  Each Lender shall reply promptly, but in any event within 10
Business Days (or such lesser or greater period as may be specifically required
under the Loan Documents) of receipt of such communication.  Except as otherwise
provided in this Agreement, unless a Lender shall give written notice to the
Agent that it specifically objects to the recommendation or determination of the
Agent (together with a written explanation of the reasons behind such objection)
within the applicable time period for reply (which shall be no less than 10
Business Days), such Lender shall be deemed to have conclusively approved of or
consented to such recommendation or determination.

 


SECTION 11.6. LENDER CREDIT DECISION, ETC.


 

Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any representations or warranties as to the financial
condition, operations, creditworthiness, solvency or other information
concerning the business or affairs of the Borrower, any other Loan Party, any
Subsidiary or any other Person to such Lender and that no act by the Agent
hereafter taken, including any review of the affairs of the Parent, the
Borrower, any other Loan Party or any other Subsidiary of the Parent or the
Borrower, shall be deemed to constitute any such representation

 

79

--------------------------------------------------------------------------------


 

or warranty by the Agent to any Lender. Each Lender acknowledges that it has
made its own credit and legal analysis and decision to enter into this Agreement
and the transactions contemplated hereby, independently and without reliance
upon the Agent, any other Lender or counsel to the Agent, or any of their
respective officers, directors, employees and agents, and based on the financial
statements of the Parent, the Borrower, the Subsidiaries or any other Affiliate
thereof, and inquiries of such Persons, its independent due diligence of the
business and affairs of the Borrower, the Loan Parties, the Subsidiaries of the
Parent and the Borrower and other Persons, its review of the Loan Documents, the
legal opinions required to be delivered to it hereunder, the advice of its own
counsel and such other documents and information as it has deemed appropriate.
Each Lender also acknowledges that it will, independently and without reliance
upon the Agent, any other Lender or counsel to the Agent or any of their
respective officers, directors, employees and agents, and based on such review,
advice, documents and information as it shall deem appropriate at the time,
continue to make its own decisions in taking or not taking action under the Loan
Documents. Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Agent under this
Agreement or any of the other Loan Documents, the Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Loan Party or any other Affiliate
thereof which may come into possession of the Agent, or any of its officers,
directors, employees, agents, attorneys-in-fact or other affiliates. Each Lender
acknowledges that the Agent’s legal counsel in connection with the transactions
contemplated by this Agreement is only acting as counsel to the Agent and is not
acting as counsel to such Lender.

 


SECTION 11.7. INDEMNIFICATION OF AGENT.


 

Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) pro rata
in accordance with such Lender’s respective Commitment Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may at any time be imposed on, incurred by, or asserted
against the Agent (in its capacity as Agent but not as a Lender) in any way
relating to or arising out of the Loan Documents, any transaction contemplated
hereby or thereby or any action taken or omitted by the Agent under the Loan
Documents (collectively, “Indemnifiable Amounts”); provided, however, that no
Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment or if the Agent fails to follow the written direction of the Requisite
Lenders (or all of the Lenders if expressly required hereunder) unless such
failure results from the Agent following the advice of counsel to the Agent of
which advice the Lenders have received notice. Without limiting the generality
of the foregoing but subject to the preceding proviso, each Lender agrees to
reimburse the Agent (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), promptly upon demand for its
ratable share of any out-of-pocket expenses (including counsel fees of the
counsel(s) of the Agent’s own choosing) incurred by the Agent in connection with
the preparation, negotiation, execution, or enforcement of, or legal advice with
respect to the rights or responsibilities of the parties under, the Loan
Documents, any suit or action brought by the Agent to enforce the terms of the
Loan Documents

 

80

--------------------------------------------------------------------------------


 

and/or collect any Obligations, any “lender liability” suit or claim brought
against the Agent and/or the Lenders, and any claim or suit brought against the
Agent, and/or the Lenders arising under any Environmental Laws. Such
out-of-pocket expenses (including counsel fees) shall be advanced by the Lenders
on the request of the Agent notwithstanding any claim or assertion that the
Agent is not entitled to indemnification hereunder upon receipt of an
undertaking by the Agent that the Agent will reimburse the Lenders if it is
actually and finally determined by a court of competent jurisdiction that the
Agent is not so entitled to indemnification. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder or under the other Loan Documents and the termination of this
Agreement. If the Borrower shall reimburse the Agent for any Indemnifiable
Amount following payment by any Lender to the Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.

 


SECTION 11.8. SUCCESSOR AGENT.


 

The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower. The Agent may be removed
as Agent under the Loan Documents for gross negligence or willful misconduct
upon 30-day’s prior written notice by all Lenders (other than the Lender then
acting as Agent). Upon any such resignation or removal, the Requisite Lenders
shall have the right to appoint a successor Agent which appointment shall,
provided no Default or Event of Default exists, be subject to the Borrower’s
approval, which approval shall not be unreasonably withheld or delayed (except
that the Borrower shall, in all events, be deemed to have approved each Lender
and its affiliates as a successor Agent). If no successor Agent shall have been
so appointed in accordance with the immediately preceding sentence, and shall
have accepted such appointment, within 30 days after the resigning Agent’s
giving of notice of resignation or the giving of notice of the removal of the
Agent, then the resigning or removed Agent may, on behalf of the Lenders,
appoint a successor Agent, which shall be a Lender, if any Lender shall be
willing to serve, and otherwise shall be a commercial bank having total combined
assets of at least $50,000,000,000; provided, the resigning or removed Agent
shall continue to serve as Agent until such time as a successor Agent shall have
accepted such appointment. Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations under the Loan Documents; provided, however, such retiring Agent
shall not be relieved from any obligations arising prior to its discharge the
extent resulting from the Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment or from the failure by the Agent to follow the written direction of the
Requisite Lenders (or all of the Lenders if expressly required hereunder) unless
such failure results from the Agent following the advice of counsel to the Agent
of which advice the Lenders have received notice. Such successor Agent shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or shall make other arrangements
satisfactory to the current Agent, in either case, to assume effectively the
obligations of the current Agent with respect to such Letters of Credit. After
any Agent’s resignation or removal hereunder as Agent, the provisions of this
Article XI. shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Agent under the Loan Documents.

 

81

--------------------------------------------------------------------------------


 


SECTION 11.9. TITLED AGENTS.


 

Each of the Titled Agents in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders. The titles of “Co-Lead Arranger”, “Syndication
Agent” and “Documentation Agent” are solely honorific and imply no fiduciary
responsibility on the part of the Titled Agents to the Agent, the Borrower or
any Lender and the use of such titles does not impose on the Titled Agents any
duties or obligations greater than those of any other Lender or entitle the
Titled Agents to any rights other than those to which any other Lender is
entitled.

 


ARTICLE XII. MISCELLANEOUS


 


SECTION 12.1. NOTICES.


 

Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:

 

If to the Parent:

 

Corporate Office Properties Trust

6711 Columbia Gateway Drive, Suite 300

Columbia, Maryland 21046

Attention: General Counsel

Telephone Number:    (443) 285-5400

Telecopy Number:      (443) 285-7650

 

If to the Borrower:

 

Corporate Office Properties, L.P.

6711 Columbia Gateway Drive, Suite 300

Columbia, Maryland 21046

Attention: General Counsel

Telephone Number:    (443) 285-5400

Telecopy Number:      (443) 285-7650

 

If to the Agent:

 

KeyBank National Association

127 Public Square, 8th Floor

Cleveland, Ohio  44114

Attn:  John C. Scott

Telephone:    (216) 689-5986

Telecopy:      (216) 689-4997

 

with a copy to:

 

82

--------------------------------------------------------------------------------


 

KeyBank National Association

800 Superior Avenue

Cleveland, Ohio  44114

Attn:  REC Services

Telephone:    (216) 828-7512

Telecopy:      (216) 828-7523

 

If to a Lender:

 

To such Lender’s address or telecopy number, as applicable, set forth in its
Administrative Questionnaire;

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section. All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered or sent by overnight courier, when delivered. Notwithstanding the
immediately preceding sentence, all notices or communications to the Agent or
any Lender under Article II. shall be effective only when actually received or
when receipt is refused. Neither the Agent nor any Lender shall incur any
liability to the Borrower (nor shall the Agent incur any liability to the
Lenders) for acting upon any telephonic notice referred to in this Agreement
which the Agent or such Lender, as the case may be, believes in good faith to
have been given by a Person authorized to deliver such notice or for otherwise
acting in good faith hereunder.

 


SECTION 12.2. EXPENSES.


 

The Borrower agrees (a) to pay or reimburse the Agent for all of its reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents (including due diligence expenses and travel expenses
relating to closing), and the consummation and administration of the
transactions contemplated thereby, including the reasonable fees and
disbursements of counsel to the Agent and costs and expenses in connection with
the use of Intralinks, Inc. or other similar information transmission systems in
connection with the Loan Documents, (b) to pay or reimburse the Agent, and the
Lenders for all their costs and expenses incurred in connection with the
enforcement or preservation of any rights under the Loan Documents, including
the reasonable fees and disbursements of their respective counsel (including the
allocated fees and expenses of in-house counsel) and any payments in
indemnification or otherwise payable by the Lenders to the Agent pursuant to the
Loan Documents, (c) to pay, and indemnify and hold harmless the Agent, and the
Lenders from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any failure to pay or delay in paying,
documentary, stamp, excise and other similar taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of any
of the Loan Documents, or consummation of any amendment, supplement or
modification of, or any waiver or consent under or in respect of, any Loan
Document; and (d) to the extent not already covered by any of the preceding
subsections, to pay or reimburse the Agent, and the Lenders for all their costs
and expenses incurred in connection with any bankruptcy or other proceeding of
the type described in Sections 10.1.(f) or 10.1.(g), including the reasonable
fees

 

83

--------------------------------------------------------------------------------


 

and disbursements of counsel to the Agent and any Lender, whether such fees and
expenses are incurred prior to, during or after the commencement of such
proceeding or the confirmation or conclusion of any such proceeding. If the
Borrower shall fail to pay any amounts required to be paid by it pursuant to
this Section, the Agent, and/or the Lenders may pay such amounts on behalf of
the Borrower and either deem the same to be Loans outstanding hereunder or
otherwise Obligations owing hereunder.

 


SECTION 12.3. SETOFF.


 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the Agent,
each Lender and each Participant is hereby authorized by the Borrower, at any
time or from time to time during the continuance of an Event of Default, without
prior notice to the Borrower or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender or Participant subject to
receipt of the prior written consent of the Agent exercised in its sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Agent, such Lender or any
affiliate of the Agent or such Lender, to or for the credit or the account of
the Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all other Obligations have been
declared to be, or have otherwise become, due and payable as permitted by
Section 10.2., and although such obligations shall be contingent or unmatured.

 


SECTION 12.4. LITIGATION; JURISDICTION; OTHER MATTERS; WAIVERS.


 

(a)                                  EACH PARTY HERETO ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN OR AMONG THE PARENT, THE BORROWER, THE AGENT OR
ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND
FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE AGENT, THE PARENT
AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION
MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT,
THE NOTES, OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF
ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE PARENT, THE BORROWER, THE
AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN
DOCUMENTS.

 

(b)                                 EACH OF THE PARENT, THE BORROWER, THE AGENT
AND EACH LENDER HEREBY AGREES THAT THE FEDERAL DISTRICT COURT LOCATED FOR THE
SOUTHERN DISTRICT OF NEW YORK AND ANY STATE COURT LOCATED IN THE BOROUGH OF
MANHATTAN, NEW YORK, NEW YORK, SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN OR AMONG THE PARENT, THE BORROWER, THE AGENT OR ANY
OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE LOANS
AND LETTERS OF CREDIT, THE NOTES OR ANY OTHER LOAN DOCUMENT OR TO ANY

 

84

--------------------------------------------------------------------------------


 

MATTER ARISING HEREFROM OR THEREFROM. THE PARENT, THE BORROWER AND EACH OF THE
LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR PROCEEDING COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR
DISPUTES. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT
SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM, AND EACH AGREES
NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT
OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT
OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

(c)                                  THE PROVISIONS OF THIS SECTION HAVE BEEN
CONSIDERED BY EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT
OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS, THE TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT AND THE
TERMINATION OF THIS AGREEMENT.

 


SECTION 12.5. SUCCESSORS AND ASSIGNS.


 

(a)                                  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, except that the Borrower may not assign or
otherwise transfer any of its rights or obligations under this Agreement without
the prior written consent of all Lenders and any such assignment or other
transfer to which all of the Lenders have not so consented shall be null and
void.

 

(b)                                 Each Lender shall have the right to assign,
transfer, sell, negotiate, pledge or otherwise hypothecate this Agreement and
any of its rights and security hereunder and under the other Loan Documents to
any other Eligible Assignee with the prior written consent of the Agent and with
the prior written consent of the Borrower, which consents by the Agent and the
Borrower shall not be unreasonably withheld, conditioned or delayed (provided
that no consent of the Borrower shall be required if the Eligible Assignee is
also a Lender or if an Event of Default then exists) and no consent of the Agent
shall be required if the Eligible Assignee is also a. Lender; provided, however,
that (i) the parties to each such assignment shall execute and deliver to Agent,
for its approval and acceptance, an Assignment and Acceptance Agreement,
(ii) each such assignment shall be of a constant, and not a varying, percentage
of the assigning Lender’s rights and obligations under this Agreement, (iii) if
the potential assignee is not already a Lender hereunder, at least ten (10) days
prior to the date of the assignment, the potential assignee shall deliver to
Agent the fully completed Patriot Act and OFAC forms attached as Exhibit K
hereto and such other information as Agent shall require to successfully
complete the Agent’s Patriot Act Customer Identification Process and OFAC Review
Process, (iv) unless the Agent and, so long as no Event of Default exists, the
Borrower otherwise consent, the aggregate amount of the Commitment of the
assigning Lender being assigned pursuant to each such assignment shall in no
event be less than $10,000,000, (v) the Agent shall receive from the

 

85

--------------------------------------------------------------------------------


 

assigning Lender a processing fee of $3,500, and (vi) if the assignment is less
than the assigning Lender’s entire Commitment, the assigning Lender must retain
at least a $10,000,000 Commitment. The Agent may designate any Eligible Assignee
accepting an assignment of a specified portion of the Loan to be a Co-Agent, an
“Arranger” or similar title, but such designation shall not confer on such
Eligible Assignee the rights or duties of the Agent. Upon such execution,
delivery, approval and acceptance, and upon the effective date specified in the
applicable Assignment and Acceptance Agreement, (x) the Eligible Assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance Agreement, have the rights and obligations of a Lender hereunder and
under the other Loan Documents, and the Borrower hereby agrees that all of the
rights and remedies of Lenders in connection with the interest so assigned shall
be enforceable against the Borrower by an Eligible Assignee with the same force
and effect and to the same extent as the same would have been enforceable but
for such assignment, and (y) the assigning Lender thereunder shall, to the
extent that rights and obligations hereunder and under the other Loan Documents
have been assigned by it pursuant to such Assignment and Acceptance Agreement,
relinquish its rights and be released from its obligations hereunder and
thereunder.

 

(c)                                  By executing and delivering an Assignment
and Acceptance Agreement, the assigning Lender thereunder and the Eligible
Assignee thereunder confirm to and agree with each other and the other parties
hereto as follows: (i) except as provided in such Assignment and Acceptance
Agreement, such assigning Lender and Agent make no representation or warranty
and assume no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or any other Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document or any other
instrument or document furnished in connection therewith; (ii) such assigning
Lender and the Agent make no representation or warranty and assume no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under any
Loan Document or any other instrument or document furnished in connection
therewith; (iii) such Eligible Assignee confirms that it has received a copy of
this Agreement together with such financial statements, Loan Documents and other
documents and information as it has deemed appropriate to make its own
independent credit analysis and decision to enter into the Assignment and
Acceptance Agreement and to become a Lender hereunder; (iv) such Eligible
Assignee will, independently and without reliance upon Agent, the assigning
Lender or any other Lender, and based on such documents and information as it
shall deem appropriate at the time continue to make its own independent credit
decisions in taking or not taking action under this Agreement; (v) such Eligible
Assignee appoints and authorizes the Agent to take such action as the Agent on
its behalf and to exercise such powers under. this Agreement and the other Loan
Documents as are delegated to Agent by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto; and (vi) such Eligible
Assignee agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.

 

(d)                                 Agent shall maintain a copy of each
Assignment and Acceptance Agreement delivered to and accepted by it and shall
record in its records the name and address of each

 

86

--------------------------------------------------------------------------------


 

Lender and the Commitment of such Lender from time to time. The Borrower, the
Agent and the Lenders may treat each entity whose name is so recorded as a
Lender hereunder for all purposes of this Agreement. In the case of any
assignment by a Lender, within five Business Days after its receipt of written
notice of such assignment, the Borrower, at its own expense, shall, if requested
by the applicable Lender, execute and deliver to the Agent in exchange for the
surrendered Note or Notes a new Note to the order of such Eligible Assignee in
an amount equal to the Commitment assumed by it pursuant to such Assignment and
Acceptance Agreement and, if any assigning Lender has retained a Commitment
hereunder, a new Note to the order of such assigning Lender in an amount equal
to the Commitment retained by it hereunder. Such new Note or Notes, if any,
shall be in an aggregate principal amount equal to the aggregate principal
amount of such surrendered Note or Notes and shall be dated the effective date
of such Assignment and Acceptance.

 

(e)                                  Upon receipt of an Assignment and
Acceptance Agreement executed by an assigning Lender and an Eligible Assignee,
Agent shall, if such Assignment and Acceptance Agreement has been properly
completed and consented to if required herein, accept such Assignment and
Acceptance Agreement, and record the information contained therein in its
records, and the Agent shall give prompt written notice thereof to the Borrower
(provided that neither the Agent nor the Lenders shall be liable for any failure
to give such notice).

 

(f)                                    The Borrower shall use reasonable efforts
to cooperate with the Agent and each Lender in connection with the assignment of
interest under this Agreement or the sale of participations herein.

 

(g)                                 Anything in this Agreement to the contrary
notwithstanding, and without the need to comply with any of the formal or
procedural requirements of this Agreement, including this Section, any Lender
may at any time and from time to time pledge and assign all or any portion of
its rights under all or any of the Loan Documents to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from its
obligations hereunder or increase the Borrower’s or any other Loan Party’s
obligations hereunder. To facilitate any such pledge or assignment, the Agent
shall, at the request of such Lender, enter into a letter agreement with the
Federal Reserve Bank in, or substantially in, the form of the exhibit to
Appendix C to the Federal Reserve Bank of New York Operating Circular No. 12, or
other applicable form.

 

(h)                                 Anything in this Agreement to the contrary
notwithstanding, any Lender may assign all or any portion of its rights and
obligations under this Agreement to another branch or affiliate of such Lender
without first obtaining the approval of any Agent or the Borrower, provided that
(i) such Lender remains liable hereunder unless the Borrower and the Agent shall
otherwise agree, (ii) at the time of such assignment such Lender is not a
Defaulting Lender, (iii) such Lender gives the Agent and the Borrower at least
fifteen (15) days prior written notice of any such assignment; (iv) the parties
to each such assignment execute and deliver to the Agent an Assignment and
Acceptance Agreement, and (v) the Agent receives from the assigning Lender a
processing fee of $1,500.

 

(i)                                     Each Lender shall have the right,
without the consent of the Borrower, to sell participations to one or more
Eligible Assignees (each a “Participant”) in or to all or a portion of

 

87

--------------------------------------------------------------------------------


 

its rights and obligations under the Loan Documents; provided, however, that
(i) such Lender’s obligations under this Agreement (including without limitation
its Commitment to the Borrower hereunder) shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the Borrower, the Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
with regard to any and all payments to be made under this Agreement and (iv) the
holder of any such participation shall not be entitled to voting rights under
this Agreement or the other Loan Documents (but such holder may contract with
the Lender selling such Eligible Assignee its interest in such Lender’s share of
the Loan as to voting of such Lender’s interest under Section 12.6.(b), but not
under any other section of this Agreement; provided that any such agreement by a
Lender shall bind only such Lender alone and not the Borrower, the other Lenders
or the Agent).

 

(j)                                     No Eligible Assignee of any rights and
obligations under this Agreement shall be permitted to subassign such rights and
obligations. No Participant in any rights and obligations under this Agreement
shall be permitted to sell subparticipations of such rights and obligations.

 

(k)                                  Each of the Parent and the Borrower
acknowledges and agrees that the Lenders may provide to any Eligible Assignee or
Participant originals or copies of this Agreement, any other Loan Document and
any other documents, instruments, certificates, opinions, insurance policies,
letters of credit, reports, requisitions and other material and information of
every nature or description, and may communicate all oral information, at any
time submitted by or on behalf of any Loan Party or received by any Lender in
connection with the Loan Documents or with respect to any Loan Party; provided
that prior to any such delivery or communication, such Eligible Assignees or
Participants shall agree to preserve the confidentiality of any of the foregoing
to the same extent that such Lender agreed to preserve such confidentiality. In
order to facilitate assignments to Eligible Assignees and sales to Eligible
Assignees, the Borrower shall execute such further documents, instruments or
agreements as the Lenders may reasonably require; provided, that the Borrower
shall not be required (i) to execute any document or agreement which would
decrease its rights, or increase its obligations, relative to those set forth in
this Agreement or any of the other Loan Documents (including financial
obligations, personal recourse, representations and warranties and reporting
requirements), or (ii) to expend more than incidental sums of money or
incidental administrative time for which it does not receive reasonable
reimbursement in order to comply with any requests or requirements of any Lender
in connection with such assignment or sale arrangement.

 


SECTION 12.6. AMENDMENTS.


 

(a)                                  Except as otherwise expressly provided in
this Agreement, any consent or approval required or permitted by this Agreement
or any other Loan Document to be given by the Lenders may be given, and any term
of this Agreement or of any other Loan Document may be amended, and the
performance or observance by the Borrower or any other Loan Party or any
Subsidiary of any terms of this Agreement or such other Loan Document or the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Requisite Lenders (and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party a party
thereto).

 

88

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding the foregoing, without the
prior written consent of each Lender adversely affected thereby, no amendment,
waiver or consent shall do any of the following:

 

(i)                                     increase the Commitments of the Lenders
(except for any increase in the Commitments effectuated pursuant to
Section 2.15.) or subject the Lenders to any additional obligations;

 

(ii)                                  reduce the principal of, or interest rates
that have accrued or that will be charged on the outstanding principal amount
of, any Loans or other Obligations;

 

(iii)                               reduce the amount of any Fees payable
hereunder or postpone any date fixed for payment thereof;

 

(iv)                              modify the definition of the term “Termination
Date” (except as contemplated under Section 2.12.) or otherwise postpone any
date fixed for any payment of any principal of, or interest on, any Loans or any
other Obligations (including the waiver of any Default or Event of Default as a
result of the nonpayment of any such Obligations as and when due), or extend the
expiration date of any Letter of Credit beyond the Termination Date;

 

(v)                                 amend or otherwise modify the provisions of
Section 3.2.;

 

(vi)                              modify the definition of the term “Requisite
Lenders” or otherwise modify in any other manner the number or percentage of the
Lenders required to make any determinations or waive any rights hereunder or to
modify any provision hereof, including without limitation, any modification of
this Section 12.6. if such modification would have such effect;

 

(vii)                           release any Guarantor from its obligations under
the Guaranty (except as otherwise permitted under Section 7.12.(b));

 

(viii)                        amend or otherwise modify the provisions of
Section 2.14. or Section 10.4.; or

 

(ix)                                increase the number of Interest Periods
permitted with respect to Loans under Section 2.5.

 

(c)                                  No amendment, waiver or consent, unless in
writing and signed by the Agent, in such capacity, in addition to the Lenders
required hereinabove to take such action, shall affect the rights or duties of
the Agent under this Agreement or any of the other Loan Documents. Any
amendment, waiver or consent relating to Section 2.2. or the obligations of the
Swingline Lender under this Agreement or any other Loan Document shall, in
addition to the Lenders required hereinabove to take such action, require the
written consent of the Swingline Lender.

 

89

--------------------------------------------------------------------------------


 

(d)                                 No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon and any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose set forth therein. No course of dealing or delay or
omission on the part of the Agent or any Lender in exercising any right shall
operate as a waiver thereof or otherwise be prejudicial thereto. Any Event of
Default occurring hereunder shall continue to exist until such time as such
Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by the Borrower, any
other Loan Party or any other Person subsequent to the occurrence of such Event
of Default. Except as otherwise explicitly provided for herein or in any other
Loan Document, no notice to or demand upon the Borrower shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances.

 


SECTION 12.7. NONLIABILITY OF AGENT AND LENDERS.


 

The relationship between the Borrower and the Lenders and the Agent shall be
solely that of borrower and lender. Neither the Agent nor any Lender shall have
any fiduciary responsibilities to the Parent or the Borrower and no provision in
this Agreement or in any of the other Loan Documents, and no course of dealing
between or among any of the parties hereto, shall be deemed to create any
fiduciary duty owing by the Agent or any Lender to any Lender, the Parent, the
Borrower, any Subsidiary of the Parent or the Borrower or any other Loan Party.
Neither the Agent nor any Lender undertakes any responsibility to the Borrower
or the Parent to review or inform the Borrower or the Parent of any matter in
connection with any phase of the Borrower’s or Parent’s business or operations.

 


SECTION 12.8. CONFIDENTIALITY.


 

The Agent and each Lender shall use reasonable efforts to assure that
information about the Borrower, the Parent, the other Loan Parties and other
Subsidiaries of the Parent and the Borrower, and the Properties thereof and
their operations, affairs and financial condition, not generally disclosed to
the public, which is furnished to the Agent or any Lender pursuant to the
provisions of this Agreement or any other Loan Document, is used only for the
purposes of this Agreement and the other Loan Documents and shall not be
divulged to any Person other than the Agent, the Lenders, and their respective
agents who are actively and directly participating in the evaluation,
administration or enforcement of the Loan Documents and other transactions
between the Agent or such Lender, as applicable, and the Borrower and the
Parent, but in any event the Agent and the Lenders may make disclosure: (a) to
any of their respective affiliates (provided such affiliates shall agree to keep
such information confidential in accordance with the terms of this
Section 12.8.); (b) as reasonably requested by any bona fide Eligible Assignee,
Participant or other transferee in connection with the contemplated transfer of
any Commitment or participations therein as permitted hereunder (provided they
shall agree to keep such information confidential in accordance with the terms
of this Section); (c) as required or requested by any Governmental Authority or
representative thereof or pursuant to legal process or in connection with any
legal proceedings; (d) to the Agent’s or such Lender’s independent auditors and
other professional advisors (provided they shall be notified of the confidential
nature of the information); (e) after the happening and during the continuance
of an Event of Default, to any other Person, in connection with the exercise by
the Agent or the Lenders of rights hereunder or under any of the other Loan
Documents; (f) upon Borrower’s prior consent

 

90

--------------------------------------------------------------------------------


 

(which consent shall not be unreasonably withheld), to any contractual
counter-parties to any swap or similar hedging agreement or to any rating
agency; and (g) to the extent such information (x) becomes publicly available
other than as a result of a breach of this Section actually known to such Lender
to be such a breach or (y) becomes available to the Agent or any Lender on a
nonconfidential basis from a source other than the Parent, the Borrower or any
Affiliate. Notwithstanding the foregoing, the Agent and each Lender may disclose
any such confidential information, upon notice to the Borrower or any other Loan
Party, to the extent practicable (provided, that, any failure by the Agent or
any Lender to give such notice to the Borrower or any Loan Party shall not
subject the Agent or any Lender to any liability which may arise from such
failure to give notice), to Governmental Authorities in connection with any
regulatory examination of the Agent or such Lender or in accordance with the
regulatory compliance policy of the Agent or such Lender.

 


SECTION 12.9. INDEMNIFICATION.


 

(a)                                  The Borrower shall and hereby agrees to
indemnify, defend and hold harmless the Agent, each of the Lenders, any
affiliate of the Agent or any Lender, and their respective directors, officers,
shareholders, agents, employees and counsel (each referred to herein as an
“Indemnified Party”) from and against any and all of the following
(collectively, the “Indemnified Costs”):  losses, costs, claims, damages,
liabilities, deficiencies, judgments or expenses of every kind and nature
(including, without limitation, amounts paid in settlement, court costs and the
reasonable fees and disbursements of counsel incurred in connection with any
litigation, investigation, claim or proceeding or any advice rendered in
connection therewith, but excluding losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses indemnification in respect of which is
specifically covered by Section 3.12. or 4.1. or expressly excluded from the
coverage of such Sections 3.12. or 4.1.) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to: (i) this Agreement or any other
Loan Document or the transactions contemplated thereby; (ii) the making of any
Loans or issuance of Letters of Credit hereunder; (iii) any actual or proposed
use by the Borrower of the proceeds of the Loans or Letters of Credit; (iv) the
Agent’s or any Lender’s entering into this Agreement; (v) the fact that the
Agent and the Lenders have established the credit facility evidenced hereby in
favor of the Borrower; (vi) the fact that the Agent and the Lenders are
creditors of the Borrower and have or are alleged to have information regarding
the financial condition, strategic plans or business operations of the Parent,
the Borrower and their respective Subsidiaries; (vii) the fact that the Agent
and the Lenders are material creditors of the Borrower and are alleged to
influence directly or indirectly the business decisions or affairs of the
Parent, the Borrower and their respective Subsidiaries or their financial
condition; (viii) the exercise of any right or remedy the Agent or the Lenders
may have under this Agreement or the other Loan Documents; (ix) any civil
penalty or fine assessed by the OFAC against, and all reasonable costs and
expenses (including counsel fees and disbursements) incurred in connection with
defense thereof by, the Agent or any Lender as a result of conduct of the
Borrower, any other Loan Party or any Subsidiary that violates a sanction
enforced by the OFAC; or (x) any violation or non-compliance by the Parent, the
Borrower or any Subsidiary of any Applicable Law (including any Environmental
Law) including, but not limited to, any Indemnity Proceeding commenced by
(A) the Internal Revenue Service or state taxing authority

 

91

--------------------------------------------------------------------------------


 

or (B) any Governmental Authority or other Person under any Environmental Law,
including any Indemnity Proceeding commenced by a Governmental Authority or
other Person seeking remedial or other action to cause the Parent, the Borrower
or their respective Subsidiaries (or its respective properties) (or the Agent
and/or the Lenders as successors to the Borrower) to be in compliance with such
Environmental Laws; provided, however, that the Borrower shall not be obligated
to indemnify any Indemnified Party for (A) any acts or omissions of such
Indemnified Party in connection with matters described in this subsection to the
extent arising from the gross negligence or willful misconduct of such
Indemnified Party, as determined by a court of competent jurisdiction in a
final, non-appealable judgment or (B) Indemnified Costs to the extent arising
directly out of or resulting directly from claims of one or more Indemnified
Parties against another Indemnified Party.

 

(b)                                 The Borrower’s indemnification obligations
under this Section 12.9. shall apply to all Indemnity Proceedings arising out
of, or related to, the foregoing whether or not an Indemnified Party is a named
party in such Indemnity Proceeding. In this regard, this indemnification shall
cover all Indemnified Costs of any Indemnified Party in connection with any
deposition of any Indemnified Party or compliance with any subpoena (including
any subpoena requesting the production of documents). This indemnification
shall, among other things, apply to any Indemnity Proceeding commenced by other
creditors of the Parent, the Borrower or any Subsidiary, any shareholder of the
Parent, the Borrower or any Subsidiary (whether such shareholder(s) are
prosecuting such Indemnity Proceeding in their individual capacity or
derivatively on behalf of the Borrower or the Parent), any account debtor of the
Parent, the Borrower or any Subsidiary or by any Governmental Authority. If
indemnification is to be sought hereunder by an Indemnified Party, then such
Indemnified Party shall notify the Borrower in writing of the commencement of
any Indemnity Proceeding; provided, however, that the failure to so notify the
Borrower shall not relieve the Borrower from any liability that it may have to
such Indemnified Party pursuant to this Section 12.9.

 

(c)                                  This indemnification shall apply to any
Indemnity Proceeding arising during the pendency of any bankruptcy proceeding
filed by or against the Parent, the Borrower and/or any Subsidiary.

 

(d)                                 All out-of-pocket fees and expenses of, and
all amounts paid to third-persons by, an Indemnified Party shall be advanced by
the Borrower at the request of such Indemnified Party notwithstanding any claim
or assertion by the Borrower that such Indemnified Party is not entitled to
indemnification hereunder, upon receipt of an undertaking by such Indemnified
Party that such Indemnified Party will reimburse the Borrower if it is actually
and finally determined by a court of competent jurisdiction that such
Indemnified Party is not so entitled to indemnification hereunder.

 

(e)                                  An Indemnified Party may conduct its own
investigation and defense of, and may formulate its own strategy with respect
to, any Indemnity Proceeding covered by this Section and, as provided above, all
Indemnified Costs incurred by such Indemnified Party shall be reimbursed by the
Borrower. No action taken by legal counsel chosen by an Indemnified Party in
investigating or defending against any such Indemnity Proceeding shall vitiate
or in any way impair the obligations and duties of the Borrower hereunder to
indemnify and hold harmless each

 

92

--------------------------------------------------------------------------------


 

such Indemnified Party; provided, however, that if (i) the Borrower is required
to indemnify an Indemnified Party pursuant hereto and (ii) the Borrower has
provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed). Notwithstanding the
foregoing, an Indemnified Party may settle or compromise any such Indemnity
Proceeding without the prior written consent of the Borrower where (x) no
monetary relief is sought against such Indemnified Party in such Indemnity
Proceeding or (y) there is an allegation of a violation of law by such
Indemnified Party.

 

(f)                                    If and to the extent that the obligations
of the Borrower under this Section are unenforceable for any reason, the
Borrower hereby agrees to make the maximum contribution to the payment and
satisfaction of such obligations which is permissible under Applicable Law.

 

(g)                                 The Borrower’s obligations under this
Section shall survive any termination of this Agreement and the other Loan
Documents and the payment in full in cash of the Obligations, and are in
addition to, and not in substitution of, any other of their obligations set
forth in this Agreement or any other Loan Document to which it is a party.

 


SECTION 12.10. TERMINATION; SURVIVAL.


 

At such time as (a) all of the Commitments have been terminated, (b) all Letters
of Credit have terminated, (c) none of the Lenders nor the Swingline Lender is
obligated any longer under this Agreement to make any Loans and (d) all
Obligations (other than obligations which survive as provided in the following
sentence) have been paid and satisfied in full, this Agreement shall terminate.
The indemnities to which the Agent, the Lenders and the Swingline Lender are
entitled under the provisions of Sections 3.12., 4.1., 4.4., 11.7., 12.2. and
12.9. and any other provision of this Agreement and the other Loan Documents,
and the provisions of Section 12.4., shall continue in full force and effect and
shall protect the Agent, the Lenders and the Swingline Lender
(i) notwithstanding any termination of this Agreement, or of the other Loan
Documents, against events arising before such termination as well as, in the
case of Sections 11.7., 12.4. and 12.9., after such termination and (ii) at all
times after any such party ceases to be a party to this Agreement with respect
to all matters and events existing on or prior to the date such party ceased to
be a party to this Agreement.

 


SECTION 12.11. SEVERABILITY OF PROVISIONS.


 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

93

--------------------------------------------------------------------------------


 


SECTION 12.12. GOVERNING LAW.


 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 


SECTION 12.13. COUNTERPARTS.


 

This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.

 


SECTION 12.14. OBLIGATIONS WITH RESPECT TO LOAN PARTIES.


 

The obligations of the Parent and the Borrower to direct or prohibit the taking
of certain actions by the other Loan Parties as specified herein shall be
absolute and not subject to any defense the Parent or the Borrower may have that
the Parent or the Borrower does not control such Loan Parties.

 


SECTION 12.15. LIMITATION OF LIABILITY.


 

Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Parent and the Borrower hereby waives, releases, and
agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by the Parent or the
Borrower in connection with, arising out of, or in any way related to, this
Agreement or any of the other Loan Documents, or any of the transactions
contemplated by this Agreement or any of the other Loan Documents. Each of the
Parent and the Borrower hereby waives, releases, and agrees not to sue the Agent
or any Lender or any of the Agent’s or any Lender’s affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Agreement or any of the other Loan Documents, or any of the transactions
contemplated by this Agreement or financed hereby.

 


SECTION 12.16. ENTIRE AGREEMENT.


 

This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto. There are no
oral agreements among the parties hereto.

 


SECTION 12.17. CONSTRUCTION.


 

The Agent, the Borrower, the Parent and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review

 

94

--------------------------------------------------------------------------------


 

this Agreement and the other Loan Documents with its legal counsel and that this
Agreement and the other Loan Documents shall be construed as if jointly drafted
by the Agent, the Borrower, the Parent and each Lender.

 


SECTION 12.18. PATRIOT ACT.


 

The Lenders and the Agent each hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower in accordance with such Act.

 


SECTION 12.19. NO NOVATION.


 

THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT SOLELY TO AMEND AND RESTATE
THE TERMS OF THE EXISTING CREDIT AGREEMENT. THE PARTIES DO NOT INTEND THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF
ANY OF THE OBLIGATIONS OWING BY THE BORROWER UNDER OR IN CONNECTION WITH THE
EXISTING CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE
EXISTING CREDIT AGREEMENT). THE AMENDMENT AND RESTATEMENT OF THE EXISTING CREDIT
AGREEMENT EFFECTED BY THIS AGREEMENT SHALL HAVE PROSPECTIVE APPLICATION ONLY.

 

[Signatures on Following Pages]

 

95

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amended and
Restated Credit Agreement to be executed by their authorized officers all as of
the day and year first above written.

 

 

CORPORATE OFFICE PROPERTIES, L.P.

 

 

 

By:

Corporate Office Properties Trust, its

 

 

sole general partner

 

 

 

 

 

 

 

 

By:

/s/ Stephen E. Riffee

 

 

 

 

Name: Stephen E. Riffee

 

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

 

 

CORPORATE OFFICE PROPERTIES TRUST

 

 

 

 

 

By:

/s/ Stephen E. Riffee

 

 

 

Name: Stephen E. Riffee

 

 

Title: Executive Vice President

 

[Signatures Continued Next Page]

 

--------------------------------------------------------------------------------


 

[Signature Page to Second Amended and Restated Credit Agreement with Corporate
Office Properties, L.P.]

 

KEYBANK NATIONAL ASSOCIATION, as Agent, as a
Lender and as Swingline Lender

 

 

 

By:

/s/ John Scott

 

 

 

Name:

John Scott

 

 

 

Title:

Vice President

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Amit Khimji

 

 

 

Name:

Amit Khimji

 

 

 

Title:

Vice President

 

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

By:

/s/ Mark A. Mokelke

 

 

 

Name:

Mark A. Mokelke

 

 

 

Title:

Vice President

 

 

 

 

 

 

CITIZENS BANK OF PENNNSYLVANIA

 

 

 

By:

/s/ Kellie Anderson

 

 

 

Name:

Kellie Anderson

 

 

 

Title:

Sr. Vice President

 

 

 

 

 

 

MANUFACTURERS AND TRADERS TRUST COMPANY

 

 

 

By:

/s/ Matthew Lind

 

 

 

Name:

Matthew Lind

 

 

 

Title:

Vice President

 

 

 

 

 

 

SUNTRUST BANK

 

 

 

By:

/s/ Nancy B. Richards

 

 

 

Name:

Nancy B. Richard

 

 

 

Title:

Senior Vice President

 

 

--------------------------------------------------------------------------------


 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Timothy P. Gleeson

 

 

 

Name:

Timothy P. Gleeson

 

 

 

Title:

Vice President

 

 

 

 

 

 

REGIONS BANK

 

 

 

By:

/s/ Kerri Raines

 

 

 

Name:

Kerri Raines

 

 

 

Title:

Vice President

 

 

 

 

 

 

COMERICA BANK.

 

 

 

By:

/s/ Adam Sheets

 

 

 

Name:

Adam Sheets

 

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

UNION BANK OF CALIFORNIA, N.A.

 

 

 

By:

/s/ Edmond K. Delany

 

 

 

Name:

Edmond K. Delany

 

 

 

Title:

Vice President

 

 

 

 

 

 

CHEVY CHASE BANK, F.S.B.

 

 

 

By:

/s/ Dory Halati

 

 

 

Name:

Dory Halati

 

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Commitments

 

Lender

 

Revolving Commitment

 

KeyBank National Association

 

$

100,000,000

 

Wachovia Bank, National Association

 

$

75,000,000

 

Bank of America, N.A.

 

$

75,000,000

 

Manufacturers and Traders Trust Company

 

$

75,000,000

 

Citizens Bank of Pennsylvania

 

$

75,000,000

 

SunTrust Bank

 

$

50,000,000

 

PNC Bank, National Association

 

$

40,000,000

 

Regions Bank

 

$

40,000,000

 

Comerica Bank

 

$

25,000,000

 

Union Bank of California, N.A.

 

$

25,000,000

 

Chevy Chase Bank, F.S.B.

 

$

20,000,000

 

TOTAL

 

$

600,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(A)

 

List of Loan Parties

 

Name

 

Jurisdiction of Formation

 

Jurisdictions of Foreign
Qualification

Borrower

 

 

 

 

Corporate Office Properties, L.P.

 

Delaware

 

Maryland, New Jersey Pennsylvania, and Virginia

 

 

 

 

 

Parent

 

 

 

 

Corporate Office Properties Trust

 

Maryland

 

Pennsylvania

 

 

 

 

 

Material Subsidiaries

 

 

 

 

Blue Bell Investment Company, L.P.

 

Delaware

 

Pennsylvania

NBP 220, LLC

 

Maryland

 

N/A

 

--------------------------------------------------------------------------------


 

Schedule 6.1(b) Part 1

Ownership Structure - All Subsidiaries

Current as of September 19, 2007

 

Name

 

Jurisdiction

 

Person Holding an Equity Interest

 

Nature of Interests
Held

 

Percentage
Ownership

 

Excluded
or
Material

 

 

 

 

 

 

 

 

 

 

 

Business Trusts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

W&M Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Shareholder & Trustee

 

100

%

 

37 Allegheny Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Shareholder & Trustee

 

100

%

 

2500 Riva Trust

 

Maryland

 

Riva Trustee. LLC

 

Sole Trustee

 

100

%

 

8027 Corporate Drive Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

8029 Corporate Drive Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

10521 Red Run Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

Allegheny Parking Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

COPT Babcock Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

Campbell Boulevard I Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

Campbell Boulevard II Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

Campbell Building Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

Campbell Corporate Center I-2 Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

Corporate Place I Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

Corporate Place III Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

Corporate Place IV Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

Franklin Ridge No. 1 Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

Franklin Ridge No. 2 Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

Franklin Ridge No. 3 Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

Franklin Ridge No. 4 Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

Franklin Ridge V Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

Franklin Ridge Open Space Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

Lot 401 Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

McLean Ridge I Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

McLean Ridge II Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

McLean Ridge III Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

McLean Ridge IV Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

McLean Ridge V Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

Nottingham Ridge I Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

Nottingham Ridge II Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

Nottingham Ridge III Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

Nottingham Ridge No. 20 Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

Nottingham Ridge No. 30 Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

Philadelphia Road Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

Ridgely’s Choice Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

Royston Building Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

Tyler Ridge I Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

Tyler Ridge Limited Partnership

 

Sole Shareholder

 

100

%

 

Tyler Ridge II Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

Tyler Ridge II A Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

Tyler Ridge II Improvements Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

Tyler Ridge III Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

Tyler Ridge III Improvements Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

Tyler Ridge Water Management Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

White Marsh Business Center 2 Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

White Marsh Commerce Center I Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

Name

 

Jurisdiction

 

Person Holding an Equity Interest

 

Nature of Interests
Held

 

Percentage
Ownership

 

Excluded
or
Material

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

White Marsh Commerce Center II Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

White Marsh Hi-Tech 1 Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

While Marsh Hi-Tech 2 Business Trust

 

Maryland

 

Corporate Office Properties, L.P.

 

Trustee

 

 

 

 

 

 

 

 

W & M Business Trust

 

Sole Shareholder

 

100

%

 

Limited & General Partnerships

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Blue Bell Investment Company. L.P.

 

Delaware

 

Corporate Office Properties Holdings, Inc.

 

General Partner

 

0.10

%

Material

 

 

 

 

Corporate Office Properties, L.P.

 

Limited Partner

 

99.99

%

 

Centerpointe Limited Partnership

 

Maryland

 

COPT Hunt Valley GP, LLC

 

General Partner

 

1

%

 

 

 

 

 

Corporate Office Properties, L.P.

 

Limited Partner

 

99

%

 

Colgatedrive Associates, L.P.

 

Pennsylvania

 

COPT Colgate General, LLC.

 

General Partner

 

0.10

%

 

 

 

 

 

Corporate Office Properties, L.P.

 

Limited Partner

 

99.99

%

 

Corporate Center I Limited Partnership

 

Maryland

 

Corporate Office Properties, L.P.

 

Limited Partner

 

 

 

 

 

 

 

 

W & M Business Trust

 

Limited Partner

 

 

 

 

 

 

 

 

Corporate Center I, LLC

 

General Partner

 

 

 

 

Corporate Office Properties, L.P.

 

Delaware

 

Corporate Office Properties Trust

 

General Partner

 

 

 

 

 

 

 

 

See partnership documents

 

Limited Partners

 

 

 

 

COPT Gateway. L.P.

 

DE

 

Corporate Office Properties Holdings. Inc.

 

General Partner

 

1

%

 

 

 

 

 

Corporate Office Properties, L.P.

 

Limited Partner

 

99

%

 

COPT Pennlyn. L.P.

 

PA

 

Corporate Office Properties Holdings, Inc.

 

General Partner

 

1

%

 

 

 

 

 

Corporate Office Properties, L.P.

 

Limited Partner

 

99

%

 

COPT San Antonio. L.P.

 

Texas

 

COPT San Antonio General, LLC

 

General Partner

 

1

%

 

 

 

 

 

Corporate Office Properties, L.P.

 

Limited Partner

 

99

%

 

Honeygo Limited Partnership I, LLLP

 

Maryland

 

Professional Center I, LLC

 

General Partner

 

1

%

 

 

 

 

 

W & M Business Trust

 

Limited Partner

 

99

%

 

Honeygo Limited Partnership II, LLLP

 

Maryland

 

White Marsh Professional Center II, LLC

 

General Partner

 

1

%

 

 

 

 

 

W & M Business Trust

 

Limited Partner

 

99

%

 

Honeygo Limited Partnership III, LLLP

 

Maryland

 

Professional Center III. LLC

 

General Partner

 

1

%

 

 

 

 

 

W & M Business Trust

 

Limited Partner

 

99

%

 

Hunt Valley 75 Limited Partnership

 

Maryland

 

COPT Hunt Valley GP, LLC

 

General Partner

 

1

%

 

 

 

 

 

Corporate Office Properties, L.P.

 

Limited Partner

 

99

%

 

Nottingham Associates Limited Partnership

 

Maryland

 

Nottingham Center, LLC

 

General Partner

 

1

%

 

 

 

 

 

W & M Business Trust

 

Limited Partner

 

55.3

%

 

 

 

 

 

Corporate Office Properties, L.P.

 

Limited Partner

 

43.7

%

 

Rutherford 2 Limited Partnership

 

Maryland

 

COPT General. LLC

 

General Partner

 

1

%

 

 

 

 

 

Corporate Office Properties, L.P.

 

Limited Partner

 

99

%

 

Sandpiper Limited Partnership

 

Maryland

 

W & M Business Trust

 

General Partner

 

40

%

 

 

 

 

 

Corporate Office Properties, L.P.

 

Limited Partner

 

60

%

 

South Brunswick Investors, L.P.

 

Delaware

 

Corporate Office Properties Holdings Inc.

 

General Partner

 

100

%

 

Tyler Ridqe Limited Partnership

 

Maryland

 

Tyler Ridge 1, LLC

 

General Partner

 

1

%

 

 

 

 

 

W & M Business Trust

 

Limited Partner

 

99

%

 

White Marsh Business Center Limited Partnership

 

Maryland

 

White Marsh Business Center, LLC

 

General Partner

 

1

%

 

 

 

 

 

W & M Business Trust

 

Limited Partner

 

99

%

 

White Marsh Health Center Limited Partnership, LLLP

 

Maryland

 

Sandpiper Limited Partnership

 

General Partner

 

72.50

%

 

 

 

 

 

W & M Business Trust

 

Limited Partner

 

27.50

%

 

201 International Associales Limited Partnership

 

Maryland

 

COPT Hunt Valley GP, LLC

 

General Partner

 

1

%

 

 

 

 

 

Corporate Office Properties, L.P.

 

Limited Partner

 

99

%

 

Corporations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Corporate Office Management, Inc.

 

Maryland

 

Corporate Office Properties, L.P.

 

sole stockholder

 

100

%

 

Corporate Office Properties Holdings, Inc.

 

Delaware

 

Corporate Office Properties Trust

 

sole stockholder

 

100

%

 

COPT Acquisitions, Inc.

 

Delaware

 

Corporate Office Properties Trust

 

sole stockholder

 

100

%

 

 

 

 

 

 

 

 

 

 

 

 

Limited Liability Companies

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ASI, LLC

 

Maryland

 

Airport Square Holdings I, LLC

 

Sole Member

 

100

%

 

Aerolech Manager. LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Airport Square, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Member

 

70

%

 

 

 

 

 

Airport Square Partners, LLC

 

Member

 

30

%

 

Airport Square II, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Airport Square IV, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Airport Square V, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Airport Square X, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Airport Square XI, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Airport Square XIII, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Airport Square XIV, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Airport Square XV, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Airport Square XIX, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Airport Square XX, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Airport Sauare XXI, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Airport Square XXII, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Airport Square Holdings I, LLC

 

Delaware

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Airport Square Holdings VI and VII, LLC

 

Delaware

 

Airport Square Partners, LLC

 

Sole Member

 

100

%

 

Airport Square Partners, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Airport Square Storms, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Ambassador Center, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Atrium Building, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Clarks Hundred, LLC

 

Maryland

 

Corporate Office Properties, L.P,

 

Sole Member

 

100

%

 

Clarks Hundred II, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Columbia Equity Finance, LLC

 

Maryland

 

Rivers Center III Investors, LLC

 

Member

 

25

%

 

 

 

 

 

Woods Investors, LLC

 

Member

 

75

%

 

Columbia Gateway S-28, LLC.

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Commons Office Research, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Commons Office 6-B, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Concourse 1304, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

2

--------------------------------------------------------------------------------

 


 

Name

 

Jurisdiction

 

Person Holding an Equity Interest

 

Nature of Interests
Held

 

Percentage
Ownership

 

Excluded
or
Material

COPT Aberdeen, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

COPT Aerotech, LLC

 

Colorado

 

Corporate Office Properties, L.P.

 

Member

 

99.5

%

 

 

 

 

 

Aerotech Manager

 

Member

 

0.5

%

 

COPT Arundel Preserve, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

COPT Baltimore County I, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

COPT Baltimore County II, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

COPT Chantilly, LLC

 

Virginia

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

COPT Chantilly II, LLC

 

Virginia

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

COPT Colgate General, LLC

 

Delaware

 

Corporate Office Properties, L.P.

 

Member

 

99.99

%

 

 

 

 

 

Corporate Office Properties Holdings, Inc.

 

Member

 

0.01

%

 

COPT Concourse, LLC

 

Delaware

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

COPT Dahlgren, LLC

 

Virginia

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

COPT Dahlgren I, LLC

 

Virginia

 

Corporate Office Properties Holdings, Inc.

 

Member

 

0.1

%

 

 

 

 

 

Corporate Office Properties, L.P.

 

Member

 

99.99

%

 

COPT Dahlgren II, LLC

 

Virginia

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

COPT Dahlgren IV, LLC

 

Virginia

 

Corporate Office Properties Holdings, Inc.

 

Member

 

1

%

 

 

 

 

 

Corporate Office Properties, L.P.

 

Member

 

99.99

%

 

COPT Dahlgren Land, LLC

 

Virginia

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

COPT Development & Construction Services, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

COPT Environmental Systems, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

COPT Gate 63, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

COPT Gate 6700-6708-6724, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

COPT General, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

COPT Greens 1, LLC

 

Virginia

 

Corporele Office Properties, L.P.

 

Sole Member

 

100

%

 

COPT Greens II, LLC

 

Virginia

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

COPT Greens III, LLC

 

Virginia

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

COPT Hunl Valley GP, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

COPT Indian Head, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

COPT Interquest, LLC

 

Colorado

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

COPT Interquest 111, LLC

 

Colorado

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

COPT Interquest IV, LLC

 

Colorado

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

COPT Montpelier, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Member

 

77

%

 

 

 

 

 

Corporate Office Properties, Trust

 

Member

 

23

%

 

COPT Newport, LLC

 

Colorado

 

Corporate Office Properties, L.P.

 

Member

 

99.90

%

 

 

 

 

 

Corporate Office Properties Holdings, Inc.

 

Member

 

0.10

%

 

COPT Newport C, LLC

 

Colorado

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

COPT Newport D, LLC

 

Colorado

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

COPT Northcreek, LLC

 

Colorado

 

Corporate Office Properties, L.P.

 

Member

 

89.50

%

 

 

 

 

 

Northcreek Manager, LLC

 

Member

 

0.50

%

 

COPT Park Meadow, LLC

 

Virginia

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

COPT Parkstone, LLC

 

Virginia

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

COPT Patriot Park I, LLC

 

Colorado

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

COPT Patriot Park II, LLC

 

Colorado

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

COPT Patriot Park at Galley, LLC

 

Colorado

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

COPT Properly Management Services, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

COPT Princeton South, LLC

 

New Jersey

 

Corporals Office Properties, L.P.

 

Sole Member

 

100

%

 

COPT Renovation, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

COPT Richmond I, LLC

 

Virginia

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

COPT Ridgeview I, LLC

 

Virginia

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

COPT Ridgeview II & III, LLC

 

Virginia

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

COPT Riverwood, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

COPT San Antonio General, LLC

 

Texas

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

COPT Southwest VA, LLC

 

Virginia

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

COPT Sunrise, LLC

 

Virginia

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

COPT Stonecroft, LLC

 

Virginia

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

COPT T-11, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

COPT Waterview I, LLC

 

Virginia

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

COPT Waterview III, LLC

 

Virginia

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Cornucopia Holdings, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Cornucopia Holdings II, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Corporate Center I, LLC

 

Maryland

 

W & M Business Trust

 

Sole Member

 

100

%

 

Corporate Development Services, LLC

 

Maryland

 

Corporate Office Management, Inc.

 

Sole Member

 

100

%

 

Corporate Galespring, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Corporate Galespring II, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Corporate Office Services, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Corporate Paragon, LLC

 

Maryland

 

Corporate Office Management, Inc.

 

Sole Member

 

100

%

 

Corporate Place B Equity Affiliates, LLC

 

Maryland

 

W & M Business Trust

 

Sole Member

 

100

%

 

Corporate Property, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Crown Point, L.L.C

 

Delaware

 

Corporate Office Properties, L.P.

 

Member

 

99.99

%

 

 

 

 

 

Corporate Office Properties Holdings, Inc.

 

Member

 

0.10

%

 

Delaware Airport III, LLC

 

Delaware

 

Airport Square Partners, LLC

 

Sole Member

 

100

%

 

Delaware Airport VIII, LLC

 

Delaware

 

Airport Square Partners, LLC

 

Sole Member

 

100

%

 

Delaware Airport IX, LLC

 

Delaware

 

Airport Square Partners, LLC

 

Sole Member

 

100

%

 

Fifth Exploration, L.L.C

 

Maryland

 

Great Mills V, LLC

 

Sole Member

 

100

%

 

Ft. Ritchie I, LLC

 

Maryland

 

Ft. Ritchie Holding, LLC

 

Sole Member

 

100

%

 

Ft. Ritchie II, LLC

 

Maryland

 

Ft. Ritchie Holding, LLC

 

Sole Member

 

100

%

 

Ft. Ritchie III, LLC

 

Maryland

 

Ft. Ritchie Holding, LLC

 

Sole Member

 

100

%

 

Ft. Ritchie IV, LLC

 

Maryland

 

Ft. Ritchie Holding, LLC

 

Sole Member

 

100

%

 

Ft. Ritchie Holding, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Fourth Exploration, L.L.C

 

Maryland

 

Great Mills V, L.L.C

 

Sole Member

 

100

%

 

Gateway Crossing 95, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sols Member

 

100

%

 

Gateway 44, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Gateway 67, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Gateway 70, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Gateway 70 Holdings, LLC

 

Maryland

 

Gateway 70, LLC

 

Sole Member

 

100

%

 

Governors Court, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Governors Court 21, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Great Mills I, L.L.C

 

Delaware

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

 

3

--------------------------------------------------------------------------------


 

Name

 

Jurisdiction

 

Person Holding an Equity Interest

 

Nature of Interests
Held

 

Percentage
Ownership

 

Excluded
or
Material

Great Mills II, LLC.

 

Delaware

 

Corporate Office Properties, L.P.

 

Solo Member

 

100

%

 

Great Mills III, LLC.

 

Delaware

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Great Mills IV, LLC.

 

Delaware

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Great Mills V, LLC.

 

Delaware

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Honeygo Run Holdings, LLC

 

Maryland

 

W & M Business Trust

 

Sole Member

 

100

%

 

Honeyland 108, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Jolly COPT I, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Jolly COPT II, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

M Square NOAA, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

MOR Forbes, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Member

 

80

%

 

 

 

 

 

Corporate Office Properties, Trust

 

Member

 

20

%

 

NBP One, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

NBP Huff & Puff, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

NBP Lot 3-A, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

NBP Retail, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

NBP 131-133-141, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

NBP 132, LLC

 

Maryland

 

Corporate Office Properties, L. P,

 

Sole Member

 

100

%

 

NBP 134, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

NBP 135, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

NBP 140, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

NBP 191, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

NBP 201, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

NBP 201 Holdings, LLC

 

Maryland

 

NBP 201, LLC

 

Sole Member

 

100

%

 

NBP 211,LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

NBP 211 Holdings, LLC

 

Maryland

 

NBP 211, LLC

 

Sole Member

 

100

%

 

NBP 220,LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

Material

NBP 220 Holdings, LLC

 

Maryland

 

NBP 220, LLC

 

Sole Member

 

100

%

 

NBP 221,LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

NBP 302, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

NBP 304,LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

NBP 306, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

NBP 318,LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

NBP 320,LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

NBP 322, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Northcreek Manager, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Nottingham Center, LLC

 

Maryland

 

W & M Business Trust

 

Sole Member

 

100

%

 

Park Circle Equities, LLC

 

Maryland

 

W & M Business Trust

 

Sols Member

 

100

%

 

Patriot Park, L.L.C.

 

Colorado

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Pecan Court, L.L.C.

 

Maryland

 

Great Mills II, LLC

 

Sole Member

 

100

%

 

Philadelphia Road Operating Company, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Professional Center I, LLC

 

Maryland

 

W & M Business Trust

 

Sole Member

 

100

%

 

Professional Center III, LLC

 

Maryland

 

W & M Business Trust

 

Sole Member

 

100

%

 

Red Cedar Building, LLC

 

Maryland

 

Great Mills I, LLC

 

Sole Member

 

100

%

 

RIVA Trustee, LLC

 

Maryland

 

MOR Forbes, LLC

 

Sole Member

 

100

%

 

Rivers Center III Investors, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Riverwood Business Center Equity Affiliates, LLC

 

Maryland

 

W & M Business Trust

 

Sole Member

 

100

%

 

Rockville Corporate Center, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Route 46 Partners, LL.C.

 

New Jersey

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Schilling 216 Investors, LLC

 

Maryland

 

W & M Business Trust

 

Sole Member

 

100

%

 

Schilling Center Equities, LLC

 

Maryland

 

W & M Business Trust

 

Sole Member

 

100

%

 

Sterling York, LLC

 

Delaware

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Tech Park I, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Tech Park Il, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Tech Park IV, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

Third Exploration, LLC

 

Maryland

 

Great Mills III, L.L.C.

 

Sole Member

 

100

%

 

TRC Pinnacle Towers, LLC

 

Virginia

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

TylerRidge l, LLC

 

Maryland

 

W & M Business Trust

 

Sole Member

 

100

%

 

White Marsh Business Center, LLC

 

Maryland

 

W & M Business Trust

 

Sole Member

 

100

%

 

White Marsh Professional Center II, LLC

 

Maryland

 

W & M Business Trust

 

Sole Member

 

100

%

 

Woods Investors, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

WMBC 13A Investment Company, LLC

 

Maryland

 

Tyler Ridge Limited Partnership

 

Sole Member

 

100

%

 

67 Financing LLC

 

Maryland

 

Gateway 87, LLC

 

Sole Member

 

100

%

 

110 Thomas Johnson, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

134, LLC

 

Maryland

 

NBP 134, LLC

 

Sole Member

 

100

%

 

220 Schilling Circle, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

304 Sentinel, LLC

 

Maryland

 

NBP 304, LLC

 

Sole Member

 

100

%

 

800 International, LLC

 

Maryland

 

Tech Park IV, LLC

 

Sole Member

 

100

%

 

849 International, LLC

 

Maryland

 

Airport Square XXI, LLC

 

Sole Member

 

100

%

 

881 Elkridge Landing, LLC

 

Maryland

 

Airport Square X, LLC

 

Sole Member

 

100

%

 

900 International, LLC

 

Maryland

 

Tech Park II, LLC

 

Sole Member

 

100

%

 

930 International, LLC

 

Maryland

 

Tech Park I, LLC

 

Sole Member

 

100

%

 

999 Corporate, LLC

 

Maryland

 

Airport Square XV, LLC

 

Sole Member

 

100

%

 

1099 Winterson, LLC

 

Maryland

 

Airport Square XIX, LLC

 

Sole Member

 

100

%

 

1190 Winterson, LLC

 

Maryland

 

Airport Square XIV, LLC

 

Sole Member

 

100

%

 

1199 Winterson, LLC

 

Maryland

 

Airport Square XX, LLC

 

Sole Member

 

100

%

 

1362 Mellon, LLC

 

Maryland

 

Commons Office 6-8, LLC

 

Sole Member

 

100

%

 

1460 Dorsey Road, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

2691 Technology, LLC

 

Maryland

 

NBP 191, LLC

 

Sole Member

 

100

%

 

2900 Lord Baltimore Drive, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

6700 Alexander Bell, LLC

 

Maryland

 

COPT Gate 6700-6708-6724, LLC

 

Sole Member

 

100

%

 

6711 Gateway, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

6711 Gateway Funding, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Member

 

99

%

 

 

 

 

 

Corporate Office Properties, Trust

 

Member

 

1

%

 

6721 Gateway, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

6731 Gateway, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

6741 Gateway, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

6940 CGD, LLC

 

Maryland

 

Corporate Gatespring II, LLC

 

Sole Member

 

100

%

 

7000 CG, LLC

 

Maryland

 

7000 Honeys, LLC

 

Sole Member

 

100

%

 

 

4

--------------------------------------------------------------------------------


 

Name

 

Jurisdiction

 

Person Holding an Equity Interest

 

Nature of Interests
Held

 

Percentage
Ownership

 

Excluded
or
Material

7000 Honeys, LLC

 

Maryland

 

Corporate Office Properties, LP.

 

Sole Member

 

100

%

 

7015 Albert Einstein Drive, LL. C.

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

7130 Columbia Gateway, LLC

 

Maryland

 

Gateway Crossing 85, LLC

 

Sole Member

 

100

%

 

7200 Riverwood, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

7210 Ambassador Road, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

7240 Parkway Drive Enterprises, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

7253 Ambassador Road, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

7318 Parkway Drive Enterprises, LLC

 

Maryland

 

Corporate Office Properties, L.P.

 

Sole Member

 

100

%

 

7320 Parkway Drive Enterprises, LLC

 

Maryland

 

Corporate Office Properties, LP.

 

Sole Member

 

100

%

 

7320 PD, LLC

 

Maryland

 

7320 Parkway Drive Enterprises, LLC

 

Sole Member

 

100

%

 

8621 RFD, LLC

 

Maryland

 

Gateway 70, LLC

 

Sole Member

 

100

%

 

8661 RFD, LLC

 

Maryland

 

Gateway 67, LLC

 

Sole Member

 

100

%

 

9020 Mendenhall, LLC

 

Maryland

 

Corporate Office Properties, LP.

 

Sole Member

 

100

%

 

9690 Deereco Road, LLC

 

Maryland

 

Corporate Office Properties, LP.

 

Sole Member

 

100

%

 

9965 Federal Drive, LLC

 

Colorado

 

Corporate Office Properties, LP.

 

Member

 

99

%

 

 

 

 

 

Corporate Office Properties Holdings, Inc.

 

Member

 

1

%

 

11011 McCormick Road, LLC

 

Maryland

 

Corporate Office Properties, LP.

 

Sole Member

 

100

%

 

11101 McCormick Road, LLC

 

Maryland

 

Corporals Office Properties, LP.

 

Sole Member

 

100

%

 

11800 Tech Road LLC

 

Delaware

 

Corporate Office Properties, LP.

 

Sole Member

 

100

%

 

 

5

--------------------------------------------------------------------------------

 


 

Schedule 6.1(b) Part 2

Ownership Structure - Joint Ventures

Current as of September 19, 2007

 

Name

 

Jurisdiction

 

Person Holding an Equity Interest

 

Nature of Interests
Held

 

Percentage
Ownership

 

Excluded
or
Material

 

 

 

 

 

 

 

 

 

 

 

Corporate Gateway, L.P.

 

Delaware

 

Harrisburg Investors General Partner, LLC

 

General Partner

 

0.10

%

 

 

 

 

 

COPT Gateway, L.P.

 

Limited Partner

 

99.90

%

 

Harrisburg Corporate Gateway Partners, L.P. (JV)

 

Delaware

 

Corporate Office Properties, L.P.

 

Limited Partner

 

20.12

%

 

 

 

 

 

Harrisburg Investors, L.P

 

Limited Partner

 

79.78

%

 

 

 

 

 

Harrisburg Investors I, LLC

 

General Partner

 

0.1

%

 

Arundel Preserve #5, LLC (JV)

 

Maryland

 

COPT Arundel Preserve, LLC

 

Member

 

50

%

 

 

 

 

 

Kirk Property Limited Partnership

 

Member

 

50

%

 

COPT-FD Indian Head, LLC (JV)

 

Maryland

 

COPT Indian Head, LLC

 

Member

 

75

%

 

 

 

 

 

Indian Head Business Park, LLC

 

Member

 

25

%

 

COPT Opportunity Invest I, LLC (JV)

 

Maryland

 

COPT Renovation, LLC

 

Member

 

92.5

%

 

 

 

 

 

Opportunity Invest, LLC

 

Member

 

7.5

%

 

Enterprise Campus Developer, LLC (JV)

 

Maryland

 

Corporate Office Properties, L.P.

 

Member

 

90

%

 

 

 

 

 

Manekin Investments Associates 3, LLC

 

Member

 

10

%

 

MOR Forbes 2, LLC (JV)

 

Maryland

 

Corporate Office Properties, L.P.

 

Member

 

80

%

 

 

 

 

 

Manekin Forbes LLLP

 

Member

 

20

%

 

Opportunity Invest Ventures, LLC (JV)

 

Delaware

 

COPT Opportunity Invest I, LLC

 

Sole Member

 

100

%

 

2900 Towerview Road, LLC (JV)

 

Virginia

 

COPT Opportunity Invest I, LLC

 

Sole Member

 

100

%

 

7468 Candlewood Road, LLC (JV)

 

Maryland

 

COPT Opportunity Invest I, LLC

 

Sole Member

 

100

%

 

 

1

--------------------------------------------------------------------------------


 

Schedule 6.1(f) Part 1 - Title to Properties
As Of August 31, 2007

 

 

 

 

 

 

 

Total Square Feet Under

 

 

 

 

 

 

 

 

Total Operational

 

Construction /

 

Developable Square

 

JV Interest Held

 

 

Submarket

 

Square Feet

 

Redevelopment

 

Feet

 

by COPT

Office Properties

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Baltimore /Washington Corridor

 

 

 

 

 

 

 

 

 

 

2730 Hercules Road

 

BWI Airport

 

240,336

 

 

 

 

 

 

304 Sentinel Drive (304 NBP)

 

BWI Airport

 

162,498

 

 

 

 

 

 

306 Sentinel Drive (306 NBP)

 

BWI Airport

 

157,896

 

 

 

 

 

 

302 Sentinel Drive (302 NBP)

 

BWI Airport

 

 

 

157,146

 

 

 

 

2720 Technology Drive (220 NBP)

 

BWI Airport

 

156,730

 

 

 

 

 

 

2711 Technology Drive (211 NBP)

 

BWI Airport

 

152,000

 

 

 

 

 

 

320 Sentinel Drive (320 NBP)

 

BWI Airport

 

 

 

125,681

 

 

 

 

318 Sentinel Drive (318 NBP)

 

BWI Airport

 

125,681

 

 

 

 

 

 

322 Sentinel Drive (322 NBP)

 

BWI Airport

 

125,568

 

 

 

 

 

 

140 National Business Parkway

 

BWI Airport

 

119,904

 

 

 

 

 

 

132 National Business Parkway

 

BWI Airport

 

118,456

 

 

 

 

 

 

2721 Technology Drive (221 NBP)

 

BWI Airport

 

118,093

 

 

 

 

 

 

2701 Technology Drive (201 NBP)

 

BWI Airport

 

117,450

 

 

 

 

 

 

2691 Technology Drive (191 NBP)

 

BWI Airport

 

103,683

 

 

 

 

 

 

134 National Business Parkway

 

BWI Airport

 

93,482

 

 

 

 

 

 

135 National Business Parkway

 

BWI Airport

 

87,655

 

 

 

 

 

 

133 National Business Parkway

 

BWI Airport

 

87,401

 

 

 

 

 

 

141 National Business Parkway

 

BWI Airport

 

87,247

 

 

 

 

 

 

131 National Business Parkway

 

BWI Airport

 

69,039

 

 

 

 

 

 

114 National Business Parkway

 

BWI Airport

 

9,908

 

 

 

 

 

 

 

 

 

 

2,133,027

 

282,827

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1306 Concourse Drive

 

BWI Airport

 

114,046

 

 

 

 

 

 

870-880 Elkridge Landing Road

 

BWI Airport

 

105,151

 

 

 

 

 

 

1304 Concourse Drive

 

BWI Airport

 

101,710

 

 

 

 

 

 

900 Elkridge Landing Road

 

BWI Airport

 

97,261

 

 

 

 

 

 

1199 Winterson Road

 

BWI Airport

 

96,636

 

 

 

 

 

 

920 Elkridge Landing Road

 

BWI Airport

 

96,566

 

 

 

 

 

 

1302 Concourse Drive

 

BWI Airport

 

84.406

 

 

 

 

 

 

881 Elkridge Landing Road

 

BWI Airport

 

73,572

 

 

 

 

 

 

1099 Wintersoh Road

 

BWI Airport

 

70,569

 

 

 

 

 

 

1190 Winterson Road

 

BWI Airport

 

69,127

 

 

 

 

 

 

849 International Drive

 

BWI Airport

 

68,758

 

 

 

 

 

 

911 Elkridge Landing Road

 

BWI Airport

 

68,296

 

 

 

 

 

 

1201 Winterson Road

 

BWI Airport

 

67,903

 

 

 

 

 

 

999 Corporate Boulevard

 

BWI Airport

 

67.455

 

 

 

 

 

 

891 Elkridge Landing Road

 

BWI Airport

 

58.454

 

 

 

 

 

 

901 Elkridge Landing Road

 

BWI Airport

 

57,593

 

 

 

 

 

 

930 International Drive

 

BWI Airport

 

57,409

 

 

 

 

 

 

800 International Drive

 

BWI Airport

 

57.379

 

 

 

 

 

 

900 International Drive

 

BWI Airport

 

57,140

 

 

 

 

 

 

921 Elkridge Landing Road

 

BWI Airport

 

54,175

 

 

 

 

 

 

940 Elkridge Landing Road

 

BWI Airport

 

53,941

 

 

 

 

 

 

939 Elkridge Landing Road

 

BWI Airport

 

53,031

 

 

 

 

 

 

938 Elkridge Landing Road

 

BWI Airport

 

52,988

 

 

 

 

 

 

 

 

 

 

1,683,566

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7467 Ridge Road

 

BWI Airport

 

74,326

 

 

 

 

 

 

7240 Parkway Drive

 

BWI Airport

 

73,970

 

 

 

 

 

 

7272 Park Circle Drive

 

BWI Airport

 

59,397

 

 

 

 

 

 

7318 Parkway Drive

 

BWI Airport

 

59,204

 

 

 

 

 

 

7320 Parkway Drive

 

BWI Airport

 

58,453

 

 

 

 

 

 

1340 Ashton Road

 

BWI Airport

 

46,400

 

 

 

 

 

 

1362 Mellon Road

 

BWI Airport

 

 

 

44,134

 

 

 

 

1334 Ashton Road

 

BWI Airport

 

37,565

 

 

 

 

 

 

1331 Ashton Road

 

BWI Airport

 

29,936

 

 

 

 

 

 

1350 Dorsey Road

 

BWI Airport

 

19,992

 

 

 

 

 

 

1344 Ashton Rood

 

BWI Airport

 

17,062

 

 

 

 

 

 

1341 Ashton Road

 

BWI Airport

 

15,841

 

 

 

 

 

 

1343 Ashton Road

 

BWI Airport

 

9,962

 

 

 

 

 

 

1348 Ashton Road

 

BWI Airport

 

3,108

 

 

 

 

 

 

 

 

 

 

505,216

 

44,134

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal (continued on next page)

 

 

 

4,321,809

 

326,961

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

Total Square Feet

 

 

 

 

 

 

 

 

Total Operational Square

 

Under Constraction /

 

Developable Square

 

JV Interest Held

 

 

Submarket

 

Feet

 

Redevelopment

 

Feet

 

by COPT

Office Properties

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal (continued from prior page)

 

 

 

4,321,809

 

326,961

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5520 Research Park Drive (UMBC) (1)

 

BWI Airport

 

 

 

110,000

 

 

 

 

5522 Research Park Drive (UMBC) (1)

 

BWI Airport

 

 

 

23,500

 

 

 

 

 

 

 

 

—

 

133,500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2500 Riva Road

 

Annapolis

 

155,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Old Annapolis Road

 

Howard Co. Perimeter

 

150,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7125 Columbia Gateway Drive

 

Howard Co. Perimeter

 

611,379

 

 

 

 

 

 

7000 Columbia Gateway Drive

 

Howard Co. Perimeter

 

145,806

 

 

 

 

 

 

6711 Columbia Gateway Drive

 

Haward Co. Perimeter

 

89,559

 

35,441

 

 

 

 

6731 Columbia Gateway Drive

 

Howard Co. Perimeter

 

123,911

 

 

 

 

 

 

6940 Columbia Gateway Drive

 

Howard Co. Perimeter

 

109,003

 

 

 

 

 

 

6950 Columbia Gateway Drive

 

Howard Co. Perimeter

 

107,778

 

 

 

 

 

 

8621 Robert Fulton Drive

 

Howard Co. Perimeter

 

86,032

 

 

 

 

 

 

7067 Columbia Gateway Drive

 

Howard Co. Perimeter

 

82,953

 

 

 

 

 

 

6750 Alexander Bell Drive

 

Howard Co. Perimeter

 

78,460

 

 

 

 

 

 

6700 Alexander Bell Drive

 

Howard Co. Perimeter

 

74,859

 

 

 

 

 

 

6740 Alexander Bell Drive

 

Howard Co. Perimeter

 

63,480

 

 

 

 

 

 

7015 Albert Einstein Drive

 

Howard Co. Perimeter

 

61,203

 

 

 

 

 

 

8671 Robert Fulton Drive

 

Howard Co. Perimeter

 

56,350

 

 

 

 

 

 

6716 Alexander Bell Drive

 

Howard Co. Perimeter

 

52,005

 

 

 

 

 

 

8661 Robert Fulton Drive

 

Howard Co. Perimeter

 

49,307

 

 

 

 

 

 

7130 Columbia Gateway Drive

 

Howard Co. Perimeter

 

46,840

 

 

 

 

 

 

7142 Columbia Gateway Drive

 

Howard Co. Perimeter

 

45,951

 

 

 

 

 

 

6708 Alexander Bell Drive

 

Howard Co. Perimeter

 

39,203

 

 

 

 

 

 

7065 Columbia Gateway Drive

 

Howard Co. Perimeter

 

38,560

 

 

 

 

 

 

7138 Columbia Gateway Drive

 

Howard Co. Perimeter

 

38,225

 

 

 

 

 

 

7063 Columbia Gateway Drive

 

Howard Co. Perimeter

 

36,936

 

 

 

 

 

 

6760 Alexander Bell Drive

 

Howard Co. Perimeter

 

36,440

 

 

 

 

 

 

7150 Columbia Gateway Drive

 

Howard Co. Perimeter

 

35,812

 

 

 

 

 

 

7061 Columbia Gateway Drive

 

Howard Co. Perimeter

 

29,910

 

 

 

 

 

 

6724 Alexander Bell Drive

 

Howard Co. Perimeter

 

28,420

 

 

 

 

 

 

7134 Columbia Gateway Drive

 

Howard Co. Perimeter

 

21,991

 

 

 

 

 

 

 

 

 

 

2,190,373

 

35,441

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7200 Riverwood Drive

 

Howard Co. Perimeter

 

160.000

 

 

 

 

 

 

7160 Riverwood Drive

 

Howard Co. Perimeter

 

62,084

 

 

 

 

 

 

9140 Guilford Road

 

Howard Co. Perimeter

 

41,704

 

 

 

 

 

 

7150 Riverwood Drive

 

Howard Co. Perimeter

 

41,382

 

 

 

 

 

 

9160 Guilford Road

 

Howard Co. Perimeter

 

37,034

 

 

 

 

 

 

7170 Riverwood Drive

 

Howard Co. Perimeter

 

29,162

 

 

 

 

 

 

7175 Riverwood Drive

 

Howard Co. Perimeter

 

26,500

 

 

 

 

 

 

9150 Guilford Road

 

Howard Co. Perimeter

 

18,592

 

 

 

 

 

 

10280 Old Columbia Road

 

Howard Co. Perimeter

 

16,796

 

 

 

 

 

 

10270 Old Columbia Road

 

Howard Co. Perimeter

 

16,686

 

 

 

 

 

 

9130 Guilford Road

 

Howard Co. Perimeter

 

13,700

 

 

 

 

 

 

10290 Old Columbia Road

 

Howard Co. Perimeter

 

10,890

 

 

 

 

 

 

 

 

 

 

474,530

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9720 Patuxent Woods Drive

 

Howard Co. Perimeter

 

40,004

 

 

 

 

 

 

9740 Patuxent Woods Drive

 

Howard Co. Perimeter

 

38,292

 

 

 

 

 

 

9700 Patuxent Woods Drive

 

Howard Co. Perimeter

 

31,261

 

 

 

 

 

 

9730 Patuxent Woods Drive

 

Howard Co. Perimeter

 

30,986

 

 

 

 

 

 

9710 Patuxent Woods Drive

 

Howard Co. Perimeter

 

15,229

 

 

 

 

 

 

 

 

 

 

155,772

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9020 Mendenhall Court

 

Howard Co. Perimeter

 

49,259

 

 

 

 

 

 

Total Baltimore/Washington Corrider

 

 

 

7,496,743

 

495,902

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

 

 

Submarket

 

Total Operational Square
Feet

 

Total Square Feet Under
Construction/
Redevelopment

 

Developable Square
Feet

 

JV Interest Held
by COPT

 

 

 

 

 

 

 

 

 

 

 

 

 

St. Mary’s & King George Counties

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22309 Exploration Drive

 

St. Mary’s County

 

98,860

 

 

 

 

 

 

 

22289 Exploration Drive

 

St. Mary’s County

 

61,059

 

 

 

 

 

 

 

22299 Exploration Drive

 

St. Mary’s County

 

58,231

 

 

 

 

 

 

 

32300 Exploration Drive

 

St. Mary’s County

 

44,830

 

 

 

 

 

 

 

 

 

 

 

262,980

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

46579 Expedition Drive

 

St. Mary’s County

 

61,156

 

 

 

 

 

 

 

46591 Expedition Drive

 

St. Mary’s County

 

60,029

 

 

 

 

 

 

 

 

 

 

 

121,185

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

44425 Pecan Court

 

St. Mary’s County

 

59,055

 

 

 

 

 

 

 

44408 Pecan Court

 

St. Mary’s County

 

50,532

 

 

 

 

 

 

 

23535 Cottonwood Parkway

 

St. Mary’s County

 

46,656

 

 

 

 

 

 

 

44417 Pecan Court

 

St. Mary’s County

 

29,053

 

 

 

 

 

 

 

44414 Pecan Court

 

St. Mary’s County

 

25,444

 

 

 

 

 

 

 

44420 Pecan Court

 

St. Mary’s County

 

25,200

 

 

 

 

 

 

 

 

 

 

 

235,940

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16480 Commerce Drive

 

King George County

 

70,728

 

 

 

 

 

 

 

16541 Commerce Drive

 

King George County

 

36,053

 

 

 

 

 

 

 

16539 Commerce Drive

 

King George County

 

32,076

 

 

 

 

 

 

 

16442 Commerce Drive

 

King George County

 

25,518

 

 

 

 

 

 

 

16501 Commerce Drive

 

King George County

 

22,800

 

 

 

 

 

 

 

16543 Commerce Drive

 

King George County

 

17,370

 

 

 

 

 

 

 

 

 

 

 

204,605

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total St. Mary’s & King George Counties

 

 

 

824,710

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Northern Virginia

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15000 Conference Center Drive

 

Dulles South

 

470,406

 

 

 

 

 

 

 

15010 Conference Center Drive

 

Dulles South

 

223,610

 

 

 

 

 

 

 

15059 Conference Center Drive

 

Dulles South

 

145,192

 

 

 

 

 

 

 

15049 Conference Center Drive

 

Dulles South

 

145,053

 

 

 

 

 

 

 

14900 Conference Center Drive

 

Dulles South

 

127,115

 

 

 

 

 

 

 

14280 Park Meadow Drive

 

Dulles South

 

114,126

 

 

 

 

 

 

 

4851 Stonecroft Boulevard

 

Dulles South

 

88,094

 

 

 

 

 

 

 

14850 Conference Center Drive

 

Dulles South

 

69,711

 

 

 

 

 

 

 

14840 Conference Center Drive

 

Dulles South

 

69,710

 

 

 

 

 

 

 

 

 

 

 

1,453,017

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13200 Woodland Park Road

 

Herndon

 

404,665

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13454 Sunrise Valley Road

 

Herndon

 

112,633

 

 

 

 

 

 

 

13450 Sunrise Valley Road

 

Herndon

 

53,728

 

 

 

 

 

 

 

 

 

 

 

166,361

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1751 Pinnacle Drive

 

Tysons Corner

 

260,469

 

 

 

 

 

 

 

1753 Pinnacle Drive

 

Tysons Corner

 

181,637

 

 

 

 

 

 

 

 

 

 

 

442,106

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Northern Virginia

 

 

 

2,466,149

 

—

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

 

 

Submarket

 

Total Operational
Square Feet

 

Total Square Feet
Under Construction/
Redevelopment

 

Developable Square
Feet

 

JV Interest Held
by COPT

 

 

 

 

 

 

 

 

 

 

 

 

 

Other Virginia

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11751 Meadowville Lane

 

Richmond Southwest

 

193,000

 

 

 

 

 

 

 

201 Technology Park Drive (l)

 

Southwest Virginia

 

 

 

102,842

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Other Virginia

 

 

 

193,000

 

102,842

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Greater Philadelphia

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

753 Jolly Road

 

Blue Bell

 

419,472

 

 

 

 

 

 

 

785 Jolly Road

 

Blue Bell

 

219,065

 

 

 

 

 

 

 

760 Jolly Rood

 

Blue Bell

 

208,854

 

 

 

 

 

 

 

751 Jolly Road

 

Blue Bell

 

112,958

 

 

 

 

 

 

 

Total Greater Philadelphia

 

 

 

960,349

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Northern/Central New Jersey

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

431 Ridge Road

 

Exit 8A - Cranbury

 

171,200

 

 

 

 

 

 

 

429 Ridge Road

 

Exit 8A - Cranbury

 

142,385

 

 

 

 

 

 

 

437 Ridge Road

 

Exit 8A - Cranbury

 

30,000

 

 

 

 

 

 

 

 

 

 

 

343,585

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

47 Commerce

 

Exit 8A - Cranbury

 

41,398

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Northern/Central New Jersey

 

 

 

384,983

 

—

 

 

 

 

 

San Antonio, Texas

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8611 Military Drive

 

San Antonio

 

468,994

 

 

 

 

 

 

 

Total San Antonio, Texas

 

 

 

468,994

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Colorado Springs

 

 

 

 

 

 

 

 

 

 

 

655 Space Center Drive

 

Colorado Springs East

 

 

 

103,900

 

 

 

 

 

985 Space .Center Drive

 

Colorado Springs East

 

102,717

 

 

 

 

 

 

 

745 Space Center Drive

 

Colorado Springs East

 

50,000

 

 

 

 

 

 

 

980 Technology Court

 

Colorado Springs East

 

33,190

 

 

 

 

 

 

 

 

 

 

 

185,907

 

103,900

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1055 North Newport Road

 

Colorado Springs East

 

 

 

59,763

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1670 North Newport Rood

 

Colorado Springs East

 

67,500

 

 

 

 

 

 

 

1915 Aerotech Drive

 

Colorado Springs East

 

37,946

 

 

 

 

 

 

 

I925 Aerotech Drive

 

Colorado Springs East

 

37,946

 

 

 

 

 

 

 

 

 

 

 

143,392

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9950 Federal Drive

 

1-25 North Corridor

 

66,222

 

 

 

 

 

 

 

9965 Federal Drive

 

1-25 North Corridor

 

41,120

 

33,629

 

 

 

 

 

9960 Federal Drive

 

1-25 North Corridor

 

46,948

 

 

 

 

 

 

 

 

 

 

 

154,290

 

33,629

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5775 Mark Dubling Boulevard

 

Colorado Springs Northwest

 

109,678

 

 

 

 

 

 

 

5725 Mark Dubling Boulevard

 

Colorado Springs Northwest

 

108,976

 

 

 

 

 

 

 

5755 Mark Dubling Boulevard

 

Colorado Springs Northwest

 

105,788

 

 

 

 

 

 

 

 

 

 

 

324,442

 

—

 

 

 

 

 

Total Colorado Springs

 

 

 

808,031

 

197,292

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

Schedule 6.1(f) Part I - Title to Properties

As of August 31, 2007

 

 

 

Submarket

 

Total
Operational
Square Feet

 

Total Square Feet
Under
Construction /
Redevelopment

 

Developable Square
Feet

 

JV Interest Held by
COPT

 

 

 

 

 

 

 

 

 

 

 

 

 

Suburban Maryland

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11800 Tech Road

 

North Silver Spring

 

235,954

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

400 Professional Drive

 

Gaithersburg

 

129,311

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110 Thomas Johnson Drive

 

Frederick

 

117,803

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45 West Gude Drive

 

Rockville

 

108,588

 

 

 

 

 

 

 

15 West Gude Drive

 

Rockville

 

106,928

 

 

 

 

 

 

 

 

 

 

 

215,516

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Suburban Maryland

 

 

 

698,584

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Suburban Baltimore

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11311 McCormick Road

 

Hunt Valley/Rte 83 Corridor

 

212,856

 

 

 

 

 

 

 

200 International Circle

 

Hunt Valley/Rte 83 Corridor

 

128,653

 

 

 

 

 

 

 

226 Schilling Circle

 

Hunt Valley/Rte 83 Corridor

 

98,640

 

 

 

 

 

 

 

201 International Circle

 

Hunt Valley/Rte 83 Corridor

 

78,634

 

 

 

 

 

 

 

11011 McCormick Road

 

Hunt Valley/Rte 83 Corridor

 

56,512

 

 

 

 

 

 

 

216 Schilling Circle

 

Hunt Valley/Rte 83 Corridor

 

36,003

 

 

 

 

 

 

 

222 Schilling Circle

 

Hunt Valley/Rte 83 Corridor

 

28,003

 

 

 

 

 

 

 

224 Schilling Circle

 

Hunt Valley/Rte 83 Corridor

 

27,372

 

 

 

 

 

 

 

11101 McCormick Road

 

Hunt Valley/Rte 83 Corridor

 

24,232

 

 

 

 

 

 

 

 

 

 

 

690,910

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10150 York Road

 

Hunt Valley/Rte 83 Corridor

 

178,286

 

 

 

 

 

 

 

9690 Deereco Road

 

Hunt Valley/Rte 83 Corridor

 

134,175

 

 

 

 

 

 

 

375 West Padonia Road

 

Hunt Valley/Rte 83 Corridor

 

110,328

 

 

 

 

 

 

 

 

 

 

 

422,789

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7210 Ambassador Road

 

Baltimore County Westside

 

83,435

 

 

 

 

 

 

 

7152 Windsor Boulevard

 

Baltimore County Westside

 

57,855

 

 

 

 

 

 

 

21 Governor’s Court

 

Baltimore County Westside

 

56,063

 

 

 

 

 

 

 

7125 Ambassador Road

 

Baltimore County Westside

 

50,488

 

 

 

 

 

 

 

7253 Ambassador Road

 

Baltimore County Westside

 

38,930

 

 

 

 

 

 

 

7104 Ambassador Road

 

Baltimore County Westside

 

29,457

 

 

 

 

 

 

 

17 Governor’s Court

 

Baltimore County Westside

 

14,701

 

 

 

 

 

 

 

15 Governor’s Court

 

Baltimore County Westside

 

14,568

 

 

 

 

 

 

 

7127 Ambassador Road

 

Baltimore County Westside

 

11,144

 

 

 

 

 

 

 

7129 Ambassador Road

 

Baltimore County Westside

 

11,075

 

 

 

 

 

 

 

7108 Ambassador Road

 

Baltimore County Westside

 

9,018

 

 

 

 

 

 

 

7102 Ambassador Road

 

Baltimore County Westside

 

8.379

 

 

 

 

 

 

 

7106 Ambassador Road

 

Baltimore County Westside

 

8,820

 

 

 

 

 

 

 

7131 Ambassador Road

 

Baltimore County Westside

 

7,453

 

 

 

 

 

 

 

 

 

 

 

401,886

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

502 Washington Avenue

 

Towson

 

91,188

 

 

 

 

 

 

 

102 West Pennsylvania Avenue

 

Towson

 

49,497

 

 

 

 

 

 

 

100 West Pennsylvania Avenue

 

Towson

 

18,451

 

 

 

 

 

 

 

109-111 Allegheny Avenue

 

Towson

 

18,431

 

 

 

 

 

 

 

 

 

 

 

177,567

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal (continued on next page)

 

 

 

1,693,152

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------

 

 


 

 

 

Submarket

 

Total Operational
Square Feet

 

Total Square Feet
Under Construction/
Redevelopment

 

Developable
Square Feet

 

JV Interest Held
by COPT

 

 

 

 

 

 

 

 

 

 

 

 

 

Subtotal (Continued from prior page)

 

 

 

1,693,152

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4940 Campbell Boulevard

 

White Marsh

 

49,813

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8140 Corporate Drive

 

White Marsh

 

75,687

 

 

 

 

 

 

 

8110 Corporate Drive

 

White Marsh

 

75,687

 

 

 

 

 

 

 

 

 

 

 

151,374

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9910 Franklin Square Drive

 

White Marsh

 

56,271

 

 

 

 

 

 

 

9920 Franklin Square Drive

 

White Marsh

 

44,566

 

 

 

 

 

 

 

9930 Franklin Square Drive

 

White Marsh

 

39,750

 

 

 

 

 

 

 

9900 Franklin Square Drive

 

White Marsh

 

33,912

 

 

 

 

 

 

 

9940 Franklin Square Drive

 

White Marsh

 

33,134

 

 

 

 

 

 

 

 

 

 

 

207,633

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8020 Corporate Drive

 

White Marsh

 

51,600

 

 

 

 

 

 

 

8094 Sandpiper Circle

 

White Marsh

 

50,812

 

 

 

 

 

 

 

8098 Sandpiper Circle

 

White Marsh

 

47,680

 

 

 

 

 

 

 

8010 Corporate Drive

 

White Marsh

 

39,351

 

 

 

 

 

 

 

 

 

 

 

189,443

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5325 Nottingham Ridge Road

 

White Marsh

 

37,322

 

 

 

 

 

 

 

5355 Nottingham Ridge Road

 

White Marsh

 

36,981

 

 

 

 

 

 

 

 

 

 

 

74,303

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7941-7949 Corporate Drive

 

White Marsh

 

57,600

 

 

 

 

 

 

 

8007 Corporate Drive

 

White Marsh

 

43,197

 

 

 

 

 

 

 

8013 Corporate Drive

 

White Marsh

 

38,618

 

 

 

 

 

 

 

8019 Corporate Drive

 

White Marsh

 

25,461

 

 

 

 

 

 

 

8003 Corporate Drive

 

White Marsh

 

18,327

 

 

 

 

 

 

 

8015 Corporate Drive

 

White Marsh

 

16,610

 

 

 

 

 

 

 

8023 Corporate Drive

 

White Marsh

 

9,486

 

 

 

 

 

 

 

 

 

 

 

209,299

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5020 Campbell Boulevard

 

White Marsh

 

44,701

 

 

 

 

 

 

 

5024 Campbell Boulevard

 

White Marsh

 

33,791

 

 

 

 

 

 

 

5026 Campbell Boulevard

 

White Marsh

 

30,868

 

 

 

 

 

 

 

5022 Campbell Boulevard

 

White Marsh

 

27,507

 

 

 

 

 

 

 

 

 

 

 

136,867

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1001 Franklin Square Drive

 

White Marsh

 

216,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8114 Sandpiper Circle

 

White Marsh

 

45,399

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4979 Mercantile Road

 

White Marsh

 

50,498

 

 

 

 

 

 

 

4969 Mercantile Road

 

White Marsh

 

47,574

 

 

 

 

 

 

 

 

 

 

 

98,072

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7939 Honeygo Boulevard

 

White Marsh

 

28,081

 

 

 

 

 

 

 

8133 Perry Hall Boulevard

 

White Marsh

 

27,803

 

 

 

 

 

 

 

7923 Honeygo Boulevard

 

White Marsh

 

24,049

 

 

 

 

 

 

 

 

 

 

 

79,933

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8031 Corporate Drive

 

White Marsh

 

66,000

 

 

 

 

 

 

 

10552 Philadelphia Road

 

White Marsh

 

56,000

 

 

 

 

 

 

 

8015 Ridgely’s Choice Drive

 

White Marsh

 

37,797

 

 

 

 

 

 

 

8029 Corporate Drive

 

White Marsh

 

25,000

 

 

 

 

 

 

 

 

 

 

 

184,797

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Suburban Baltimore

 

 

 

3,336,085

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL PORTFOLIO

 

 

 

17,637,628

 

796,036

 

 

 

 

 

 

Note: On September 7, 2007, we sold our interests in the properties known as
7321 Parkway Drive in Linthicum, Maryland and 2 and 8 Centre Drive in Cranbury,
New Jersy. These properties have been excluded from this schedule.

 

6

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

Total Square Feet

 

 

 

 

 

 

 

 

 

 

 

Under

 

 

 

 

 

 

 

 

 

Total Operational

 

Construction /

 

Developable

 

JV Interest Held

 

 

 

Submarket

 

Square Feet

 

Redevelopment

 

Square Feet

 

by COPT

 

Unconsolidated Joint Venture Properties

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Greater Harrisburg

 

 

 

 

 

 

 

 

 

 

 

2605 Interstate Drive

 

East Shore

 

79,456

 

 

 

 

 

20.0

%

2601 Market Place

 

East Shore

 

65,411

 

 

 

 

 

20.0

%

 

 

 

 

144,867

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6345 Flank Drive

 

East Shore

 

69,443

 

 

 

 

 

20.0

%

6340 Flank Drive

 

East Shore

 

68,200

 

 

 

 

 

20.0

%

6400 Flank Drive

 

East Shore

 

52,439

 

 

 

 

 

20.0

%

6360 Flank Drive

 

East Shore

 

46,500

 

 

 

 

 

20.0

%

6385 Flank Drive

 

East Shore

 

32,921

 

 

 

 

 

20.0

%

6380 Flank Drive

 

East Shore

 

32,668

 

 

 

 

 

20.0

%

6405 Flank Drive

 

East Shore

 

32,000

 

 

 

 

 

20.0

%

95 Shannon Road

 

East Shore

 

21,976

 

 

 

 

 

20.0

%

75 Shannon Road

 

East Shore

 

20,887

 

 

 

 

 

20.0

%

6375 Flank Drive

 

East Shore

 

19,783

 

 

 

 

 

20.0

%

85 Shannon Road

 

East Shore

 

12,863

 

 

 

 

 

20.0

%

 

 

 

 

409,680

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5035 Ritter Road

 

West Shore

 

56,556

 

 

 

 

 

20.0

%

5070 Ritter Road - Building A

 

West Shore

 

32,309

 

 

 

 

 

20.0

%

5070 Ritter Road - Building B

 

West Shore

 

28,347

 

 

 

 

 

20.0

%

 

 

 

 

117,212

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Greater Harrisburg

 

 

 

671,759

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Unconsolidated Joint Venture Properties

 

 

 

671,759

 

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Consolidated Joint Venture Properties

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Suburban Maryland

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4230 Forbes Boulevard

 

Lanham

 

55,866

 

 

 

 

 

50.0

%

Indian Head, LLC

 

Charles County

 

 

 

 

 

677,250

 

75.0

%

Total Suburban Maryland

 

 

 

55,866

 

—

 

677,250

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Baltimore/Washington Corridor

 

 

 

 

 

 

 

 

 

 

 

7468 Candlewood Road

 

BWI Airport

 

 

 

471,587

 

 

 

92.5

%

Total Baltimore/Washington Corridor

 

 

 

—

 

471,587

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Northern Virginia

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2900 Towerview Road and

 

 

 

 

 

 

 

 

 

 

 

13849 Part Center Road

 

Route 28 South

 

78,171

 

116,706

 

 

 

92.5

%

Total Northern Virginia

 

 

 

78,171

 

116,706

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Consolidated Joint Venture Properties

 

 

 

134,037

 

588,293

 

677,250

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL PORTFOLIO

 

 

 

805,796

 

588,293

 

677,250

 

 

 

 

7

--------------------------------------------------------------------------------


 

Schedule 6.1(f) Part I - Title to Properties

As of August 31, 2007

 

 

 

 

 

Developable

 

 

 

Submarket

 

Square Feet

 

Redevelopment/Development

 

 

 

 

 

Gude Drive Land - Building I

 

Rockville

 

110,000

 

Gude Drive Land Parcel / Rockville Corporate Ctr. (Celera/Appelera)

 

Rockville

 

110,000

 

Gateway Exchange III (6721 Columbia Gateway Drive)

 

Howard Co. Perimeter

 

131,550

 

Worldcom Land

 

Dulles South

 

674,200

 

Interquest Land

 

1-25 North Corridor

 

1,500,000

 

300 NBP

 

BWI Airport

 

190,000

 

316 NBP

 

BWI Airport

 

125,000

 

16442A Commerce Drive (Dahlgren)

 

King George County

 

50,000

 

308 NBP

 

BWI Airport

 

161,200

 

Corporate Place III

 

White Marsh

 

125,000

 

Corporate Place IV

 

White Marsh

 

125,000

 

Thomas Johnson Drive (Frederick - 6 acres)

 

Frederick

 

85,000

 

1460 Dorsey Road

 

BWI Airport

 

60,000

 

NBP Visitor Control Center

 

BWI Airport

 

20,000

 

Clarks Hundred (NBP Phase III)

 

BWI Airport

 

1,250,000

 

312 NBP

 

BWI Airport

 

125,000

 

Cedar Knolls

 

BWI Airport

 

320,000

 

Columbia Gateway (T-II)

 

Howard Co, Perimeter

 

220,000

 

6741 Columbia Gateway

 

Howard Co. Perimeter

 

10,000

 

Pork Center - Building I

 

Dulles South

 

160,000

 

Waterview III / Three Dulles Tower / Woodland Park

 

Herndon

 

225,000

 

Ft. Ritchie Land

 

Cascade, MD

 

1,700,000

 

Dahlgren Land Parcel

 

King George County

 

65,000

 

Westfields Corporate Center 19 acres / WTP3 St. Joe’s land

 

Dulles South

 

246,800

 

Blue Bell Corporate Center

 

Blue Bell

 

600,000

 

San Antonio - 27 acre land parcel

 

San Antonio

 

350,000

 

San Antonio - 31 acre land parcel

 

San Antonio

 

375,000

 

COPT Princeton South

 

Exit 8A - Cranbury

 

TBD

 

Expedition VII - (parcel #2)

 

St. Mary’s County

 

60,000

 

Fort Ritchie - General (Land)

 

Cascade, MD

 

 

(1)

Patriot Park (Colorado Springs) 52 acres 7/08/05

 

Colorado Springs East

 

860,000

 

Galley Road

 

Rockville

 

TBD

 

Aerotech 2

 

Colorado Springs East

 

90,000

 

9965 Federal Land Parcel

 

1-25 North Corridor

 

30,000

 

Clarks Hundred II

 

BWI Airport

 

 

(2)

White Marsh (Lot 401)

 

White Marsh

 

1,600,000

 

Nottingham Ridge

 

 

 

 

(3)

10521 Red Run Boulevard

 

 

 

 

(3)

White Marsh Com. Ctr. II

 

 

 

 

(3)

Campbell Blvd. & Franklin Square

 

 

 

 

(3)

Nottingham & Philadelphia Roads

 

 

 

 

(3)

Philadelphia Rd. & Route 43

 

 

 

 

(3)

7125 Columbia Gateway Drive (Land)

 

Howard Co. Perimeter

 

120,000

 

Riverwood I &. II (Land)

 

Howard Co. Perimeter

 

70,000

 

 

 

Total:

 

11,753,750

 

 

--------------------------------------------------------------------------------

(1) Included in total of 1.7 million s.f. of development

(2) Included in total of 1.275 million s.f. of development,

(3) Included in total of I.6MM s.f. of development.

 

8

--------------------------------------------------------------------------------


 

Schedule 6.1(f) Part II - Liens In Existence

As of August 31, 2007

 

Loan

 

Secured Property(ies)

 

TIAA (suburban office)

 

2730 Hercules Road

 

 

 

133 National Business Parkway

 

 

 

131 National Business Parkway

 

 

 

135 National Business Parkway

 

 

 

141 National Business Parkway

 

 

 

7240 Parkway Drive

 

 

 

6950 Columbia Gateway Drive

 

 

 

46579 Expedition Drive

 

 

 

22289 Exploration Drive

 

 

 

 

 

IDS (9690 Decreco & Exploration IV)

 

9690 Decreco Road

 

 

 

22299 Exploration Drive

 

 

 

 

 

State Farm (132 / 221 NBP)

 

132 National Business Parkway

 

 

 

2721 Technology Drive

 

 

 

 

 

Transoccidental (AEGON) — ABD

 

6716 Alexander Bell Drive

 

 

 

6740 Alexander Bell Drive

 

 

 

6750 Alexander Bell Drive

 

 

 

6760 Alexander Bell Drive

 

 

 

 

 

Allstate — Commons / Parkway

 

1331 Ashton Road

 

 

 

1341 Ashton Road

 

 

 

1338 Ashton Road

 

 

 

1343 Ashton Road

 

 

 

1344 Ashton Road

 

 

 

1348 Ashton Road

 

 

 

1350 Dorsey Road

 

 

 

7467 Ridge Road

 

 

 

7318 Parkway Drive

 

 

 

 

 

AEGON — Concourse & AS

 

1302 Concourse Drive

 

 

 

1306 Concourse Drive

 

 

 

891 Elkridge Landing Road

 

 

 

901 Elkridge Landing Road

 

 

 

 

 

TIAA — 201/211 NBP

 

2701 Technology Drive

 

 

 

2711 Technology Drive

 

 

 

 

 

State Farm (Gateway 63/Rivers 95)

 

7061 Columbia Gateway Drive

 

 

 

7063 Columbia Gateway Drive

 

 

 

7065 Columbia Gateway Drive

 

 

 

7067 Columbia Gateway Drive

 

 

 

9130 Guilford Road

 

 

 

9140 Guilford Road

 

 

 

9150 Guilford Road

 

 

 

9160 Guilford Road

 

 

 

 

 

Northwestern Mutual (Westfields I)

 

15049 Conference Center Drive

 

 

 

 

 

Allstate - 11800 Tech

 

11800 Tech Road

 

 

 

 

 

Allstate - AS III, VI, VII & XVIII

 

920 Elkridge Landing Road

 

 

 

938 Elkridge Landing Road

 

 

 

940 Elkridge Landing Road

 

 

 

1304 Concourse Drive

 

 

 

 

 

Aegon - Dulles Tech /Ridgeview

 

13454 Sunrise Valley

 

 

 

13450 Sunrise Valley

 

 

 

14900 Conference Center Drive

 

 

 

14840 Conference Center Drive

 

 

 

14850 Conference Center Drive

 

 

 

 

 

TIAA - I Dulles Tower/Greens 2&3

 

15059 Conference Center Drive

 

 

 

4851 Stonecraft Boulevard

 

 

 

13200 Woodland Park Drive

 

 

 

 

 

TIAA (Pinnacle - assumed)

 

1751 Pinnacle Drive

 

 

 

1753 Pinnacle Drive

 

 

--------------------------------------------------------------------------------


 

Loan

 

Secured Property(ies)

 

Greenwich

 

134 National Business Parkway

 

 

 

6940 Columbia Gateway Drive

 

 

 

880 Elkridge Landing Road

 

 

 

870 Elkridge Landing Road

 

 

 

7000 Columbia Gateway Drive

 

 

 

7320 Parkway Drive

 

 

 

8621 Robert Fulton Drive

 

 

 

8661 Robert Fulton Drive

 

 

 

8671 Robert Fulton Drive

 

 

 

 

 

LaSalle

 

2691 Technology Drive

 

 

 

304 Sentinel Drive

 

 

 

6700 Alexander Bell Drive

 

 

 

6708 Alexander Bell Drive

 

 

 

6724 Alexander Bell Drive

 

 

 

7130 Columbia Gateway Drive

 

 

 

7134 Columbia Gateway Drive

 

 

 

7138 Columbia Gateway Drive

 

 

 

7142 Columbia Gateway Drive

 

 

 

7150 Columbia Gateway Drive

 

 

 

 

 

Goldman Sachs

 

881 Elkridge Landing Road

 

 

 

1190 Winterson Road

 

 

 

999 Corporate Boulevard

 

 

 

1099 Winterson Road

 

 

 

1199 Winterson Road

 

 

 

849 International Drive

 

 

 

930 International Drive

 

 

 

900 International Drive

 

 

 

800 International Drive

 

 

 

5725 Mark Dabling Boulevard

 

 

 

5755 Mark Dabling Boulevard

 

 

 

5775 Mark Dabling Boulevard

 

 

 

1915 Acrotech Drive

 

 

 

1925 Acrotech Drive

 

 

 

 

 

Allstate (W&M)

 

8013 Corporate Drive

 

 

 

8015 Corporate Drive

 

 

 

8019 Corporate Drive

 

 

 

8023 Corporate Drive

 

 

 

 

 

Wachovia (W&M)

 

10270 Old Columbia Road

 

 

 

10280 Old Columbia Road

 

 

 

10290 Old Columbia Road

 

 

 

9700 Patuxent Woods Drive

 

 

 

9710 Patuxent Woods Drive

 

 

 

9720 Patuxent Woods Drive

 

 

 

9730 Patuxent Woods Drive

 

 

 

9740 Patuxent Woods Drive

 

 

 

 

 

LaSalle

 

15000 Conference Center Drive

 

 

 

15010 Conference Center Drive

 

 

 

 

 

W&M (Park Circle)

 

7272 Park Circle Drive

 

 

 

 

 

GMAC - Crown Point

 

400 Professional Drive

 

 

 

 

 

ING - Corp Point III (assumed)

 

14280 Park Meadow Drive

 

 

 

 

 

Wachovia - Dahlgren

 

16442 Commerce Drive

 

 

 

16501 Commerce Drive

 

 

 

16543 Commerce Drive

 

 

--------------------------------------------------------------------------------


 

Loan

 

Secured Property(ies)

 

PNC - Veda I & II

 

22309 Exploration Drive

 

 

 

 

 

Key Bank - Red Cedar

 

44425 Pecan Court

 

 

 

 

 

GMAC - Newport Center

 

1670 North Newport Road

 

 

 

 

 

Albert Einstein (AE)/State Farm

 

7015 Albert Einstein Drive

 

 

 

 

 

7125 Columbia Gateway Drive

 

7125 Columbia Gateway Drive

 

 

 

 

 

State Farm (Franklin Square)

 

9910 Franklin Square Drive

 

 

 

 

 

State Farm 2 (Washington Ave.)

 

502 Washington Avenue

 

 

 

 

 

Wachovia term loan ($34.5M)

 

7200 Riverwood Drive

(1)

 

 

2500 Riva Road

(1)

 

 

9950 Federal Drive

(1)

 

 

9960 Federal Drive

(1)

 

 

 

 

M&T/NBP 302

 

302 Sentinel Drive

(1)

 

 

 

 

M&T/NBP 320

 

320 Sentinel Drive

(1)

 

 

 

 

Wells Fargo - 6711 Col Gtw Dr

 

6711 Columbia Gateway Drive

(1)

 

 

 

 

Bank of America (VITA-Richmond)

 

11751 Meadowville Lane

(1)

 

 

 

 

Harrisburg Portfolio

 

2605 Interstate Drive
2601 Market Place
6345 Flank Drive
6340 Flank Drive
6400 Flank Drive
6360 Flank Drive
6385 Flank Drive
6380 Flank Drive
6405 Flank Drive
6375 Flank Drive
75 Shannon Road
85 Shannon Road
95 Shannon Road

 

 

--------------------------------------------------------------------------------

(1) Assignment of Membership Interest (no lien on real property).

 

--------------------------------------------------------------------------------

 


 

Schedule 6.1(g) - Indebtedness and Guaranties
As of August 31, 2007

 

Loan

 

JV
%

 

Actual
8/31/2007
Book Balance

 

Secured/
Unsecured

Revolver

 

 

 

327,000,000

 

U

TIAA (suburban office)

 

 

 

69,496,664

 

S

IDS (9690 Deereco & Exploration IV)

 

 

 

12,172,539

 

S

State Farm (132 / 221 NBP)

 

 

 

23,225,279

 

S

Transoccidental (AEGON) — ABD

 

 

 

18,798,244

 

S

Allstate –– Commons / Parkway

 

 

 

23,014,274

 

S

AEGON –– Concourse & AS

 

 

 

23,640,154

 

S

TIAA — 201/211 NBP

 

 

 

30,736,679

 

S

State Farm (Gateway 63/Rivers 95)

 

 

 

25,083,223

 

S

Northwestern Mutual (Westfields I)

 

 

 

13,800,401

 

S

Allstate - 11800 Tech

 

 

 

17,680,787

 

S

Allstate - AS III, VI, VII & XVIII

 

 

 

26,521,180

 

S

Aegon - Dulles Tech /Ridgeview

 

 

 

47,886,960

 

S

TIAA - I Dulles Tower/Greens 2&3

 

 

 

110,059,864

 

S

TIAA (Pinnacle - assumed)

 

 

 

61,334,585

 

S

Greenwich

 

 

 

103,000,000

 

S

LaSalle

 

 

 

108,543,000

 

S

Goldman Sachs

 

 

 

146,500,000

 

S

Allstate (W&M)

 

 

 

5,908,716

 

S

Wachovia (W&M)

 

 

 

14,392,719

 

S

LaSalle

 

 

 

150,000,000

 

S

Doug Legum

 

 

 

750,000

 

U

W&M (Park Circle)

 

 

 

5,889,426

 

S

GMAC - Crown Point

 

 

 

16,004,288

 

S

1NG - Corp Point III (assumed)

 

 

 

9,252,884

 

S

Wachovia - Dahlgren IV

 

 

 

6,298,104

 

S

PNC - Veda I & II

 

 

 

1,323,892

 

S

Key Bank - Red Cedar

 

 

 

3,849,007

 

S

Fort Ritchie (Seller take back)

 

 

 

1,689,951

 

U

GMAC - Newport Center

 

 

 

4,838,484

 

S

Albert Einstein (AE)/State Farm

 

 

 

3,650,645

 

S

7125 Columbia Gateway Drive

 

 

 

37,318,058

 

S

State Farm (W&M)

 

 

 

5,793,013

 

S

State Farm 2 (W&M)

 

 

 

5,492,221

 

S

 

 

 

 

1,133,945,240

 

 

 

 

 

 

 

 

 

Wachovia term loan ($34.5M)

 

 

 

34,500,000

 

S

M&T/NBP 302

 

 

 

22,506,089

 

S

M&T/NBP 320

 

 

 

18,082,714

 

S

Wells Fargo - 6711 Col Gtw Dr

 

 

 

14,777,456

 

S

Bank of America (VITA-Richmond)

 

 

 

43,499,786

 

S

 

 

 

 

 

 

 

 

 

 

 

133,366,045

 

 

 

 

 

 

 

 

 

3.5% Exchangeable Senior Notes

 

 

 

200,000,000

 

U

 

 

 

 

 

 

 

Total

 

 

 

1,794,311,285

 

 

 

 

 

 

 

 

 

Add: Pro Rata Share of JV Debt

 

 

 

 

 

 

Harrisburg Portfolio

 

20

%

13,320,000

 

S

 

 

 

 

 

 

 

COPT’s share of JV Debt

 

 

 

13,320,000

 

 

 

 

 

 

 

 

 

Add: Letter or Credits (Citigroup)

 

 

 

666,665

 

 

Add: Letter of Credits (Nottingham)

 

 

 

1,075,787

 

 

Add: Letter of Credit (Release of 7321 Parkway)

 

 

 

2,643,814

 

 

Add: Letter or Credits (Other)

 

 

 

323,653

 

 

Add: Capital Lease Obligations

 

 

 

––

 

 

 

 

 

 

4,709,919

 

 

 

 

 

 

 

 

 

Total Indebtedness

 

 

 

$

1,812,341,204

 

 

 

Note 1: The Revolver balance is as of last Borrowing (9/20/2007).

Note 2: The $666,665 LOC related to Harrisburg JV automatically reduces by
$66,667 per calendar quarter commencing on April 1, 2006.

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.1(h)

 

Material Contracts

 

None

 

--------------------------------------------------------------------------------


 

 

SCHEDULE 6.1(i)

 

Litigation

 

None

 

--------------------------------------------------------------------------------

 


 

Schedule 6.1 (y) - Unencumbered Assets
As of August 31, 2007

 

Operating Properties

 

7%

 

Real Property Address

 

Square Feet

 

2Q 07
Cash NOI

 

2Q 07 Cash NOI
Annualized

 

Cap Rate
@7.0%

 

2Q 07
Adjusted
Cash NOI

 

Airport Square II (900 Elkridge Landing Road)

 

97,261

 

323,500

 

1,294,000

 

18,485,714

 

317,421

 

Airport Square IV (939 Elkridge Landing Road)

 

53,031

 

147,733

 

590,932

 

8,441,886

 

144,419

 

Airport Square V (921 Elkridge Landing Road)

 

54,175

 

188,132

 

752,528

 

10,750,400

 

184,746

 

Airport Square XI (9l1 Elkridge Landing Road)

 

68,296

 

226,765

 

907,060

 

12,958,000

 

222,497

 

Airport Square XIII (1201 Winterson Road)

 

67,903

 

184,100

 

736,400

 

10,520,000

 

179,856

 

15 Gude Drive

 

106,928

 

386,579

 

1,546,316

 

22,090,229

 

379,896

(1)

45 Gude Drive

 

108,588

 

424,773

 

1,699,092

 

24,272,743

 

417,986

 

110 Thomas Johnson Drive

 

117,803

 

275,383

 

1,101,532

 

15,736,171

 

268,020

 

318 Sentinel Drive (318 NBP)

 

125,681

 

982,317

 

3,929,268

 

56,132,400

 

974,462

 

322 Sentinel Drive (322 NBP)

 

125,568

 

595,654

 

2,382,616

 

34,037,371

 

587,806

 

306 Sentinel Drive (306 NBP)

 

157,896

 

664,965

 

2,659,860

 

37,998,000

 

655,097

 

9140 Route 108

 

150,000

 

502,108

 

2,008,432

 

28,691,886

 

492,733

 

140 National Business Parkway

 

119,904

 

1,086,299

 

4,345,196

 

62,074,229

 

1,078,805

 

2720 Technology Drive (NBP 220)

 

156,730

 

1,450,251

 

5,801,004

 

82,871,486

 

1,440,455

 

10150 York Road (Sterling York)

 

178,286

 

521,805

 

2,087,220

 

29,817,429

 

510,662

 

375 W. Padonia Road (the Atrium Bldg)

 

110,328

 

299,376

 

1,197,504

 

17,107,200

 

292,481

 

16539-16541 Commerce Drive

 

68,129

 

214,329

 

357,316

 

12,247,371

 

210,071

 

751 - 785 Jolly Road (Blue Bell)

 

960,349

 

2,644,220

 

10,576,880

 

151,098,286

 

2,684,198

 

8611 Military Drive

 

468,994

 

1,146,388

 

4,585,552

 

65,507,886

 

1,117,076

 

429 Ridge Road (Princeton Tech 429)

 

142,385

 

––

 

––

 

––

 

––

(2)

431 Ridge Road (Princeton Tech 437)

 

171,200

 

358,430

 

1,433,720

 

20,481,714

 

347,730

 

437 Ridge Road (Princeton Tech 437)

 

30,000

 

54,767

 

219,068

 

3,129,543

 

52,892

 

2 Centre Drive

 

16,132

 

57,321

 

229,284

 

3,275,486

 

56,313

 

47 Commerce Drive

 

41,398

 

115,091

 

460,364

 

6,676,629

 

112,504

 

8 Centre Drive

 

16,199

 

––

 

––

 

––

 

––

(2)

23535 Cottonwood Parkway (Tracor 2)

 

46,656

 

120,522

 

482,088

 

6,886,971

 

117,606

 

44408 Pecan Court (Tracor 4)

 

50,532

 

134,042

 

536,168

 

7,659,543

 

130,854

 

44414 Pecan Court (Tracor 5)

 

25,444

 

53,414

 

213,656

 

3,052,229

 

51,824

 

44417 Pecan Court (Veda 7)

 

29,053

 

59,944

 

239,776

 

3,425,371

 

58,128

 

46591 Expedition Drive (Expedition VI)

 

60,029

 

25,890

 

103,560

 

1,479,429

 

22,138

 

745 Space Center Drive

 

50,000

 

231,179

 

924,716

 

13,210,229

 

228,054

 

Patriol Park View (985 Space Center Drive)

 

102,717

 

337,184

 

1,348,736

 

19,267,657

 

330,764

 

Patriol Park View II (980 Space Center Drive)

 

33,190

 

80,510

 

322,040

 

4,600,571

 

78,436

 

9965 Federal Drive

 

41,120

 

86,327

 

345,308

 

4,932,971

 

83,757

(1)

11311 McCormick Road

 

212,856

 

394,381

 

1,577,524

 

22,536,057

 

381,078

 

200 International Circle

 

128,658

 

142,678

 

570,712

 

8,153,029

 

134,637

 

201 International Circle

 

78,634

 

186,594

 

746,376

 

10,662,514

 

181,679

 

226 Schilling Circle

 

98,640

 

344,630

 

1,378,520

 

19,693,143

 

338,465

 

11011 McCormick Road

 

56,512

 

44,641

 

178,564

 

2,550,914

 

41,109

 

11101 McCormick Road

 

24,232

 

46,265

 

185,060

 

2,643,714

 

44,751

 

7131 Ambassador Road

 

7,453

 

––

 

––

 

––

 

––

(2)

7127 Ambassador Road

 

11,144

 

7,505

 

30,020

 

428,857

 

6,809

 

7129 Ambassador Road

 

11,075

 

21,840

 

87,360

 

1,248,000

 

21,148

 

7125 Ambassador Road

 

50,488

 

99,688

 

398,752

 

5,696,457

 

96,533

 

7104 Ambassador Road

 

29,457

 

44,359

 

177,436

 

2,534,800

 

42,518

 

7102 Ambassador Road

 

8,879

 

17,517

 

70,068

 

1,000,971

 

16,962

 

7106 Ambassador Road

 

8,820

 

14,987

 

59,948

 

856,400

 

14,436

 

7108 Ambassador Road

 

9,018

 

––

 

––

 

––

 

—

(2)

15 Governor’s Court

 

14,568

 

14,903

 

59,612

 

851,600

 

13,993

 

17 Governor’s Court

 

14,701

 

11,294

 

45,176

 

645,371

 

10,375

 

21 Governor’s Court

 

56,063

 

83,851

 

335,404

 

4,791,486

 

80,347

 

7152 Windsor Boulevard

 

57,855

 

148,939

 

595,756

 

8,510,800

 

145,323

 

7253 Ambassador Road

 

38,930

 

84,083

 

336,332

 

4,804,743

 

81,650

 

7210 Ambassador Road

 

83,435

 

158,092

 

632,368

 

9,033,829

 

152,877

 

Subtotal:

 

5,153,323

 

15,845,545

 

63,382,180

 

905,459,714

 

15,534,403

 

 

 

 

 

—

 

 

 

 

 

—

 

 

1

--------------------------------------------------------------------------------


 

Real Property Address

 

Square Feet

 

2Q 07
Cash NOI

 

2Q 07 Cash NOI
Annualized

 

GAAP Book
Value

 

2Q 07
Adjusted
Cash NOI

 

216 Schilling Circle

 

36,003

 

78,901

 

315,604

 

5,241,840

 

76,651

(3)

222 Schilling Circle

 

28,003

 

56,009

 

224,036

 

3,810,175

 

54,259

(3)

224 Schilling Circle

 

27,372

 

24,156

 

96,624

 

3,857,642

 

22,445

(3)

7l50 Riverwood Drive

 

41,382

 

144,115

 

576,460

 

6,810,160

 

141,529

(3)

7160 Riverwood Drive

 

62,084

 

210,234

 

 

840,936

 

11,664,494

 

206,354

(3)

7170 Riverwood Drive

 

29,162

 

94,485

 

377,940

 

4,865,255

 

92,662

(3)

9020 Mendenhall Court

 

49,259

 

88,260

 

353,040

 

6,165,805

 

85,181

(3)

8029 Corporate Drive

 

25,000

 

67,436

 

269,744

 

4,213,537

 

65,874

(3)

4940 Campbell Boulevard (Campbell Com Centre I)

 

49,813

 

144,469

 

577,876

 

6,780,664

 

141,356

(3)

8140 Corporate Drive (Corporate Place I)

 

75,687

 

98,885

 

395,540

 

11,779,899

 

94,155

(3)

8110 Corporate Drive (Corporate Place II)

 

75,687

 

285,160

 

1,140,640

 

14,148,010

 

280,430

(3)

9940 Franklin Square Drive (Franklin Ridge I)

 

33,134

 

130,772

 

523,088

 

4,879,285

 

128,701

(3)

9930 Franklin Square Drive (Franklin Ridge II)

 

39,750

 

168,035

 

672,140

 

5,986,180

 

165,551

(3)

9920 Franklin Square Drive (Franklin Square III)

 

44,566

 

—

 

—

 

6,774,830

 

—

(2) (3)

9900 Franklin Square Drive (Franklin Ridge V)

 

33,912

 

122,374

 

289,496

 

5,102,347

 

120,255

(3)

8020 Corporate Drive (McLean Ridge I)

 

51,600

 

157,609

 

630,436

 

6,661,009

 

154,384

(3)

8010 Corporate Drive (McLean Ridge II)

 

39,351

 

78,452

 

313,308

 

5,077,007

 

75,993

(3)

8094 Sandpiper Circle (McLean Ridge III)

 

50,812

 

176,539

 

706,156

 

6,558,681

 

173,363

(3)

8098 Sandpiper Circle (McLean Ridge IV)

 

47,680

 

153,122

 

612,488

 

6,116,499

 

150,142

(3)

5355 Nottingham Ridge Road (Nottingham Ridge C)

 

36,981

 

—

 

—

 

4,277,894

 

—

(2) (3)

5335 Nottingham Ridge Road (Nottingham Ridge D)

 

37,322

 

73,562

 

294,248

 

5,300,478

 

71,229

(3)

10552 Philadelphia Road

 

56,000

 

155,720

 

622,880

 

6,208,861

 

152,220

(3)

8007 Corporate Drive (Tyler Ridge II)

 

43,197

 

130,162

 

520,648

 

5,627,767

 

127,462

(3)

8003 Corporate Drive (Tyler Ridge II-A)

 

18,327

 

70,404

 

281,616

 

2,646,550

 

69,259

(3)

7941 -7949 Corporate Drive (Tyler Ridge III)

 

57,600

 

132,472

 

529,888

 

6,299,523

 

128,872

(3)

5030 Campbell Boulevard

 

44,701

 

60,459

 

241,836

 

4,919,261

 

57,665

(3)

5022 Campbell Boulevard

 

27,507

 

49,089

 

196,356

 

2,857,976

 

47,370

(3)

5024 Campbell Boulevard

 

33,79l

 

67,690

 

270,760

 

3,646,507

 

65,578

(3)

5026 Campbell Boulevard

 

30,868

 

92,674

 

370,696

 

3,365,464

 

90,745

(3)

10001 Franklin Square Drive (White Marsh Comm Center)

 

216,000

 

352,976

 

1,411,904

 

6,711,830

 

339,476

(3)

8114 Sandpiper Circle (White Marsh Health)

 

45,399

 

105,765

 

423,060

 

7,422,403

 

102,928

(3)

4969 Mercantile Road (White Marsh Hi Tech)

 

47,574

 

131,100,

 

524,400

 

6,395,263

 

128,127

(3)

4979 Mercantile Road (White Marsh Hi Tech)

 

50,498,

 

104,074

 

416,296

 

6,842,751

 

100,918

(3)

8615 Ridgely’s Choice Drive (Ridgely’s Choice)

 

37,797

 

34,663

 

438,652

 

5,017,087

 

32,301(

3)

7939 Honeygo Boulevard (Professional Center I)

 

28,081

 

109,620

 

438,480

 

4,538,511

 

107,865(

3)

7923 Honeygo Boulevard (Professional Center II)

 

24,049

 

82,189

 

328,756

 

3,267,366

 

80,686

(3)

8133 Perry Hall Boulevard (Professional Center III)

 

27,803

 

99,482

 

397,928

 

4,005,689

 

97,744

(3)

100 West Pennsylvania Avenue (Campbell Building)

 

18,451

 

—

 

—

 

1,871,513

 

—

(2) (3)

102 West Pennsylvania. Avenue (Royston Building)

 

49,497

 

98,236

 

392,944

 

5,4l7,705

 

95,142

(3)

109-111 Allegheny Avenue (Allegheny Parking)

 

18,431

 

222,370

 

889,480

 

7,575,763

 

221,218

(3)

8031 Corporate Drive

 

66,000

 

249,046

 

996,184

 

11,017,832

 

244,921

(3)

Subtotal:

 

1,856,131

 

4,700,766

 

18,803,064

 

251,727,313

 

4,591,008

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Unencumbered Operating Properties

 

7,009,454

 

20,546,311

 

82,185,244

 

1,157,187,027

 

20,125,411

 

 

--------------------------------------------------------------------------------

1) Projected NOI for first stabilized quarter used for this building.

2) Negative cash NOI for quarter; not Included in total.

3) GAAP Book Value used for these properties required during the past 2
consecutive quarters.

 

2

--------------------------------------------------------------------------------


 

Unencumbered Wholly-Owned Development Properties

 

Real Property Address

 

GAAP Book
Value

 

Under Construction

 

 

 

5533 Research Park Drive(UMBC)

 

3,664,350

 

201 Technology Park Drive (COPT Southwest VA. LLC)

 

17,362,944

 

1055 N. Newport Road (Acrotech 1)

 

3,800,250

 

1362 Mellon Road (Commons-Lot 6B)

 

7,912,455

 

655 Space Center Drive (Colorado Springs, CO)

 

4,346,396

 

5520 Research Park Drive (UMBC)

 

1,332,520

 

 

 

38,418,915

 

Redevelopment/Development

 

 

 

Gude Drive Land - Building I

 

4,118,626

 

Gude Drive Land Parcel / Rockville Corporate Ctr. (Celero/Appelero)

 

3,541,817

 

Gateway Exchange III (6721 Columbia Gateway Drive)

 

10,308,970

 

WorldCom Land

 

5,408,716

 

Interquest Land

 

19,615,036

 

300 NBP

 

5,705,585

 

3l6 NBP

 

2,887,502

 

16442A Commerce Drive (Dehlgren)

 

907,569

 

308 NBP

 

1,687,588

 

Corporate Place III

 

2,083,082

 

Corporate Place IV

 

2,167,551

 

Thomas Johnson Drive (Frederick - 6 acres)

 

1,664,531

 

1460 Dorsey Road

 

2,157,227

 

NBP Visitor Control Center

 

1,711,751

 

Clarks Hundred

 

28,743,950

 

312 NBP

 

3,519,489

 

Cedar Knolls

 

7,620,023

 

Columbia Gateway (T-11)

 

8,795,931

 

6741 Columbia Gateway

 

905,462

 

Park Center - Building I

 

788,851

 

Waterview III / Three Dulles Tower / Woodland Park

 

9,680,153

 

Fr. Ritchie Land

 

4,685,371

 

Dahlgren Land Parcel

 

1,068,103

 

Westfields Corporate Center 19 acres / WTPJ St. Joe’s land

 

8,382,210

 

Blue Bell Corporate Center

 

11,612,436

 

San Antonio - 27 acre land parcel

 

5,906,835

 

San Antonio - 31 acre land parcel

 

7,505,290

 

COPT Princeton South

 

512,310

 

Expedition VII. (parcel #2)

 

807,239

 

Fort Ritchie - General (Land)

 

4,823,637

 

Porrlo Park (Colorado Springs) 52 acres 7/08/05

 

13,571,761

 

Galley Road

 

1,060,066

 

Acrotech 2

 

1,291,398

 

9965 Federal Land Parcel

 

466,48S

 

Clarks Hundred II

 

2,462,189

 

White Marsh (Lot 401).

 

1,182,688

 

Nottingham Ridge

 

9,203,671

 

10521 Red Run Boulevard

 

4,436,681

 

White Marsh Com. Ctr. II

 

1,619,071

 

Campbell Blvd. & Franklin Square

 

12,432,979

 

Nottingham & Philadelphia Roads

 

3,333,420

 

Philadelphia Rd. & Route 43

 

1,023,486

 

 

 

 

 

Total Unencumbered Wholly-Owned Development

 

221,406,796

 

 

3

--------------------------------------------------------------------------------


 

Unencumbered Operational JV Properties

 

4230 Forbes Boulevard

 

50.0

%

77,747

 

310,988

 

4,442,686

 

2,221,343

 

 

 

 

 

 

 

 

 

 

 

2,221,343

 

 

 

 

 

 

 

 

 

 

 

 

 

Unencumbered JV Properties Under Construction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GAAP Book Value

 

 

 

2900 Towerview Road

 

92.5

%

 

 

 

 

19,855,746

 

18,366,565

 

7468 Candlewood Road

 

92.5

%

 

 

 

 

26,004,039

 

24,053,736

 

7740 Milestone Parkway

 

50.0

%

 

 

 

 

4,262,000

 

2,131,000

 

 

 

 

 

 

 

 

 

 

 

44,551,301

 

 

Unencumbered JV Properties Development and Land

 

Indian Head, LLC

 

75.0

%

 

 

 

 

3,028,772

 

2,271,579

 

 

 

 

 

 

 

 

 

 

 

2,271,579

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Unencumbered Assets:

 

1,137,187,027

 

 

 

Wholly Owned Operating Properties

 

38,418,915

 

 

 

Wholly Owned Under Construction

 

221,406,796

 

 

 

Wholly Owned Development

 

2,221,343

 

 

 

JV Operating Properties

 

44,551,301

 

 

 

JV Under Construction

 

2,271,579

 

 

 

JV Development

 

1,466,056,961

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unencumbered Assets

 

 

 

1,466,056,961

 

Less CIP, Development & Land (wholly owned & JV), if >35% of Total

 

 

 

—

 

Less Development/Land (wholly-owned & JV), if >15% of Total

 

 

 

(3,769,831

)

Less Not-Controlled JV if >15% of Total

 

 

 

—

 

 

 

 

 

1,452,287,130

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

THIS ASSIGNMENT AND ACCEPTANCE AGREEMENT dated as of                       ,
200   (the “Agreement”) by and among
                                                   (the “Assignor”),
                                                   (the “Assignee”), and KeyBank
National Association, as Agent (the “Agent”).

 

WHEREAS, the Assignor is a Lender under that certain Second Amended and Restated
Credit Agreement dated as of October 1, 2007 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), by and among
Corporate Office Properties, L.P. (the “Borrower”), Corporate Office Properties
Trust, the financial institutions party thereto and their assignees under
Section 12.5. thereof (the “Lenders”), the Agent, KeyBanc Capital Markets, as
Lead Arranger,                                   , as Syndication Agent, and
                                                , as Documentation Agent;

 

WHEREAS, the Assignor desires to assign to the Assignee, among other things, all
or a portion of the Assignor’s Commitment under the Credit Agreement, all on the
terms and conditions set forth herein; and

 

WHEREAS, the Agent consents to such assignment on the terms and conditions set
forth herein;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1.  Assignment.

 

(a)           Subject to the terms and conditions of this Agreement and in
consideration of the payment to be made by the Assignee to the Assignor pursuant
to Section 2 of this Agreement, effective as of                         , 200  
(the “Assignment Date”), the Assignor hereby irrevocably sells, transfers and
assigns to the Assignee, without recourse, a $                     interest
(such interest being the “Assigned Commitment”) in and to the Assignor’s
Commitment and all of the other rights and obligations of the Assignor under the
Credit Agreement, such Assignor’s Revolving Note and the other Loan Documents
(representing             % in respect of the aggregate amount of all Lenders’
Commitments), including without limitation, a principal amount of outstanding
Revolving Loans equal to $                   and all voting rights of the
Assignor associated with the Assigned Commitment, all rights to receive interest
on such amount of Revolving Loans and all commitment and other Fees with respect
to the Assigned Commitment and other rights of the Assignor under the Credit
Agreement and the other Loan Documents with respect to the Assigned Commitment,
all as if the Assignee were an original Lender under and signatory to the Credit
Agreement having a Commitment equal to the amount of the Assigned Commitment. 
The Assignee, subject to the terms and conditions hereof, hereby assumes all
obligations of the Assignor with respect to the Assigned Commitment as if the
Assignee were an original Lender under and signatory to the Credit Agreement
having a

 

A-1

--------------------------------------------------------------------------------


 

Commitment equal to the Assigned Commitment, which obligations shall include,
but shall not be limited to, the obligation of the Assignor to make Revolving
Loans to the Borrower with respect to the Assigned Commitment, the obligation to
pay the Agent amounts due in respect of draws under Letters of Credit as
required under Section 2.3.(i) of the Credit Agreement and the obligation to
indemnify the Agent as provided therein (the foregoing enumerated obligations,
together with all other similar obligations more particularly set forth in the
Credit Agreement and the other Loan Documents, collectively, the “Assigned
Obligations”).  The Assignor shall have no further duties or obligations with
respect to, and shall have no further interest in, the Assigned Obligations or
the Assigned Commitment from and after the Assignment Date.

 

(b)           The assignment by the Assignor to the Assignee hereunder is
without recourse to the Assignor.  The Assignee makes and confirms to the Agent,
the Assignor, and the other Lenders all of the representations, warranties and
covenants of a Lender under Article XI. of the Credit Agreement.  Not in
limitation of the foregoing, the Assignee acknowledges and agrees that, except
as set forth in Section 4 below, the Assignor is making no representations or
warranties with respect to, and the Assignee hereby releases and discharges the
Assignor for any responsibility or liability for: (i) the present or future
solvency or financial condition of the Borrower, any Subsidiary or any other
Loan Party, (ii) any representations, warranties, statements or information made
or furnished by the Borrower, any Subsidiary or any other Loan Party in
connection with the Credit Agreement or otherwise, (iii) the validity, efficacy,
sufficiency, or enforceability of the Credit Agreement, any other Loan Document
or any other document or instrument executed in connection therewith, or the
collectibility of the Assigned Obligations, (iv) the perfection, priority or
validity of any Lien with respect to any collateral at any time securing the
Obligations or the Assigned Obligations under the Notes or the Credit Agreement
and (v) the performance or failure to perform by the Borrower or any other Loan
Party of any obligation under the Credit Agreement or any other Loan Document to
which it is a party.  Further, the Assignee acknowledges that it has,
independently and without reliance upon the Agent, or on any affiliate or
subsidiary thereof, the Assignor or any other Lender and based on the financial
statements supplied by the Borrower and such other documents and information as
it has deemed appropriate, made its own credit analysis and decision to become a
Lender under the Credit Agreement.  The Assignee also acknowledges that it will,
independently and without reliance upon the Agent, the Assignor or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement or any other Loan Documents or pursuant to any
other obligation.  Except as expressly provided in the Credit Agreement, the
Agent shall have no duty or responsibility whatsoever, either initially or on a
continuing basis, to provide the Assignee with any credit or other information
with respect to the Borrower or any other Loan Party or to notify the Assignee
of any Default or Event of Default.  The Assignee has not relied on the Agent as
to any legal or factual matter in connection therewith or in connection with the
transactions contemplated thereunder.

 

Section 2.  Payment by Assignee.  In consideration of the assignment made
pursuant to Section 1 of this Agreement, the Assignee agrees to pay to the
Assignor on the Assignment Date, such amount as they may agree.

 

A-2

--------------------------------------------------------------------------------


 

Section 3.  Payments by Assignor.  The Assignor agrees to pay to the Agent on
the Assignment Date the administration fee, if any, payable under the applicable
provisions of the Credit Agreement.

 

Section 4.  Representations and Warranties of Assignor.  The Assignor hereby
represents and warrants to the Assignee that (a) as of the Assignment Date
(i) the Assignor is a Lender under the Credit Agreement having a Commitment
under the Credit Agreement (without reduction by any assignments thereof which
have not yet become effective), equal to $                        , and that the
Assignor is not in default of its obligations under the Credit Agreement; and
(ii) the outstanding balance of Revolving Loans owing to the Assignor (without
reduction by any assignments thereof which have not yet become effective) is
$                        ; and (b) it is the legal and beneficial owner of the
Assigned Commitment which is free and clear of any adverse claim created by the
Assignor.

 

Section 5.  Representations, Warranties and Agreements of Assignee.  The
Assignee (a) represents and warrants that it is (i) legally authorized to enter
into this Agreement, (ii) an “accredited investor” (as such term is used in
Regulation D of the Securities Act) and (iii) an Eligible Assignee; (b) confirms
that it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant thereto and such other
documents and information (including without limitation the Loan Documents) as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement; (c) appoints and authorizes the Agent to take such action
as contractual representative on its behalf and to exercise such powers under
the Loan Documents as are delegated to the Agent by the terms thereof together
with such powers as are reasonably incidental thereto; and (d) agrees that it
will become a party to and shall be bound by the Credit Agreement and the other
Loan Documents to which the other Lenders are a party on the Assignment Date and
will perform in accordance therewith all of the obligations which are required
to be performed by it as a Lender.

 

Section 6.  Recording and Acknowledgment by the Agent.  Following the execution
of this Agreement, the Assignor will deliver to the Agent (a) a duly executed
copy of this Agreement for acknowledgment and recording by the Agent and (b) the
Assignor’s Revolving Note.  Upon such acknowledgment and recording, from and
after the Assignment Date, the Agent shall make all payments in respect of the
interest assigned hereby (including payments of principal, interest, Fees and
other amounts) to the Assignee.  The Assignor and Assignee shall make all
appropriate adjustments in payments under the Credit Agreement for periods prior
to the Assignment Date directly between themselves.

 

Section 7.  Addresses.  The Assignee specifies as its address for notices and
its Lending Office for all Loans, the offices set forth below:

 

Notice Address:

 

 

Telephone No.:

 

Telecopy No.:

 

A-3

--------------------------------------------------------------------------------


 

Lending Office:

 

 

Telephone No.:

 

Telecopy No.:

 

Section 8.  Payment Instructions  All payments to be made to the Assignee under
this Agreement by the Assignor, and all payments to be made to the Assignee
under the Credit Agreement, shall be made as provided in the Credit Agreement in
accordance with the following instructions:

 

Section 9.  Effectiveness of Assignment.  This Agreement, and the assignment and
assumption contemplated herein, shall not be effective until (a) this Agreement
is executed and delivered by each of the Assignor, the Assignee, the Agent, and
if required under Section 12.5. of the Credit Agreement, the Borrower, and
(b) the payment to the Assignor of the amounts, if any, owing by the Assignee
pursuant to Section 2 hereof and (c) the payment to the Agent of the amounts, if
any, owing by the Assignor pursuant to Section 3 hereof.  Upon recording and
acknowledgment of this Agreement by the Agent, from and after the Assignment
Date, (i) the Assignee shall be a party to the Credit Agreement and, to the
extent provided in this Agreement, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent provided in this
Agreement, relinquish its rights (except as otherwise provided in Section 12.10.
of the Credit Agreement) and be released from its obligations under the Credit
Agreement; provided, however, that if the Assignor does not assign its entire
interest under the Loan Documents, it shall remain a Lender entitled to all of
the benefits and subject to all of the obligations thereunder with respect to
its Commitment.

 

Section 10.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 11. Counterparts.  This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.

 

Section 12.  Headings.  Section headings have been inserted herein for
convenience only and shall not be construed to be a part hereof.

 

Section 13.  Amendments; Waivers.  This Agreement may not be amended, changed,
waived or modified except by a writing executed by the Assignee and the
Assignor; provided, however, any amendment, waiver or consent which shall affect
the rights or duties of the Agent under this Agreement shall not be effective
unless signed by the Agent.

 

A-4

--------------------------------------------------------------------------------


 

Section 14.  Entire Agreement.  This Agreement embodies the entire agreement
between the Assignor and the Assignee with respect to the subject matter hereof
and supersedes all other prior arrangements and understandings relating to the
subject matter hereof.

 

Section 15.  Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

 

Section 16.  Definitions.  Terms not otherwise defined herein are used herein
with the respective meanings given them in the Credit Agreement.

 

[Include this Section only if Borrower’s consent is required under Section 12.5.
Section 17.  Agreements of the Borrower.  The Borrower hereby agrees that the
Assignee shall be a Lender under the Credit Agreement having a Commitment equal
to the Assigned Commitment.  The Borrower agrees that the Assignee shall have
all of the rights and remedies of a Lender under the Credit Agreement and the
other Loan Documents as if the Assignee were an original Lender under and
signatory to the Credit Agreement, including, but not limited to, the right of a
Lender to receive payments of principal and interest with respect to the
Assigned Obligations, and to the Revolving Loans made by the Lenders after the
date hereof and to receive the commitment and other Fees payable to the Lenders
as provided in the Credit Agreement.  Further, the Assignee shall be entitled to
the indemnification provisions from the Borrower in favor of the Lenders as
provided in the Credit Agreement and the other Loan Documents.  The Borrower
further agrees, upon the execution and delivery of this Agreement, to execute in
favor of the Assignee Notes as required by Section 12.5. of the Credit
Agreement.  Upon receipt by the Assignor of the amounts due the Assignor under
Section 2, the Assignor agrees to surrender to the Borrower such Assignor’s
Notes.]

 

[Signatures on Following Pages]

 

A-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment and
Acceptance Agreement as of the date and year first written above.

 

ASSIGNOR:

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

ASSIGNEE:

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

Accepted as of the date first written above.

 

AGENT:

 

KEYBANK NATIONAL ASSOCIATION,
as Agent

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[Signatures Continued on Following Page]

 

A-6

--------------------------------------------------------------------------------


 

[Include signature of the Borrower only if required
under Section 12.5. of the Credit Agreement]

 

Agreed and consented to as of the
date first written above.

 

BORROWER:

 

CORPORATE OFFICE PROPERTIES, L.P.

 

 

By:

Corporate Office Properties Trust, its

 

 

 

general partner

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

A-7

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTICE OF BORROWING

 

                        , 200

 

KeyBank National Association, as Agent

127 Public Square, 8th Floor

Cleveland, Ohio  44114

Attn:

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of October 1, 2007 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Corporate
Office Properties, L.P. (the “Borrower”), Corporate Office Properties Trust, the
financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”), KeyBank National Association, as Agent (the “Agent”),
and the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

 

1.             Pursuant to Section 2.1.(b) of the Credit Agreement, the Borrower
hereby requests that the Lenders make Revolving Loans to the Borrower in an
aggregate principal amount equal to $                                      .

 

2.             The Borrower requests that such Revolving Loans be made available
to the Borrower on                         , 200  .

 

3.             The Borrower hereby requests that the requested Revolving Loans
all be of the following Type:

 

[Check one box only]

 

o      Base Rate Loans

o      LIBOR Loans, each with an initial Interest Period for a duration of:

 

[Check one box only]

o

seven days

 

 

o

one month

 

 

o

two months

 

 

o

three months

 

 

o

six months

 

4.             The proceeds of this borrowing of Revolving Loans will be used
for the following
purpose:                                                                                                                           .

 

B-1

--------------------------------------------------------------------------------


 

5.             The Borrower requests that the proceeds of this borrowing of
Revolving Loans be made available to the Borrower by
                                                        .

 

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the making of the requested Revolving Loans and
after giving effect thereto, (a) no Default or Event of Default exists or shall
exist, and (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party are and shall be true and correct in all material respects, except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties were true and
accurate on and as of such earlier date).  In addition, the Borrower certifies
to the Agent and the Lenders that all conditions to the making of the requested
Revolving Loans contained in Article V. of the Credit Agreement will have been
satisfied (or waived in accordance with the applicable provisions of the Loan
Documents) at the time such Revolving Loans are made.

 

If notice of the requested borrowing of Revolving Loans was previously given by
telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.1.(b) of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

CORPORATE OFFICE PROPERTIES, L.P.

 

 

 

 

 

By:

Corporate Office Properties Trust, its
general partner

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTICE OF CONTINUATION

 

                        , 200

 

KeyBank National Association, as Agent

127 Public Square, 8th Floor

Cleveland, Ohio  44114

Attn:

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of October 1, 2007 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Corporate
Office Properties, L.P. (the “Borrower”), Corporate Office Properties Trust, the
financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”), KeyBank National Association, as Agent (the “Agent”),
and the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

 

Pursuant to Section 2.8. of the Credit Agreement, the Borrower hereby requests a
Continuation of a borrowing of Loans under the Credit Agreement, and in that
connection sets forth below the information relating to such Continuation as
required by such Section of the Credit Agreement:

 

1.                                       The proposed date of such Continuation
is                         , 200    .

 

2.                                       The aggregate principal amount of Loans
subject to the requested Continuation is
$                                                 and was originally borrowed by
the Borrower on                         , 200  .

 

3.                                       The portion of such principal amount
subject to such Continuation is
$                                                    .

 

4.                                       The current Interest Period for each of
the Loans subject to such Continuation ends on                                 ,
200  .

 

C-1

--------------------------------------------------------------------------------


 

5.                                       The duration of the new Interest Period
for each of such Loans or portion thereof subject to such Continuation is:

 

[Check one box only]

o

seven days

 

 

o

one month

 

 

o

two months

 

 

o

three months

 

 

o

six months

 

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof, as of the proposed date of the requested Continuation, and after giving
effect to such Continuation, no Default or Event of Default exists or will
exist.

 

If notice of the requested Continuation was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.8. of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

CORPORATE OFFICE PROPERTIES, L.P.

 

 

 

 

 

By:

Corporate Office Properties Trust, its
general partner

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTICE OF CONVERSION

 

             , 200  

 

KeyBank National Association, as Agent

127 Public Square, 8th Floor

Cleveland, Ohio  44114

 

Attn:             

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of October 1, 2007 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Corporate
Office Properties, L.P. (the “Borrower”), Corporate Office Properties Trust, the
financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”), KeyBank National Association, as Agent (the “Agent”),
and the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

 

Pursuant to Section 2.9. of the Credit Agreement, the Borrower hereby requests a
Conversion of a borrowing of Loans of one Type into Loans of another Type under
the Credit Agreement, and in that connection sets forth below the information
relating to such Conversion as required by such Section of the Credit Agreement:

 

1.                                       The proposed date of such Conversion is
                 , 200  .

 

2.                                       The Loans to be Converted pursuant
hereto are currently:

 

[Check one box only]

o   Base Rate Loans

 

 

o   LIBOR Loans

 

 

3.                                       The aggregate principal amount of Loans
subject to the requested Conversion is $                         and was
originally borrowed by the Borrower on                , 200  .

 

4.                                       The portion of such principal amount
subject to such Conversion is $                           .

 

D-1

--------------------------------------------------------------------------------


 

5.                                       The amount of such Loans to be so
Converted is to be converted into Loans of the following Type:

 

[Check one box only]

o      Base Rate Loans

o      LIBOR Loans, each with an initial Interest Period for a duration of:

 

[Check one box only]

 

o

 seven days

 

 

o

 one month

 

 

 

o

 two months

 

 

 

o

 three months

 

 

 

o

 six months

 

 

 

The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the requested Conversion and after giving effect
thereto, (a) no Default or Event of Default exists or will exist (provided the
certification under this clause (a) shall not be made in connection with the
Conversion of a Loan into a LIBOR Loan), and (b) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party are and shall be true and correct
in all material respects, except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties were true and accurate on and as of such earlier
date).

 

If notice of the requested Conversion was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.9. of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

 

 



CORPORATE OFFICE PROPERTIES, L.P.

 

 

 

 

 

 

 

 

 

 

 

By:

Corporate Office Properties Trust, its

general partner

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

FORM OF NOTICE OF SWINGLINE BORROWING

            , 200

KeyBank National Association, as Agent

127 Public Square, 8th Floor

Cleveland, Ohio  44114

Attn:                   

Ladies and Gentlemen:

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of October 1, 2007 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Corporate
Office Properties, L.P. (the “Borrower”), Corporate Office Properties Trust, the
financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”), KeyBank National Association, as Agent (the “Agent”),
and the other parties thereto. Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

1.                                       Pursuant to Section 2.2.(b) of the
Credit Agreement, the Borrower hereby requests that the Swingline Lender make a
Swingline Loan to the Borrower in an amount equal to $                        .

2.                                       The Borrower requests that such
Swingline Loan be made available to the Borrower on                         ,
200   .

3.                                       The proceeds of this Swingline Loan
will be used for the following purpose:

4.                                       The Borrower requests that the proceeds
of such Swingline Loan be made available to the Borrower by

The Borrower hereby certifies to the Agent, the Swingline Lender and the Lenders
that as of the date hereof, as of the date of the making of the requested
Swingline Loan, and after making such Swingline Loan, (a) no Default or Event of
Default exists or will exist, and (b) the representations and warranties made or
deemed made by the Borrower and each other Loan Party in the Loan Documents to
which any of them is a party are and shall be true and correct in all material
respects, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties were true and accurate on and as of such earlier date). In
addition, the Borrower certifies to the Agent and the Lenders that all
conditions to the making of the requested Swingline Loan contained in Article V.
of the Credit Agreement will have been satisfied at the time such Swingline Loan
is made.

 

E-1

--------------------------------------------------------------------------------


 

If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.2.(b) of the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.

 



CORPORATE OFFICE PROPERTIES, L.P.

 

 

 

 

 

 

 

 

 

 

 

By:

Corporate Office Properties Trust, its
 general partner

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF SWINGLINE NOTE

 

$50,000,000

 

October 1, 2007

 

FOR VALUE RECEIVED, the undersigned, Corporate Office Properties, L.P., a
limited partnership formed under the laws of the State of Delaware (the
“Borrower”), hereby promises to pay to the order of KEYBANK NATIONAL ASSOCIATION
(the “Swingline Lender”) to its address at 127 Public Square, 8th Floor,
Cleveland, Ohio  44114, or at such other address as may be specified in writing
by the Swingline Lender to the Borrower, the principal sum of FIFTY MILLION AND
NO/100 DOLLARS ($50,000,000) (or such lesser amount as shall equal the aggregate
unpaid principal amount of Swingline Loans made by the Swingline Lender to the
Borrower under the Credit Agreement), on the dates and in the principal amounts
provided in the Credit Agreement, and to pay interest on the unpaid principal
amount owing hereunder, at the rates and on the dates provided in the Credit
Agreement.

 

The date, amount of each Swingline Loan, and each payment made on account of the
principal thereof, shall be recorded by the Swingline Lender on its books and,
prior to any transfer of this Note, endorsed by the Swingline Lender on the
schedule attached hereto or any continuation thereof, provided that the failure
of the Swingline Lender to make any such recordation or endorsement shall not
affect the obligations of the Borrower to make a payment when due of any amount
owing under the Credit Agreement or hereunder in respect of the Swingline Loans.

 

This Note is the Swingline Note referred to in the Second Amended and Restated
Credit Agreement dated as of October 1, 2007 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), by and among
the Borrower, Corporate Office Properties Trust, the financial institutions
party thereto and their assignees under Section 12.5. thereof (the “Lenders”),
KeyBank National Association, as Agent, and the other parties thereto, and
evidences Swingline Loans made to the Borrower thereunder.  Terms used but not
otherwise defined in this Note have the respective meanings assigned to them in
the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Swingline Loans
upon the terms and conditions specified therein.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

This Note is given in replacement of a Note previously delivered to the Lender
under the Existing Credit Agreement (as defined in the Credit Agreement).  THIS
NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY

 

F-1

--------------------------------------------------------------------------------


 

OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH SUCH OTHER NOTE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

Time is of the essence for this Note.

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note under seal as of the date first written above.

 

CORPORATE OFFICE PROPERTIES, L.P.

 

 

 

 

 

By:

Corporate Office Properties Trust, its
general partner

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

F-2

--------------------------------------------------------------------------------


 

SCHEDULE OF SWINGLINE LOANS

 

This Note evidences Swingline Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:

 

Date of Loan

 

Principal
Amount of
Loan

 

Amount Paid
or Prepaid

 

Unpaid
Principal
Amount

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

F-3

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF REVOLVING NOTE

 

$

,200

 

FOR VALUE RECEIVED, the undersigned, CORPORATE OFFICE PROPERTIES, L.P., a
limited partnership formed under the laws of the State of Delaware (the
“Borrower”), hereby promises to pay to the order of                      (the
“Lender”), in care of KeyBank National Association, as Agent (the “Agent”) at
127 Public Square, 8th Floor, Cleveland, Ohio  44114, or at such other address
as may be specified in writing by the Agent to the Borrower, the principal sum
of                  AND     /100 DOLLARS ($            ) (or such lesser amount
as shall equal the aggregate unpaid principal amount of Revolving Loans made by
the Lender to the Borrower under the Credit Agreement (as herein defined)), on
the dates and in the principal amounts provided in the Credit Agreement, and to
pay interest on the unpaid principal amount owing hereunder, at the rates and on
the dates provided in the Credit Agreement.

 

The date, amount of each Revolving Loan made by the Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder in respect of the Revolving
Loans made by the Lender.

 

This Note is one of the Revolving Notes referred to in the Second Amended and
Restated Credit Agreement dated as of October 1, 2007 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, Corporate Office Properties Trust, the financial
institutions party thereto and their assignees under Section 12.5. thereof (the
“Lenders”), the Agent, and the other parties thereto.  Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

 

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

 

Except as permitted by Section 12.5. of the Credit Agreement, this Note may not
be assigned by the Lender to any other Person.

 

G-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

This Note is given in replacement of a Note previously delivered to the Lender
under the Existing Credit Agreement (as defined in the Credit Agreement).  THIS
NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF ANY
OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH SUCH OTHER NOTE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

Time is of the essence for this Note.

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note under seal as of the date first written above.

 

CORPORATE OFFICE PROPERTIES, L.P.

 

 

 

 

 

By:

Corporate Office Properties Trust, its
general partner

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

G-2

--------------------------------------------------------------------------------


 

SCHEDULE OF REVOLVING LOANS

 

This Note evidences Revolving Loans made under the within-described Credit
Agreement to the Borrower, on the dates, in the principal amounts, bearing
interest at the rates and maturing on the dates set forth below, subject to the
payments and prepayments of principal set forth below:

 

 

 

Principal

 

Amount

 

Unpaid

 

 

 

Date of

 

Amount of

 

Paid or

 

Principal

 

Notation

 

Loan

 

Loan

 

Prepaid

 

Amount

 

Made By

 

 

 

 

 

 

 

 

 

 

 

 

G-3

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF OPINION OF COUNSEL

 

[LETTERHEAD OF COUNSEL TO THE LOAN PARTIES]

 

October 1, 2007

 

KeyBank National Association, as Agent

127 Public Square, 8th Floor

Cleveland, Ohio  44114

Attn:

 

The Lenders party to the Credit Agreement
referred to below

 

Ladies and Gentlemen:

 

We have acted as counsel to Corporate Office Properties, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”) in
connection with the negotiation, execution and delivery of that certain Second
Amended and Restated Credit Agreement dated as of October 1, 2007 (the “Credit
Agreement”), by and among the Borrower, Corporate Office Properties Trust, the
financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”), KeyBank National Association, as Agent (the “Agent”),
and the other parties thereto.  We have also acted as counsel to each of the
Guarantors listed on Schedule 1 attached hereto (the “Guarantors”; together with
the Borrower, the “Loan Parties”), in connection with the Guaranty and the other
Loan Documents identified below to which they are party.  Capitalized terms not
otherwise defined herein have the respective meaning given them in the Credit
Agreement.

 

In these capacities, we have reviewed executed copies of the following:

 

(a)                                  the Credit Agreement;

 

(b)                                 the Notes;

 

(c)                                  the Guaranty; and

 

(d)                                 [list other applicable Loan Documents].

 

The documents and instruments set forth in items (a) through (d) above are
referred to herein as the “Loan Documents”.

 

H-1

--------------------------------------------------------------------------------


 

In addition to the foregoing, we have reviewed the [articles or certificate of
incorporation, by-laws, declaration of trust, partnership agreement and limited
liability company operating agreement, as applicable,] of each Loan Party and
certain resolutions of the board of trustees or directors, as applicable, of
each Loan Party (collectively, the “Organizational Documents”) and have also
examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate records, and other instruments, and
made such other investigations of law and fact, as we have deemed necessary or
advisable for the purposes of rendering this opinion.  In our examination of
documents, we assumed the genuineness of all signatures on documents presented
to us as originals (other than the signatures of officers of the Loan Parties)
and the conformity to originals of documents presented to us as conformed or
reproduced copies.

 

Based upon the foregoing, and subject to all of the qualifications and
assumptions set forth herein, we are of the opinion that:

 

1.             The Parent is a real estate investment trust, duly organized,
validly existing and in good standing under the laws of the State of Maryland,
and has the power to execute and deliver, and to perform its obligations under,
the Loan Documents to which it is a party, to own and use its assets, and to
conduct its business as presently conducted.  The Parent is qualified to
transact business as a foreign real estate investment trust in the following
jurisdictions:                                       .

 

2.             The Borrower is a limited partnership, duly organized, validly
existing and in good standing under the laws of the State of Delaware, and has
the power to execute and deliver, and to perform its obligations under, the Loan
Documents to which it is a party, to own and use its assets, and to conduct its
business as presently conducted.  The Borrower is qualified to transact business
as a foreign limited partnership in the following jurisdictions:
                                      .

 

3.             [Insert separate paragraphs or Guarantors with different
corporate structure] Each [Guarantor] is a [corporation, trust, partnership or
limited liability company, as applicable,] duly organized or formed, validly
existing and in good standing under the laws of the State of its organization or
formation and has the power to execute and deliver, and to perform its
obligations under, the Loan Documents to which it is a party, to own and use its
assets, and to conduct its business as presently conducted.  Each [Guarantor] is
qualified to transact business as a foreign [corporation, trust, partnership or
limited liability company, as applicable,] in the indicated jurisdictions set
forth on Schedule I attached hereto.

 

4.             Each Loan Party has duly authorized the execution and delivery of
the Loan Documents to which it is a party and the performance by such Loan Party
of all of its obligations under each such Loan Document.

 

5.             Each Loan Party has duly executed and delivered the Loan
Documents to which it is a party.

 

H-2

--------------------------------------------------------------------------------


 

6.             The execution and delivery by each Loan Party of the Loan
Documents to which it is a party do not, and if each Loan Party were now to
perform its obligations under such Loan Documents, such performance would not,
result in any:

 

(a)           violation of such Loan Party’s Organizational Documents;

 

(b)           violation of any existing federal or state constitution, statute,
regulation, rule, order, or law to which such Loan Party or its assets are
subject;

 

(c)           breach or violation of or default under, any agreement,
instrument, indenture or other document evidencing any indebtedness for money
borrowed or any other material agreement to which, to our knowledge, such Loan
Party is bound or under which a Loan Party or its assets is subject;

 

(d)           creation or imposition of a lien or security interest in, on or
against the assets of such Loan Party under any agreement, instrument, indenture
or other document evidencing any indebtedness for money borrowed or any other
material agreement to which, to our knowledge, such Loan Party is bound or under
which a Loan Party or its assets is subject; or

 

(e)           violation of any judicial or administrative decree, writ, judgment
or order to which, to our knowledge, such Loan Party or its assets are subject.

 

7.             The execution, delivery and performance by each Loan Party of
each Loan Document to which it is a party, and the consummation of the
transactions thereunder, do not and will not require any registration with,
consent or approval of, or notice to, or other action to, with or by, any
Governmental Authority of the United States of America or the States of
                   ,                     or                    .

 

8.             To our knowledge, there are no judgments outstanding against any
of the Loan Parties or affecting any of their respective assets, nor is there
any litigation or other proceeding against any of the Loan Parties or its assets
pending or overtly threatened, could reasonably be expected to have a materially
adverse effect on (a) the business, assets, liabilities, condition (financial or
otherwise), results of operations or business prospects of the Borrower or any
other Loan Party or (b) the validity or enforceability of any of the Loan
Documents.

 

9.             None of the Loan Parties is, or, after giving effect to any Loan
will be, subject to the Investment Company Act of 1940 or to any federal or
state statute or regulation limiting its ability to incur indebtedness for
borrowed money.

 

10.           No transfer, mortgage, intangible, documentary stamp or similar
taxes are payable by the Agent or the Lenders to the States of               or
               or any political subdivision thereof in connection with (a) the
execution and delivery of the Loan Documents or (b) the creation of the
Indebtedness and the other Obligations evidenced by any of the Loan Documents.

 

H-3

--------------------------------------------------------------------------------


 

11.           Assuming that Borrower applies the proceeds of the Loans as
provided in the Credit Agreement, the transactions contemplated by the Loan
Documents do not violate the provisions of Regulations T, U or X of the Board of
Governors of the Federal Reserve System of the United States of America.

 

12.           The consideration to be paid to the Agent and the Lenders for the
financial accommodations to be provided to the Loan Parties pursuant to the
Credit Agreement does not violate any law of the States of                 or
                 relating to interest and usury.

 

This opinion is limited to the laws of the States of                     ,
                     and                      and the federal laws of the United
States of America, and we express no opinions with respect to the law of any
other jurisdiction.

 

[Other Customary Qualifications/Assumptions/Limitations]

 

This opinion is furnished to you solely for your benefit in connection with the
consummation of the transactions contemplated by the Credit Agreement and may
not be relied upon by any other Person, other than an Assignee of a Lender, or
for any other purpose without our express, prior written consent.

 

Very truly yours,

 

 

 

 

[NAME OF LAW FIRM]

 

 

 

 

 

 

 

By:

 

 

 

A Partner

 

H-4

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Guarantors

 

Name

 

Jurisdiction of Formation

 

Jurisdictions of Foreign
Qualification

 

 

 

 

 

 

H-5

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF COMPLIANCE CERTIFICATE

 

                 , 200

 

KeyBank National Association, as Agent

127 Public Square, 8th Floor

Cleveland, Ohio  44114

Attn:

 

Each of the Lenders Party to the Credit Agreement
referred to below

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of October 1, 2007 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Corporate
Office Properties, L.P. (the “Borrower”), Corporate Office Properties Trust, the
financial institutions party thereto and their assignees under Section 12.5.
thereof (the “Lenders”), KeyBank National Association, as Agent (the “Agent”)
and the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Credit
Agreement.

 

Pursuant to Section 8.3. of the Credit Agreement, the undersigned hereby
certifies to the Agent and the Lenders as follows:

 

(1)           The undersigned is the                                 of the
Borrower.

 

(2)           The undersigned has examined the books and records of the Borrower
and has conducted such other examinations and investigations as are reasonably
necessary to provide this Compliance Certificate.

 

(3)           No Default or Event of Default exists [if such is not the case,
specify such Default or Event of Default and its nature, when it occurred and
whether it is continuing and the steps being taken by the Borrower with respect
to such event, condition or failure].

 

(4)           The representations and warranties made or deemed made by the
Borrower and the other Loan Parties in the Loan Documents to which any is a
party, are true and correct in all material respects on and as of the date
hereof except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and accurate on and as of such earlier date).

 

I-1

--------------------------------------------------------------------------------


 

(5)           Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether or not the Borrower and its Subsidiaries were in compliance
with the covenants contained in Section 9.1. of the Credit Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

 

 

 

Name:

 

 

Title:

 

 

I-2

--------------------------------------------------------------------------------


 

Schedule 1

 

[Calculations to be Attached]

 

I-3

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF GUARANTY

 

THIS GUARANTY dated as of October 1, 2007, executed and delivered by each of the
undersigned and the other Persons from time to time party hereto pursuant to the
execution and delivery of an Accession Agreement in the form of Annex I hereto
(all of the undersigned, together with such other Persons each a “Guarantor” and
collectively, the “Guarantors”) in favor of (a) KEYBANK NATIONAL ASSOCIATION its
capacity as Agent (the “Agent”) for the Lenders under that certain Second
Amended and Restated Credit Agreement dated as of October 1, 2007 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Corporate Office Properties, L.P. (the “Borrower”),
Corporate Office Properties Trust, the financial institutions party thereto and
their assignees under Section 12.5. thereof (the “Lenders”), the Agent, and the
other parties thereto, and (b) the Lenders and the Swingline Lender.

 

WHEREAS, pursuant to the Credit Agreement, the Agent, the Lenders and the
Swingline Lender have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

 

WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Agent, the Lenders and
the Swingline Lender through their collective efforts;

 

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent, the Lenders and the Swingline Lender making such
financial accommodations available to the Borrower under the Credit Agreement
and, accordingly, each Guarantor is willing to guarantee the Borrower’s
obligations to the Agent, the Lenders and the Swingline Lender on the terms and
conditions contained herein; and

 

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Agent and the Lenders making, and continuing to make, such financial
accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

 

Section 1.  Guaranty.  Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness and obligations owing by the Borrower to any Lender, the Swingline
Lender or the Agent under or in connection with the Credit Agreement and any
other Loan Document, including without limitation, the repayment of all
principal of the Revolving Loans, Swingline Loans and the Reimbursement
Obligations, and the payment of all interest,

 

J-1

--------------------------------------------------------------------------------


 

Fees, charges, attorneys’ fees and other amounts payable to any Lender or the
Agent thereunder or in connection therewith; (b) any and all extensions,
renewals, modifications, amendments or substitutions of the foregoing; (c) all
expenses, including, without limitation, reasonable attorneys’ fees and
disbursements, that are incurred by the Lenders and the Agent in the enforcement
of any of the foregoing or any obligation of such Guarantor hereunder; and
(d) all other Obligations.

 

Section 2.  Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account.  Accordingly, none of the Lenders, the Swingline Lender or the
Agent shall be obligated or required before enforcing this Guaranty against any
Guarantor: (a)  to pursue any right or remedy any of them may have against the
Borrower, any other Guarantor or any other Person or commence any suit or other
proceeding against the Borrower, any other Guarantor or any other Person in any
court or other tribunal; (b) to make any claim in a liquidation or bankruptcy of
the Borrower, any other Guarantor or any other Person; or (c) to make demand of
the Borrower, any other Guarantor or any other Person or to enforce or seek to
enforce or realize upon any collateral security held by the Lenders, the
Swingline Lender or the Agent which may secure any of the Guarantied
Obligations.

 

Section 3.  Guaranty Absolute.  Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Agent, the
Lenders or the Swingline Lender with respect thereto.  The liability of each
Guarantor under this Guaranty shall be absolute, irrevocable and unconditional
in accordance with its terms and shall remain in full force and effect without
regard to, and shall not be released, suspended, discharged, terminated or
otherwise affected by, any circumstance or occurrence whatsoever, including
without limitation, the following (whether or not such Guarantor consents
thereto or has notice thereof):

 

(a)           (i) any change in the amount, interest rate or due date or other
term of any of the Guarantied Obligations, (ii) any change in the time, place or
manner of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Credit
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;

 

(b)           any lack of validity or enforceability of the Credit Agreement,
any of the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;

 

J-2

--------------------------------------------------------------------------------


 

(c)           any furnishing to the Agent, the Lenders or the Swingline Lender
of any security for the Guarantied Obligations, or any sale, exchange, release
or surrender of, or realization on, any collateral securing any of the
Obligations;

 

(d)           any settlement or compromise of any of the Guarantied Obligations,
any security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;

 

(e)           any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to such
Guarantor, the Borrower, any other Loan Party or any other Person, or any action
taken with respect to this Guaranty by any trustee or receiver, or by any court,
in any such proceeding;

 

(f)            any act or failure to act by the Borrower, any other Loan Party
or any other Person which may adversely affect such Guarantor’s subrogation
rights, if any, against the Borrower to recover payments made under this
Guaranty;

 

(g)           any nonperfection or impairment of any security interest or other
Lien on any collateral, if any, securing in any way any of the Obligations;

 

(h)           any application of sums paid by the Borrower, any other Guarantor
or any other Person with respect to the liabilities of the Borrower to the
Agent, the Lenders or the Swingline Lender, regardless of what liabilities of
the Borrower remain unpaid;

 

(i)            any defect, limitation or insufficiency in the borrowing powers
of the Borrower or in the exercise thereof; or

 

(j)            any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full).

 

Section 4.  Action with Respect to Guarantied Obligations.  The Lenders and the
Agent may, at any time and from time to time, without the consent of, or notice
to, any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3 and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied Obligations or changing the interest rate that
may accrue on any of the Guarantied Obligations; (b) amend, modify, alter or
supplement the Credit Agreement or any other Loan Document; (c) sell, exchange,
release or otherwise deal with all, or any part, of any collateral securing any
of the Obligations; (d) release any other Loan Party or other Person liable in
any manner for the payment or collection of the Guarantied Obligations;
(e) exercise, or refrain from exercising, any rights against the Borrower, any
other Guarantor or any other Person; and (f) apply any sum, by whomsoever paid
or however realized, to the Guarantied Obligations in such order as the Lenders
shall elect.

 

J-3

--------------------------------------------------------------------------------


 

Section 5.  Representations and Warranties.  Each Guarantor hereby makes to the
Agent, the Lenders and the Swingline Lender all of the representations and
warranties made by the Borrower with respect to or in any way relating to such
Guarantor in the Credit Agreement and the other Loan Documents, as if the same
were set forth herein in full.

 

Section 6.  Covenants.  Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Loan Documents.

 

Section 7.  Waiver.  Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.

 

Section 8.  Inability to Accelerate Loan.  If the Agent, the Swingline Lender
and/or the Lenders are prevented under Applicable Law or otherwise from
demanding or accelerating payment of any of the Guarantied Obligations by reason
of any automatic stay or otherwise, the Agent, the Swingline Lender and/or the
Lenders shall be entitled to receive from each Guarantor, upon demand therefor,
the sums which otherwise would have been due had such demand or acceleration
occurred.

 

Section 9.  Reinstatement of Guarantied Obligations.  If claim is ever made on
the Agent, any Lender or the Swingline Lender for repayment or recovery of any
amount or amounts received in payment or on account of any of the Guarantied
Obligations, and the Agent, such Lender or the Swingline Lender repays all or
part of said amount by reason of (a) any judgment, decree or order of any court
or administrative body of competent jurisdiction, or (b) any settlement or
compromise of any such claim effected by the Agent, such Lender or the Swingline
Lender with any such claimant (including the Borrower or a trustee in bankruptcy
for the Borrower), then and in such event each Guarantor agrees that any such
judgment, decree, order, settlement or compromise shall be binding on it,
notwithstanding any revocation hereof or the cancellation of the Credit
Agreement, any of the other Loan Documents, or any other instrument evidencing
any liability of the Borrower, and such Guarantor shall be and remain liable to
the Agent, such Lender or the Swingline Lender for the amounts so repaid or
recovered to the same extent as if such amount had never originally been paid to
the Agent, such Lender or the Swingline Lender.

 

Section 10.  Subrogation.  Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full.  If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the Agent,

 

J-4

--------------------------------------------------------------------------------


 

the Lenders and the Swingline Lender and shall forthwith pay such amount to the
Agent to be credited and applied against the Guarantied Obligations, whether
matured or unmatured, in accordance with the terms of the Credit Agreement or to
be held by the Agent as collateral security for any Guarantied Obligations
existing.

 

Section 11.  Payments Free and Clear.  All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if any Guarantor
is required by Applicable Law or by a Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Agent, the Lenders and
the Swingline Lender such additional amount as will result in the receipt by the
Agent, the Lenders and the Swingline Lender of the full amount payable hereunder
had such deduction or withholding not occurred or been required.

 

Section 12.  Set-off.  In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes the Agent and each Lender,
at any time during the continuance of an Event of Default, without any prior
notice to such Guarantor or to any other Person, any such notice being hereby
expressly waived, but in the case of a Lender or Participant subject to receipt
of the prior written consent of the Agent exercised in its sole discretion, to
set off and to appropriate and to apply any and all deposits (general or
special, including, but not limited to, indebtedness evidenced by certificates
of deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Agent, such Lender, or any affiliate of the Agent or such
Lender, to or for the credit or the account of such Guarantor against and on
account of any of the Guarantied Obligations, although such obligations shall be
contingent or unmatured. Each Guarantor agrees, to the fullest extent permitted
by Applicable Law, that any Participant may exercise rights of setoff or
counterclaim and other rights with respect to its participation as fully as if
such Participant were a direct creditor of such Guarantor in the amount of such
participation.

 

Section 13.  Subordination.  Each Guarantor hereby expressly covenants and
agrees for the benefit of the Agent, the Lenders and the Swingline Lender that
all obligations and liabilities of the Borrower to such Guarantor of whatever
description, including without limitation, all intercompany receivables of such
Guarantor from the Borrower (collectively, the “Junior Claims”) shall be
subordinate and junior in right of payment to all Guarantied Obligations.  If an
Event of Default shall exist, then no Guarantor shall accept any direct or
indirect payment (in cash, property or securities, by setoff or otherwise) from
the Borrower on account of or in any manner in respect of any Junior Claim until
all of the Guarantied Obligations have been indefeasibly paid in full.

 

Section 14.  Avoidance Provisions.  It is the intent of each Guarantor, the
Agent, the Lenders and the Swingline Lender that in any Proceeding, such
Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Agent, the Lenders
and the Swingline Lender) to be avoidable or unenforceable against such
Guarantor in such Proceeding as a result of Applicable Law, including without
limitation,

 

J-5

--------------------------------------------------------------------------------


 

(a) Section 548 of the Bankruptcy Code of 1978, as amended (the “Bankruptcy
Code”) and (b) any state fraudulent transfer or fraudulent conveyance act or
statute applied in such Proceeding, whether by virtue of Section 544 of the
Bankruptcy Code or otherwise.  The Applicable Laws under which the possible
avoidance or unenforceability of the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Agent, the Lenders and the
Swingline Lender) shall be determined in any such Proceeding are referred to as
the “Avoidance Provisions”.  Accordingly, to the extent that the obligations of
any Guarantor hereunder would otherwise be subject to avoidance under the
Avoidance Provisions, the maximum Guarantied Obligations for which such
Guarantor shall be liable hereunder shall be reduced to that amount which, as of
the time any of the Guarantied Obligations are deemed to have been incurred
under the Avoidance Provisions, would not cause the obligations of such
Guarantor hereunder (or any other obligations of such Guarantor to the Agent,
the Lenders and the Swingline Lender), to be subject to avoidance under the
Avoidance Provisions.  This Section is intended solely to preserve the rights of
the Agent, the Lenders and the Swingline Lender hereunder to the maximum extent
that would not cause the obligations of any Guarantor hereunder to be subject to
avoidance under the Avoidance Provisions, and no Guarantor or any other Person
shall have any right or claim under this Section as against the Agent, the
Lenders and the Swingline Lender that would not otherwise be available to such
Person under the Avoidance Provisions.

 

Section 15.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Borrower and the
other Guarantors, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
none of the Agent, the Lenders or the Swingline Lender shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.

 

Section 16.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

SECTION 17.  WAIVER OF JURY TRIAL.

 

(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED
ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND
EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE LENDERS, THE AGENT AND EACH GUARANTOR HEREBY WAIVES ITS RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR
TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY
OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG ANY
GUARANTOR, THE AGENT OR

 

J-6

--------------------------------------------------------------------------------


 

ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 

(b)           EACH OF THE GUARANTORS, THE AGENT AND EACH LENDER HEREBY AGREES
THAT THE FEDERAL DISTRICT COURT LOCATED IN THE SOUTHERN DISTRICT OF NEW YORK OR,
ANY STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK, SHALL
HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG
ANY GUARANTOR, THE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR
INDIRECTLY TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING
HEREFROM OR THEREFROM.  EACH GUARANTOR AND EACH OF THE LENDERS EXPRESSLY SUBMITS
AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING
COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES.  EACH PARTY
FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY LENDER OR THE
ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.

 

(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.

 

Section 18.  Loan Accounts.  The Agent, each Lender and the Swingline Lender may
maintain books and accounts setting forth the amounts of principal, interest and
other sums paid and payable with respect to the Guarantied Obligations, and in
the case of any dispute relating to any of the outstanding amount, payment or
receipt of any of the Guarantied Obligations or otherwise, the entries in such
books and accounts shall be deemed conclusive evidence of the amounts and other
matters set forth herein, absent manifest error.  The failure of the Agent, any
Lender or the Swingline Lender to maintain such books and accounts shall not in
any way relieve or discharge any Guarantor of any of its obligations hereunder.

 

Section 19.  Waiver of Remedies.  No delay or failure on the part of the Agent,
any Lender or the Swingline Lender in the exercise of any right or remedy it may
have against any Guarantor hereunder or otherwise shall operate as a waiver
thereof, and no single or partial exercise by the Agent, any Lender or the
Swingline Lender of any such right or remedy shall preclude any other or further
exercise thereof or the exercise of any other such right or remedy.

 

J-7

--------------------------------------------------------------------------------


 

Section 20.  Termination.  This Guaranty shall remain in full force and effect
until indefeasible payment in full of the Guarantied Obligations and the other
Obligations and the termination or cancellation of the Credit Agreement in
accordance with its terms.

 

Section 21.  Successors and Assigns.  Each reference herein to the Agent or the
Lenders shall be deemed to include such Person’s respective successors and
assigns (including, but not limited to, any holder of the Guarantied
Obligations) in whose favor the provisions of this Guaranty also shall inure,
and each reference herein to each Guarantor shall be deemed to include such
Guarantor’s successors and assigns, upon whom this Guaranty also shall be
binding.  The Lenders and the Swingline Lender may, in accordance with the
applicable provisions of the Credit Agreement, assign, transfer or sell any
Guarantied Obligation, or grant or sell participations in any Guarantied
Obligations, to any Person without the consent of, or notice to, any Guarantor
and without releasing, discharging or modifying any Guarantor’s obligations
hereunder.  Subject to Section 12.8. of the Credit Agreement, each Guarantor
hereby consents to the delivery by the Agent or any Lender to any Eligible
Assignee or Participant (or any prospective Eligible Assignee or Participant) of
any financial or other information regarding the Borrower or any Guarantor.  No
Guarantor may assign or transfer its obligations hereunder to any Person without
the prior written consent of all Lenders and any such assignment or other
transfer to which all of the Lenders have not so consented shall be null and
void.

 

Section 22.  JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

 

Section 23.  Amendments.  This Guaranty may not be amended except in writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Agent and each Guarantor.

 

Section 24.  Payments.  All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Agent at the Principal Office, not later than 2:00 p.m. on the date of demand
therefor.

 

Section 25.  Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Agent, any Lender or the Swingline Lender at its
respective address for notices provided for in the Credit Agreement, or (c) as
to each such party at such other address as such party shall designate in a
written notice to the other parties.  Each such notice, request or other
communication shall be effective (i) if mailed, when received or when receipt is
refused; (ii) if telecopied, when transmitted; or (iii) if hand delivered, when
delivered; provided, however, that any notice of a change of address for notices
shall not be effective until received.

 

J-8

--------------------------------------------------------------------------------


 

Section 26.  Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

Section 27.  Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

 

Section 28.  Limitation of Liability.  Neither the Agent nor any Lender, nor any
affiliate, officer, director, employee, attorney, or agent of the Agent or any
Lender, shall have any liability with respect to, and each Guarantor hereby
waives, releases, and agrees not to sue any of them upon, any claim for any
special, indirect, incidental, or consequential damages suffered or incurred by
a Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents.  Each Guarantor hereby waives, releases, and agrees not to sue the
Agent or any Lender or any of the Agent’s or any Lender’s affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Guaranty, the Credit Agreement or any of the other Loan Documents, or any of the
transactions contemplated by Credit Agreement or financed thereby.

 

Section 29.  Definitions.  (a) For the purposes of this Guaranty:

 

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code of 1978,
as amended; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for, or takes charge of, all or any
substantial part of the property of any Guarantor; (iii) any other proceeding
under any Applicable Law, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up or composition for adjustment of debts,
whether now or hereafter in effect, is commenced relating to any Guarantor;
(iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any order of relief
or other order approving any such case or proceeding is entered by a court of
competent jurisdiction; (vi) any Guarantor makes a general assignment for the
benefit of creditors; (vii) any Guarantor shall fail to pay, or shall state that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; (viii) any Guarantor shall call a meeting of its creditors with a
view to arranging a composition or adjustment of its debts; (ix) any Guarantor
shall by any act or failure to act indicate its consent to, approval of or
acquiescence in any of the foregoing; or (x) any corporate action shall be taken
by any Guarantor for the purpose of effecting any of the foregoing.

 

(b)           Terms not otherwise defined herein are used herein with the
respective meanings given them in the Credit Agreement.

 

[Signature on Next Page]

 

J-9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

 

CORPORATE OFFICE PROPERTIES TRUST

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

[OTHER GUARANTORS]

 

 

 

 

 

Address for Notices for all Guarantors:

 

 

 

 

 

c/o Corporate Office Properties, L.P.

 

 

6711 Columbia Gateway Drive, Suite 300

 

 

Columbia, Maryland 21046

 

 

Attention: General Counsel

 

 

Telephone Number: (443) 285-5400

 

 

Telecopy Number: (443) 285-7650

 

J-10

--------------------------------------------------------------------------------


 

ANNEX I

 

FORM OF ACCESSION AGREEMENT

 

THIS ACCESSION AGREEMENT dated as of                  , 200    , executed and
delivered by                          , a                       (the “New
Guarantor”), in favor of (a) KEYBANK NATIONAL ASSOCIATION, in its capacity as
Agent (the “Agent”) for the Lenders under that certain Second Amended and
Restated Credit Agreement dated as of October 1, 2007 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Corporate Office Properties, L.P. (the “Borrower”), Corporate
Office Properties Trust, the financial institutions party thereto and their
assignees under Section 12.5. thereof (the “Lenders”), the Agent, and the other
parties thereto, and (b) the Lenders and the Swingline Lender.

 

WHEREAS, pursuant to the Credit Agreement, the Agent, the Lenders and the
Swingline Lender have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

 

WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Agent, the
Lenders and the Swingline Lender through their collective efforts;

 

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent, the Lenders and the Swingline Lender making such
financial accommodations available to the Borrower under the Credit Agreement
and, accordingly, the New Guarantor is willing to guarantee the Borrower’s
obligations to the Agent, the Lenders and the Swingline Lender on the terms and
conditions contained herein; and

 

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Agent, the Lenders and the Swingline Lender continuing to make
such financial accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

 

Section 1.  Accession to Guaranty.  The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Guaranty dated as of October 1, 2007 (as amended,
supplemented, restated or otherwise modified from time to time, the “Guaranty”),
made by each Subsidiary of the Borrower a party thereto in favor of the Agent,
the Lenders and the Swingline Lender and assumes all obligations of a
“Guarantor” thereunder, all as if the New Guarantor had been an original
signatory to the Guaranty.  Without limiting the generality of the foregoing,
the New Guarantor hereby:

 

J-11

--------------------------------------------------------------------------------


 

(a)           irrevocably and unconditionally guarantees the due and punctual
payment and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);

 

(b)           makes to the Agent, the Lenders and the Swingline Lender as of the
date hereof each of the representations and warranties contained in Section 5 of
the Guaranty and agrees to be bound by each of the covenants contained in
Section 6 of the Guaranty; and

 

(c)           consents and agrees to each provision set forth in the Guaranty.

 

SECTION 2.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Credit Agreement.

 

[Signatures on Next Page]

 

J-12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

 

[NEW GUARANTOR]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

c/o Corporate Office Properties, L.P.

 

 

6711 Columbia Gateway Drive, Suite 300

 

 

Columbia, Maryland 21046

 

 

Attention: General Counsel

 

 

Telephone Number:     (443)            

 

 

Telecopy Number:       (443)              

 

Accepted:

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,
as Agent

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

J-13

--------------------------------------------------------------------------------


 

EXHIBIT K

 

Patriot Act and OFAC Transferee and Assignee Identifying Information Form

 

1.                                      Patriot Act Checklist

 

ADDITIONAL LENDER REQUIRED INFORMATION

 

 

 

 

 

Name:

 

 

 

 

 

Identification

 

 

 

 

 

(a)    (US Company) TIN

 

(a)

(b)    (Non-US) Gov’t issued document certifying existence

 

(b)

 

 

 

Phone Number

 

 

 

 

 

BUSINESS REPRESENTATIVE REQUIRED INFORMATION PERSON WHO WILL EXECUTE DOCUMENTS

 

 

 

 

 

Name

 

 

 

 

 

Residential Address

 

 

 

 

 

Date of Birth

 

 

 

 

 

Form of Identification

 

 

 

 

 

(a)    (US Citizen) Social Security Number

 

(a)

(b)    (No-US) TIN, Passport Number (country of
issuance, number & date), or Alien Identification Number

 

(b)

 

2.             OFAC Checklist:

 

Name:

 

 

 

Co-Lenders

 

 

 

General Partner/Managing Member/Trustee

 

 

 

Limited Partners/Members/Beneficiaries

 

 

K-1

--------------------------------------------------------------------------------